 

EXHIBIT 10.1

 

Execution Version

 

 

CONFIDENTIAL PROVISIONS REDACTED

 

COLLABORATION AGREEMENT

 

THIS COLLABORATION AGREEMENT (the “Agreement”) is entered into as of
September 12, 2005 (the “Effective Date”) by and between Protein Design
Labs, Inc., a Delaware corporation having its offices at 34801 Campus Drive,
Fremont, California 94555 (“PDL”), and Biogen Idec MA Inc., a Massachusetts
corporation having offices at 14 Cambridge Center, Cambridge, Massachusetts
02142 (“Biogen Idec”). PDL and Biogen Idec may each be referred to in this
Agreement individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, PDL possesses worldwide rights to develop, manufacture, market, and
sell certain proprietary antibodies directed at certain antigens (such antigens
defined below as “Collaboration Targets”) and;

 

WHEREAS, PDL has research and development programs for such antibodies as well
and for certain compounds relating to the Collaboration Targets; and

 

WHEREAS, Biogen Idec and PDL wish to collaborate in the research, development,
manufacturing and commercialization of products for the Collaboration Targets,
including such antibodies and compounds, under the terms and conditions set
forth below.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Parties, intending to be legally bound, agree as
follows:

 

ARTICLE 1

DEFINITIONS

 

The following capitalized terms, whether used in the singular or the plural,
shall have the following meanings as used in this Agreement unless otherwise
specifically indicated:

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

1.1                               “[g182891ka01i001.jpg]5[g182891ka01i002.jpg]1”
means [****].

 

1.2                               “[g182891ka01i001.jpg]5[g182891ka01i002.jpg]1
Target Field” means the diagnosis, treatment or prevention of human diseases.

 

1.3                               “[g182891ka01i001.jpg]5[g182891ka01i002.jpg]1
Target Future Product” means [****].

 

1.4                               “[g182891ka01i001.jpg]5[g182891ka01i002.jpg]1
Target Product” means [****].

 

1.5                               “Affiliate” means any corporation or other
business entity controlled by, controlling, or under common control with another
entity, with “control” meaning: (a) direct or indirect beneficial ownership of
at least fifty percent (50%) of the voting stock of, or at least fifty percent
(50%) interest in the income of, such corporation or other business entity, or
(b) the possession, directly or indirectly, of the power to direct the
management or policies of a legal entity, whether through the ownership of
voting securities or by contract relating to voting rights or corporate
governance. For purposes of clarity, Affiliates of Biogen Idec shall include
Biogen Dompé SRL and Biogen Dompé AG.

 

1.6                               “Annual Workplan/Budget” means, as to a
Collaboration Product the detailed schedule of Development activities and
budgets prepared pursuant to Section 3.3.

 

1.7                               “Antibody” means a molecule comprising or
containing: (a) one or more immunoglobulin variable domains; (b) fragments,
variants, modifications or derivatives of molecules described in the foregoing
clause (a); and (c) the nucleic acid consisting of a sequence of nucleotides
encoding (or complementary to a nucleic acid encoding) an antibody. Antibody
shall include any antibody monospecific and bispecific antibodies; less than
full-length antibody forms such as Fv, Fab, and F(ab’)2; and  any antibody or
fragment that is conjugated or fused to any other composition, including for
example, a toxin, radionuclide, small molecule, polypeptide or polypeptide
fragment. The term Antibody includes any human, humanized, primatized, chimeric
or other antibody.

 

1.8                               “Antibody Product” means any pharmaceutical
product having an Antibody as an active ingredient.

 

1.9                               “Approved Budget” means the then-current JSC
approved aggregate annual budget for the current calendar year for the
Development and/or Commercialization of all Collaboration Products.

 

1.10                        “Asthma Field” means the treatment and/or prevention
of asthma or other respiratory diseases.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2

--------------------------------------------------------------------------------


 

1.11                        “Biogen Idec Indemnitees” shall have the meaning set
forth in Section 15.1.

 

1.12                        “Biogen Idec Inventions” means all Inventions that
(a) relate to or are useful with any Antibody Product or Non-Antibody Product
that are directed against or incorporate a Collaboration Target, (b) are made
during the Term by one or more employees of Biogen Idec or its Affiliates or
persons contractually required to assign or license patent rights covering such
inventions to Biogen Idec or its Affiliates, in the course of performing Biogen
Idec’s obligations, or exercising Biogen Idec’s rights, under this Agreement,
and (c) are not Joint Inventions.

 

1.13                        “Biogen Idec Know-How” means all Know-How that is
(a) Controlled by Biogen Idec or its Affiliates at any time during the Term;
(b) used by or on behalf of Biogen Idec or its Affiliates in the development or
commercialization of a Collaboration Product and (c) reasonably necessary or
useful for PDL to (i) perform its obligations under this Agreement or
(ii) develop or commercialize a Collaboration Product or Royalty Product in the
Field; provided that Biogen Idec Know-How shall not include methods of
manufacturing, production and test methods, procedures and batch records,
manufacturing and testing summary data, process and assay validation
information, designing, developing or preparing Antibodies including methods of
humanizing Antibodies, methods of reducing the immunogenicity of Antibodies,
methods of modifying effector function, and methods of increasing the affinity
or half-lives of Antibodies, unless necessary for PDL to perform its
Development  or Commercialization obligations hereunder.

 

1.14                        “Biogen Idec Patent Rights” means Patent Rights that
claim  Technology Controlled by Biogen Idec or its Affiliates at any time during
the Term and that relate in whole or in part to the Collaboration Targets or the
manufacture, use or sale of Products. Biogen Idec Patent Rights shall not
include Joint Patents but shall include Biogen Idec Target Patent Rights. As of
the Effective Date, to Biogen Idec’s knowledge, there are no Biogen Idec Patent
Rights.

 

1.15                        “Biogen Idec Target Patent Rights” means Patent
Rights that claim  Technology Controlled by Biogen Idec or its Affiliates at any
time during the Term and that relate in substantial part to the Collaboration
Targets or in substantial part to the manufacture, use or sale of Products.

 

1.16                        “Biogen Idec Technology” means Biogen Idec Patent
Rights and Biogen Idec Know-How.

 

1.17                        “Calendar Quarter” means the respective periods of
three consecutive calendar months ending on March 31, June 30, September 30 or
December 31, for so long as this Agreement is in effect.

 

1.18                        “Change of Control” means with respect to a Party:
(i) the sale of all or substantially all of such Party’s assets or business
relating to this Agreement; (ii) a merger, reorganization or consolidation
involving such Party in which the voting

 

3

--------------------------------------------------------------------------------


 

securities of such Party outstanding immediately prior thereto cease to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, reorganization or consolidation;
or (iii) a person or entity, or group of persons or entities, acting in concert
acquire more than fifty percent (50%) of the voting equity securities or
management control of such Party.

 

1.19                        “Clinical Supplies” shall mean supplies of
Collaboration Product or Royalty Products, as the case may be, in suitable form,
whether Manufactured by PDL or by Biogen Idec, as specified under this Agreement
or under any Manufacturing agreement between the Parties, Manufactured in
compliance with GMP, if required given the intended use, and ready to be used
for the conduct of pre-clinical and/or human clinical trials of such Product in
the Field by the Parties pursuant to the Development Plan and Annual
Workplan/Budget.

 

1.20                        “Collaboration” means the Parties’ program of
collaborative Development, and Commercialization of Products contemplated by
this Agreement.

 

1.21                        “Collaboration Committee” or “Committee” means any
of the JSC, JDCs, JCCs, JPC or JFC, or any other committee formed with the
approval of such other committees.

 

1.22                        “Collaboration Invention” means a Joint Invention,
Biogen Idec Invention or PDL Invention.

 

1.23                        “Collaboration Product” means a Product being
jointly Developed and Commercialized by the Parties under this Agreement
pursuant to a Development Plan or a Commercialization Plan. For the avoidance of
doubt, a Collaboration Product shall not be a Royalty Product.

 

1.24                        “Collaboration Product Profit” means the profits or
losses resulting from the Commercialization of Collaboration Products in the
Profit Sharing Territory and shall be equal to [****].

 

1.25                        “Collaboration Target” means [****].

 

1.26                        “Combination Product” shall have the meaning set
forth in Exhibit C.

 

1.27                        “Combination Product Amount” shall have the meaning
set forth in Exhibit C.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4

--------------------------------------------------------------------------------


 

1.28                        “Commercial Supplies” shall mean supplies of
Collaboration Product or Royalty Product, as the case may be, in suitable final
packaged form, as specified under a Commercial Supply Agreement, Manufactured in
compliance with GMP, and ready to be offered for commercial sale for use in the
Field in the Territory by Biogen Idec and/or PDL, and/or their Affiliates, or
permitted licensees or sublicensees.

 

1.29                        “Commercial Supply Agreement” shall have the meaning
set forth in Section 8.3(a).

 

1.30                        “Commercialization” means all activities undertaken
relating to the manufacture, marketing, distribution, offer for sale and sale of
a Product in the Field, including pre-marketing, advertising, education,
planning, marketing, promotion, distribution, market and product support,
post-Regulatory Approval product support and related medical affairs.

 

1.31                        “Commercialization Plan” shall have the meaning set
forth in Section 6.1(a).

 

1.32                        “Confidential Information” means all Know-How,
information (whether in written, oral, electronic, visual, tangible, or other
form) and materials, including biological and other tangible materials, that are
disclosed by one Party to the other Party prior to the Effective Date or during
the Term and are either identified as confidential at the time of disclosure or
should reasonably be believed to be of the type of information that would be
considered confidential under the circumstances.

 

1.33                        “Controlled” means, with respect to a Party and its
Affiliates, and any intellectual property right, that the Party owns or has a
license to such intellectual property right and has the ability to grant to the
other Party a license or sublicense to such intellectual property right without
violating the terms of any agreement or other arrangements with any Third Party
existing at the time such Party would be first required hereunder to grant the
other Party such license or sublicense.

 

1.34                        “Controlling Party” shall have the meaning set forth
in Section 12.5(b)(vi).

 

1.35                        “Co-Promoting Party” shall have the meaning set
forth in Section 7.1(c).

 

1.36                        “Co-Promotion Option” shall have the meaning set
forth in Section 7.1(a).

 

1.37                        “Co-Promote Product” shall have the meaning set
forth in Section 7.4.

 

1.38                        “Cost of Clinical Supplies” shall have the meaning
set forth in Exhibit C.

 

1.39                        “Cost of Goods Manufactured for Sale” or “COGM”
shall have the meaning set forth in Exhibit C.

 

1.40                        “Cost of Sales” shall have the meaning set forth in
Exhibit C.

 

5

--------------------------------------------------------------------------------


 

1.41                        “Daclizumab Product” means [****].

 

1.42                        “Detail” or “Detailing” means a face-to-face
presentation by a Party’s sales representative, to one or several medical
professional(s) having prescribing authority in the applicable territory in the
Field, as well as to other mutually agreed individuals or entities that have
significant impact or influence on prescribing decisions in the applicable
territory in the Field, where the principal objective of such presentation is to
emphasize the features and function of such Collaboration Product in the Field
in a balanced manner. A Detail does not include a reminder or sample drop.

 

1.43                        “Development” means all research and pre-Regulatory
Approval development and regulatory activities in the Field regarding a Product.
This includes (i) research, preclinical testing, toxicology, formulation,
manufacturing-related technology development, and clinical studies of Products;
and (ii) preparation, submission, review, and development of data or information
for the purpose of submission to a governmental authority to obtain Regulatory
Approval of Products, and outside counsel regulatory legal services related
thereto. Development shall include development and regulatory activities for
additional Indications for a Product after Regulatory Approval of such Product
but shall not include Post-Approval Clinical Trials or Phase 4 Trials with
respect to an approved Indication.

 

1.44                        “Development Expenses” shall have the meaning set
forth in Exhibit C.

 

1.45                        “Development Plan” shall have the meaning set forth
in Section 3.3(a).

 

1.46                        “Development Program” means any of the following:
(a) the program of Development contemplated by this Agreement for [****],
(b) the program of Development contemplated by this Agreement for [****], and
(c) the program of Development contemplated by this Agreement for [****], in
each case as such programs may be revised or amended from time to time.

 

1.47                        “Diligent Efforts” means reasonable and good faith
efforts by a Party to accomplish such objective as that Party would normally use
to accomplish a similar objective under similar circumstances, it being
understood and agreed that, with respect to the Development or Commercialization
of a Collaboration Product or Royalty Product, as the case may be, such efforts
shall be similar to those efforts and resources commonly used by a Party for a
similar pharmaceutical product owned by it or to which it has rights, which
product is at a similar stage in its development or product life and is of
similar market potential in the applicable market taking into account efficacy,
safety, approved labeling, the competitiveness of all products in the applicable
market, the

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

6

--------------------------------------------------------------------------------


 

patent and other proprietary position of the product, the likelihood of
regulatory approval given the regulatory structure involved, the profitability
of the product including the royalties payable to licensors of patent or other
intellectual property rights, alternative products and other relevant factors.
Diligent Efforts shall be determined on a market-by-market and
Indication-by-Indication basis for a particular Product, and it is anticipated
that the level of effort shall be different for different markets, and shall
change over time, reflecting changes in the status of the Product and the
market(s) involved.

 

1.48                        “Drug Approval Application” means a Biologics
License Application or an equivalent application for Regulatory Approval
required before commercial sale or use of a pharmaceutical product in a field in
a regulatory jurisdiction.

 

1.49                        “EU Territory” means all countries that are
officially recognized as member states of the European Union. There are
twenty-five (25) such member states as of the Effective Date, namely:  Austria,
Belgium, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany,
Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, the
Netherlands, Poland, Portugal, Slovakia, Slovenia, Spain, Sweden, and United
Kingdom.

 

1.50                        “Executive” means the Chief Executive Officer of a
Party or such other executive officer designated by such person. If the Chief
Executive Officer position for either Party is vacant or does not exist, then
the person having the most nearly equivalent position at such Party (or such
individual’s designee) shall be deemed to be the Executive of such Party.

 

1.51                        “Existing Product” means any one or more of the
Daclizumab Product, the Fontolizumab Product or the Volociximab Product.

 

1.52                        “Field” means: [****].

 

1.53                        “First Commercial Sale” means, for each
Collaboration Product or Royalty Product, as the case may be, in each country,
the first sale for end use or consumption to a Third Party of such Product in
the country by a Party, its Affiliate, or its sublicensee, after the granting of
Regulatory Approval in the relevant Field for the Collaboration Product or
Royalty Product, as the case may be, by the relevant governing authorities.
First Commercial Sale excludes any sale or other distribution for use in a
clinical trial or other Development activity.

 

1.54                        “Fontolizumab Product” means [****].

 

1.55                        “FTE Rate” shall have the meaning set forth in
Exhibit C.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

7

--------------------------------------------------------------------------------


 

1.56                        “Future Product” means [****].

 

1.57                        “GMP” means current Good Manufacturing Practices, as
defined under the rules and regulations of the United States Food and Drug
Administration, as the same may be amended from time to time.

 

1.58                        “Gross Sales” shall have the meaning set forth in
Exhibit C.

 

1.59                        “IFN-[g182891ka01i003.jpg]” means [****].

 

1.60                        “IFN-[g182891ka01i004.jpg] Target Field” means the
diagnosis, treatment or prevention of human diseases.

 

1.61                        “IFN-[g182891ka01i004.jpg] Target Future Product”
means [****].

 

1.62                        “IFN-[g182891ka01i004.jpg] Target Product” means
[****].

 

1.63                        “[****] Product” means the [****].

 

1.64                        “IL-2R” means (a) the protein commonly known as the
IL-2 receptor alpha subunit “p55” “TAC antigen”, “CD25 antigen “T-Cell Growth
factor receptor”,  “TCGFR” and (b) fragments of the foregoing.

 

1.65                        “IL-2R Target Field” means the diagnosis, treatment
or prevention of human diseases, but [****].

 

1.66                        “IL-2R Target Future Product” means [****].

 

1.67                        “IL-2R Target Product” means [****].

 

1.68                        “Independent Indication” means, with respect to a
particular Collaboration Product, any Indication for which a Party has exercised
its opt-out right pursuant to Section 4.1 and shall include all Opt Out
Indications, provided that such Party has not exercised its opt-in right for
such Indication pursuant to Section 4.4 (after which such Indication shall cease
to be an Independent Indication).

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

8

--------------------------------------------------------------------------------


 

1.69                        “Independent Product” means a former Collaboration
Product for which a Party terminated its participation in such Product pursuant
to Section 4.1, and as to which no Indication is (i) being developed under the
Collaboration, or (ii) is the subject of a proposal made in writing to the JSC
under Section 3.10(a) as to which the JSC has not made a decision.

 

1.70                        “Indication” means an illness or sickness; or any
interruption, cessation or disorder of a particular bodily function, system or
organ; in any case regardless of the severity, frequency or route of any
treatment.

 

1.71                        “Initial Development Program Budget” means the
budget attached hereto as part of the initial draft Development Plan attached as
Exhibit 3.3.

 

1.72                        “Invention” means any process, method, composition
of matter, article of manufacture, discovery or finding that is conceived and/or
reduced to practice (whether or not patentable).

 

1.73                        “Joint Commercialization Committee” or “JCC” shall
have the meaning set forth in Section 2.4(a).

 

1.74                        “Joint Development Committee” or “JDC” shall have
the meaning set forth in Section 2.3(a).

 

1.75                        “Joint Finance Committee” or “JFC” shall have the
meaning set forth in Section 2.5(a).

 

1.76                        “Joint Inventions” means all Inventions that are
jointly made during the Term by at least one (1) PDL employee or person
contractually required to assign or license patent rights covering such
inventions to PDL and at least one (1) Biogen Idec employee or person
contractually required to assign or license patent rights covering such
inventions to Biogen Idec.

 

1.77                        “Joint Patent Committee” or “JPC” shall have the
meaning set forth in Section 2.6(a).

 

1.78                        “Joint Patent Rights” means all Patent Rights that
claim or cover Joint Inventions.

 

1.79                        “Joint Steering Committee” or “JSC” shall have the
meaning set forth in Section 2.2(a).

 

1.80                        “Know-How” means Inventions, discoveries, trade
secrets, information, experience, data, formulas, procedures, technology and
results (whether or not patentable), which at the time of use constitute
Confidential Information, including discoveries, formulae, materials including
biological materials, practices, methods, knowledge, know-how, processes,
experience and test data (including physical, chemical, biological,
toxicological, pharmacological, clinical, and veterinary data), dosage regimens,
control assays, product specifications, analytical and quality control

 

9

--------------------------------------------------------------------------------


 

data, marketing, pricing, distribution cost and sales data or descriptions.

 

1.81                        “Losses” shall have the meaning set forth in
Section 15.1.

 

1.82                        “Manufacturing” means any activities related to the
manufacturing of a Collaboration Product or Royalty Product, as the case may be,
or any ingredient thereof, including manufacturing process development,
technology transfer, and scale-up, establishment of manufacturing capacity,
evaluation, qualification and validation of manufacturing processes and
facilities, manufacturing active ingredients or supplies of such Product for
Development, manufacturing such Product for commercial sale, packaging,
in-process and finished product testing, release of product or any component or
ingredient thereof, and quality assurance activities related to manufacturing,
ongoing stability tests and regulatory activities related to any of the
foregoing.

 

1.83                        “Manufacturing Party” shall have the meaning set
forth in Section 8.1.

 

1.84                        “Milestone Indication” means any Indication as to
which a separate Drug Approval Application is required for approval in a
jurisdiction. By way of example, (i) for ophthalmology Indications, macular
degeneration and diabetic retinopathy are two separate Milestone Indications,
(ii) with respect to autoimmune disease indications, Crohn’s disease and
ulcerative colitis are two separate Milestone Indications and (iii) with respect
to cancer Indications, “Milestone Indication” means a cancer of a particular
organ or any metastatic progression thereof, including as distinct Milestone
Indications, breast cancer, prostate cancer, colon cancer, rectal cancer,
ovarian cancer, uterine cancer, gastric cancer, bladder cancer, brain cancer,
bile duct cancer, pancreatic cancer, kidney cancer, stomach cancer,
head-and-neck cancer, esophageal cancer, liver cancer, and lung cancer.

 

1.85                        “MS” means multiple sclerosis.

 

1.86                        “Net Sales” shall have the meaning set forth in
Exhibit C.

 

1.87                        “Non-Antibody Product” means any pharmaceutical
product having as an active ingredient any synthetic molecule or biologic
molecule other than an Antibody, including a compound that has a molecular
weight that is less than or equal to 1000 daltons, fusion protein (other than an
Antibody), antisense molecule, siRNA, nucleic acid, peptide, polypeptide (other
than an Antibody) or fragment thereof.

 

1.88                        “Non-Developing Party” shall have the meaning set
forth in Section 4.1(a).

 

1.89                        “North American Territory” means the United States
(including its possessions and territories) and Canada.

 

1.90                        “Ongoing Development Expense” shall have the meaning
set forth in Exhibit C.

 

10

--------------------------------------------------------------------------------


 

1.91                        “Operating Expenses” shall have the meaning set
forth in Exhibit C.

 

1.92                        “Opt Out Indications” shall have the meaning set
forth in Section 4.1(b)(iii).

 

1.93                        “Other Out-of-Pocket Costs” shall have the meaning
set forth in Exhibit C.

 

1.94                        “Patent Expenses” means the sum of all out-of-pocket
expenses reasonably incurred by a Party to prepare, file, prosecute and maintain
PDL Target Patent Rights, Biogen Idec Target Patent Rights and Joint Patent
Rights, including the costs of interferences/oppositions proceedings with
respect to such Patent Rights, provided in each case such expenses have been
incurred in accordance with Sections 12.4 and 12.5 and subject to Section 12.7
(b)(vii) below. In addition, Patent Expenses shall include the costs of freedom
to operate searches and analyses with respect to Collaboration Products, to the
extent such searches or analyses have been authorized by the JPC and approved by
the JSC.

 

1.95                        “Patent Rights” means (a) all patents and patent
applications in any country or supranational jurisdiction, and (b) any
substitutions, divisions, continuations, continuations-in-part, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like, and any provisional
applications, of any such patents or patent applications.

 

1.96                        “PDL Inventions” means all Inventions that
(a) relate to or are useful with any Antibody Product or Non-Antibody Product
that are directed against or incorporate a Collaboration Target, (b) are made
during the Term by one or more employees of PDL or its Affiliates or persons
contractually required to assign or license patent rights covering such
inventions to PDL or its Affiliates, in the course of performing PDL’s
obligations, or exercising PDL’s rights, under this Agreement, and (c) are not
Joint Inventions.

 

1.97                        “PDL Know-How” means all Know-How that is
(a) Controlled by PDL or its Affiliates at any time during the Term and
(b) reasonably necessary or useful for Biogen Idec to (i) perform its
obligations under this Agreement; or (ii) develop or commercialize a
Collaboration Product or a Royalty Product in the Field; provided that PDL
Know-How shall not include methods of manufacturing, production and test
methods, procedures and batch records, manufacturing and testing summary data,
process and assay validation information, designing, developing or preparing
Antibodies including methods of humanizing Antibodies, methods of reducing the
immunogenicity of Antibodies, methods of modifying effector function, and
methods of increasing the affinity or half-lives of Antibodies unless necessary
for Biogen Idec to perform its Development or Commercialization obligations or
to exercise its rights hereunder.

 

1.98                        “PDL Patent Rights” means Patent Rights that claim 
Technology Controlled by PDL or its Affiliates at any time during the Term and
that relate in whole or in part to the Collaboration Targets or the manufacture,
use or sale of Products. PDL

 

11

--------------------------------------------------------------------------------


 

Patent Rights shall not include Joint Patents but shall include the Queen
Patents and PDL Target Patent Rights. As of the Effective Date, to PDL’s
knowledge, all PDL Patent Rights are listed on Exhibit A hereto.

 

1.99                        “PDL Target Patent Rights” means Patent Rights that
claim Technology Controlled by PDL or its Affiliates at any time during the Term
and that relate in substantial part to the Collaboration Targets or the
manufacture, use or sale of Products. PDL Target Patent rights shall not include
the Queen Patents.

 

1.100                 “PDL Technology” means PDL Patent Rights and PDL Know-How.

 

1.101                 “Phase 1 Trial” means, as to a specific pharmaceutical
product, a well conducted and lawful study in humans of the safety of such
product, which is prospectively designed to generate sufficient data (if
successful) to commence a Phase 2 Trial (or foreign equivalent) of such product,
as further defined in Federal Regulation 21 C.F.R. 312.21(a), as amended from
time to time, or the corresponding regulation in jurisdictions other than the
United States. A Phase 1 Trial shall be deemed initiated upon the enrollment of
the first patient.

 

1.102                 “Phase 2 Trial” means, as to a specific pharmaceutical
product, a well conducted and lawful study, conducted anywhere in the world in
diseased humans, of the feasibility, safety, dose ranging and efficacy of such
product, that is prospectively designed to generate sufficient data (if
successful) to commence a Phase 3 Trial (or foreign equivalent) of such product,
as further defined in 21 C.F.R. 312.21(b), as amended from time to time, or the
corresponding regulation in jurisdictions other than the United States. For the
avoidance of doubt, a Phase 2 Trial requires enrollment of patients with the
applicable disease or condition and is aimed to provide a measure of efficacy in
addition to short-term tolerability. A Phase 2 Trial shall be deemed initiated
upon the enrollment of the first patient.

 

1.103                 “Phase 3 Trial” means, as to a specific pharmaceutical
product, a well conducted and lawful study in humans performed to gain evidence
of the efficacy of such product in a target population, and to obtain expanded
evidence of safety for such product that is needed to evaluate the overall
benefit-risk relationship of such product and provide an adequate basis for
physician labeling, as described in 21 C.F.R. 312.21(c), as amended from time to
time, or the corresponding regulation in jurisdictions other than the United
States. A Phase 3 Trial shall be deemed initiated upon the enrollment of the
first patient.

 

1.104                 “Phase 4 Trial” means any clinical trial in an Indication
to be conducted after a Regulatory Approval which was mandated by the applicable
Regulatory Authority as a condition of such Regulatory Approval.

 

1.105                 “Physician Group” means a category of physicians and other
medical professionals to whom one or more Products is being Promoted, or will be
Promoted if then-current Development activities are successful. For purposes of
this definition, all  oncologists (without regard to whether they treat a
particular type or stage of cancer)

 

12

--------------------------------------------------------------------------------


 

shall be a single Physician Group.

 

1.106                 “Post-Approval Clinical Trial” shall have the meaning set
forth in Exhibit C.

 

1.107                 “Product” means [****].

 

1.108                 “Profit Sharing Territory” means, with respect to a
particular Product, those countries or territories outside the Royalty
Territory, if any, for such Product.

 

1.109                 “Promotion” or “Promote” means the marketing and
advertising of a Collaboration Product in the relevant Field in the applicable
territory in accordance with the relevant Commercialization Plan, including
medical education, information and communication, market development and medical
liaison activities, but not including Detailing.

 

1.110                 “Queen Patents” means those issued patents and patent
applications Controlled by PDL that claim priority under 35 USC §120 to U.S.
Patent Application Serial No. [****].

 

1.111                 “Recipient” shall have the meaning set forth in
Section 14.2.

 

1.112                 “Regulatory Approval” means, with respect to a particular
regulatory jurisdiction, all approvals (including pricing and reimbursement
approvals), product and/or establishment licenses, registrations or
authorizations of any regional, federal, state or local regulatory agency,
department, bureau or other governmental entity, necessary for the commercial
sale of Products in such regulatory jurisdiction.

 

1.113                 “Regulatory Filings” means all applications, filings,
dossiers and the like submitted to a regulatory authority for the purpose of
obtaining Regulatory Approval from that regulatory authority. Regulatory Filings
shall include all Drug Approval Applications.

 

1.114                 “[****]” means the [****] except to the extent such rights
are later included within the scope of this Agreement pursuant to Section 3.8.

 

1.115                 “Responsible Commercialization Party” means the Party
having the responsibilities set forth in Article 6 for the execution and
implementation of the JSC-approved Commercialization Plan for the
Commercialization of a particular Collaboration Product, but excluding
regulatory activities specifically assigned to the Responsible Regulatory Party
hereunder.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

13

--------------------------------------------------------------------------------


 

1.116                 “Responsible Development Party” means the Party having the
responsibilities set forth in Article 3 for the execution and implementation of
the JSC-approved Development Plan for the Development of a particular
Collaboration Product, but excluding any regulatory or Manufacturing activities.

 

1.117                 “Responsible Regulatory Party” means the Party having the
responsibilities set forth in Article 5 for the execution and implementation of
the regulatory activities set forth in the JSC-approved Development Plan for a
particular Collaboration Product.

 

1.118                 “[****]” means [****].

 

1.119                 “[****] Agreements” means (a) [****], and (b) [****].

 

1.120                 “ROW Territory” means all parts of the Territory not
included in the North American Territory or EU Territory.

 

1.121                 “Royalty Product” means (a) an Independent Product; (b) a
Collaboration Product with respect solely to any Independent Indication; or
(c) with respect solely to the ROW Territory, a Collaboration Product, an
Independent Product or Independent Indication.

 

1.122                 “Royalty Territory” means, with respect to a particular
Product, those countries or territories in which such Product is a Royalty
Product.

 

1.123                 “Sales Costs” shall have the meaning set forth in
Exhibit C.

 

1.124                 “Sales Returns & Allowances” shall have the meaning set
forth in Exhibit C.

 

1.125                 “Strategic Plan” means, on a Collaboration
Product-by-Collaboration Product basis, a written document establishing, for
such Collaboration Product, a specific multi-year global strategic plan and
budget.

 

1.126                 “Sublicensing Revenues” means [****] approved pursuant to
Section 3.7(c) [****].

 

1.127                 “Technology” means any technical and other information,
discoveries, inventions, modifications, improvements, data, results, designs,
formulae, ideas, analyses, methods, techniques, assays, research plans,
procedures, tests, processes (including manufacturing processes, specifications
and techniques), laboratory records,

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

14

--------------------------------------------------------------------------------


 

chemical, pharmacological, toxicological, clinical, analytical and quality
control data, reports, summaries, and information contained in submissions to,
and information from, regulatory authorities (in each case whether patentable or
not).

 

1.128                 “Term” shall have the meaning set forth in Section 16.1.

 

1.129                 “Territory” means all the countries of the world, and
their territories and possessions.

 

1.130                 “Third Party” means any person or entity other than a
Party or its Affiliates.

 

1.131                 “Third Party License” means (a) any of the license
agreements set forth on Exhibit B and (b) any license agreement entered into by
a Party with a Third Party after the Effective Date that the Parties (or the
JSC, to the extent authorized) agree in writing is necessary for the
Development, Manufacture or Commercialization of one or more Products in the
applicable territory under this Agreement.

 

1.132                 “Third Party License Fees” shall mean license fees,
royalties and other amounts incurred by a Party under a Third Party License or
in-license after the Effective Date.

 

1.133                 “Transplant Field” means all indications that involve the
suppression of rejection of transplanted organs, bone marrow or other tissue,
including, solid organ transplantation (including tolerance induction and
xenotransplantation), bone marrow transplantation, graft versus host disease and
cell transplantation.

 

1.134                 “Valid Claim” means a claim in any (a) [****]; or
(b) [****].

 

1.135                 “Volociximab Product” means [****].

 

Any reference in this Agreement to an Article, Section, subsection, paragraph,
clause, Schedule or Exhibit shall be deemed to be a reference to an Article,
Section, subsection, paragraph, clause, Schedule or Exhibit, of or to, as the
case may be, this Agreement, unless otherwise indicated. Unless the context of
this Agreement otherwise requires, (a) words of any gender include each other
gender, (b) words such as “herein”, “hereof”, and “hereunder” refer to this
Agreement as a whole and not merely to the particular provision in which such
words appear, (c) words using the singular shall include the plural, and vice
versa, and (d) the words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “but not limited to”, “without limitation”, “inter
alia” or words of similar import.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 2

GOVERNANCE OF THE COLLABORATION

 

2.1                               Scope of the Agreement. Pursuant and subject
to the terms of this Agreement, within the Field and the Territory, the Parties
agree to engage in Development activities with the goal of obtaining Regulatory
Approval for Collaboration Products, as soon as reasonably practicable. Each
Party agrees, during the Term, to Develop Collaboration Products only under the
terms of this Agreement except as contemplated under the terms of the [****]
Agreements. The Parties’ intent is to Develop Collaboration Products as
expeditiously as reasonably practicable with the resources and responsibilities
allocated between the Parties on the basis of each Party’s respective
capabilities and availability of adequate capacities. Unless otherwise specified
in this Agreement, the guiding principles to be followed by the Parties are
attached hereto as Exhibit 2.1.

 

2.2                               Joint Steering Committee.

 

(a)                                  Formation and Purpose. As of the Effective
Date, the Parties shall create a Joint Steering Committee (the “JSC”) to oversee
the overall strategy of the Development and Commercialization of Collaboration
Products and carry out the functions described in this Section 2.2. The purposes
of the JSC shall be to provide overall strategic decision-making and oversight
of the Development and Commercialization of Collaboration Products, including
the development of a Strategic Plan, a [****] high-level budget forecast and
Approved Budget (consistent with the Development Plans to be prepared pursuant
to Section 3.3), oversight of the activities of the Collaboration Committees,
review of recommendations from the Collaboration Committees regarding strategic
and aggregate budget issues, allocation of financial and other resources among
collaboration projects, and resolution of any matters not resolved by any other
Collaboration Committee. The JSC shall operate by the procedures set forth in
this Section 2.2 and in Section 2.7. The members of the JSC appointed by a party
shall collectively exercise one vote as to any matter upon which a vote is taken

 

(b)                                  Membership of the JSC. Each Party shall
designate representatives who are employees of such Party or an Affiliate of
such Party (not to exceed [****] for each Party) with appropriate expertise to
serve as members of the JSC. Each representative may serve on more than one
Committee as appropriate in view of the individual’s expertise and may be
substituted by another person with notice

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

16

--------------------------------------------------------------------------------


 

to the other Party. Each party may replace any or all of its representatives at
any time upon prior written notice to the other Party.

 

(c)                                  Specific Responsibilities of the JSC. In
addition to its general responsibilities set forth in Section 2.2(a), the JSC
shall, in particular:

 

(i)                                    prepare and approve a Strategic Plan for
the Collaboration and all Collaboration Products, a [****] high-level budget
forecast and an Approved Budget for the Collaboration, and within such Approved
Budget, make high-level budget allocations among particular Development
Programs. Such Strategic Plan will guide the management of the Collaboration,
and strategic decision-making regarding Collaboration Products. The Strategic
Plan shall be in a form to be determined by the JSC (it being understood that
the Parties will endeavor to approve such Strategic Plan, [****] high-level
budget forecast, and Approved Budget within [****] following the Effective
Date);

 

(ii)                                review and approve the Development Plan and
Commercialization Plan for each Collaboration Product, and the Annual
Workplans/Budget including any amendments and revisions thereto, submitted to it
by the JDC and JCC, respectively, as soon as reasonably practicable after
receipt thereof, but in no event later than the dates specified in
Section 3.3(c);

 

(iii)                            review and approve decisions to terminate
Collaborative efforts on Collaboration Products, including with respect to
specific Indications;

 

(iv)                               review and approve decisions to proceed with
the Development of any Future Products as part of a Development Plan therefor;

 

(v)                                   establish subcommittees pursuant to
Section 2.7(c), oversee the activities of all subcommittees so established, and
address disputes or disagreements arising in all such subcommittees;

 

(vi)                               attempt to resolve disputes or disagreements
arising in any other Collaboration Committee or pursuant to Section 5.2(a);

 

(vii)                           review and approve any changes in the
Responsible Regulatory Party, the Responsible Development Party, the Responsible
Commercialization Party or the Manufacturing Party, when and as necessary;

 

(viii)                       [****]; and

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

17

--------------------------------------------------------------------------------


 

(ix)                              perform such other functions as the Parties
may agree in writing or as otherwise assigned by this Agreement.

 

(d)                                  Meetings of the JSC. The JSC shall meet at
least twice every calendar year, on such dates and at such times as agreed to by
PDL and Biogen Idec, with all scheduled in-person meetings to alternate between
Fremont, California and a Biogen Idec site to be designated by Biogen Idec prior
to such meeting, or at other locations as determined by the JSC. In addition,
either Party may convene a special meeting of the JSC by no less than ten
(10) business days’ prior written notice. Meetings may be held by audio or video
conference with the consent of each Party, provided that at least one
(1) meeting per calendar year shall be held in person. Additional
representatives or consultants may from time to time, by mutual consent of the
Parties, be invited to attend JSC meetings, subject to such representative’s or
consultant’s written agreement to comply with the requirements of this
Agreement. Each Party shall be responsible for its own expenses for
participating in the JSC. Meetings of the JSC shall be effective only if at
least three (3) representatives of each Party are present or participating.

 

2.3                               Joint Development Committees.

 

(a)                                  Formation and Purpose. Within thirty (30)
days after the Effective Date, the Parties shall create a Joint Development
Committee (the “JDC”) for each Development Program to oversee the Development of
the Existing Products in such program. In addition, within thirty (30) days
after a decision by the JSC to Develop a Future Product, the JSC shall decide
whether to create a JDC to oversee the Development of such Future Product
hereunder or include such Development within the scope of an existing JDC. The
purposes of each JDC shall be to (i) review and recommend to the JSC Development
Plans and Annual Workplan/Budgets prepared by the Responsible Development Party
for its particular Collaboration Products and (ii) monitor and facilitate, as
necessary, the implementation of the Development Plans by the Parties. Each JDC
shall operate by the procedures set forth in this Section 2.3 and in
Section 2.7.

 

(b)                                  Membership of the JDC. Each Party shall
designate representatives who are employees of such Party or an Affiliate of
such Party (not to exceed six (6) for each Party) with appropriate expertise to
serve as members of each JDC. Each Party shall include representatives from the
functions for which it is the Responsible Party. Each representative may serve
on more than one Committee as appropriate in view of the individual’s expertise
and may be substituted by another person with notice to the other Party. Each
party may replace any or all of its representatives at any time upon prior
written notice to the other Party.

 

(c)                                  Specific Responsibilities of the JDC. In
addition to its general responsibilities set forth in Section 2.3(a), the JDC
shall, in particular:

 

(i)                                    consult with the Responsible Development
Party on its preparation of a Development Plan and the Annual Workplans/Budget
for each

 

18

--------------------------------------------------------------------------------


 

Collaboration Product, including with respect to budgets, clinical trial
strategy, Regulatory Approval requirements and clinical supply requirements;

 

(ii)                                review and recommend to the JSC for approval
each Development Plan as soon as reasonably practicable after receipt thereof,
but in no event later than the dates specified in Section 3.3(c);

 

(iii)                            review and recommend to the JSC for approval
the Annual Workplan/Budget proposed by the Responsible Development Party as soon
as reasonably practicable after receipt thereof, but in no event later than the
dates specified in Section 3.3(c);

 

(iv)                               review changes to the Development Plan
proposed by the Responsible Development Party and recommend to the JSC for
approval as soon as reasonably practicable after receipt thereof, but in no
event later than the dates specified in Section 3.3(c);

 

(v)                                   establish subcommittees pursuant to
Section 2.7(c), oversee the activities of all subcommittees so established, and
address disputes or disagreements arising in all such subcommittees;

 

(vi)                               present disputes not resolvable by the JDC to
the JSC for resolution; and

 

(vii)                           perform such other functions as the Parties may
agree in writing or as otherwise assigned by this Agreement.

 

(d)                                  Meetings of the JDC. The JDC shall meet as
frequently as members of the JDC determine is required (but in no event, less
frequently than once every month during the first six (6) months following the
Effective Date and once every Calendar Quarter thereafter), on such dates and at
such times as agreed to by PDL and Biogen Idec, with all scheduled in-person
meetings to alternate between a PDL site and a Biogen Idec site as designated by
the respective Party prior to such meeting prior to such meeting, or at other
locations as determined by the JDC. Meetings may be held by audio or video
conference with the consent of each Party, provided that at least two
(2) meetings per calendar year shall be held in person. Additional consultant’s
or representatives may from time to time, by mutual consent of the Parties, be
invited to attend JDC meetings, subject to such consultant’s or representative’s
written agreement to comply with the requirements of this Agreement. Each Party
shall be responsible for its own expenses for participating in each JDC.
Meetings of the JDC shall be effective only if more than one-half of the
representatives of each Party are present or participating.

 

2.4                               Joint Commercialization Committees.

 

(a)                                  Formation and Purpose. The Parties shall
form a Joint Commercialization Committee (the “JCC”) for such Collaboration
Product to oversee the Commercialization thereof not later than the date that is
six (6) months prior to the

 

19

--------------------------------------------------------------------------------


 

anticipated commencement of the first Phase 3 Trial with respect to a
Collaboration Product or such earlier date as the JSC may determine. The purpose
of each JCC shall be to (i) review and recommend to the JSC Commercialization
Plans prepared by the Responsible Commercialization Party for its particular
Collaboration Products and (ii) monitor and facilitate, as necessary, the
implementation of such Commercialization Plans by the Parties. Each JCC shall
operate by the procedures set forth in this Section 2.4 and in Section 2.7.

 

(b)                                  Membership of the JCC. Each Party shall
designate representatives who are employees of such Party or an Affiliate of
such Party (not to exceed three (3) for each Party) with appropriate expertise
to serve as members of each JCC. Each Party may replace any or all of its
representatives at any time upon prior written notice to the other Party. Each
representative may serve on more than one Committee as appropriate in view of
the individual’s expertise and may be substituted by another person with notice
to the other Party.

 

(c)                                  Specific Responsibilities of the JCC. In
addition to its general responsibilities set forth in Section 2.4(a), the JCC
shall, in particular:

 

(i)                                    promptly following the formation of each
JCC, develop and recommend to the JSC a Strategic Plan for the Commercialization
of the applicable Collaboration Product prior to the submission by the
Responsible Commercialization Party of a Commercialization Plan for such
Product;

 

(ii)                                consult with the Responsible
Commercialization Party on its preparation of a Commercialization Plan for each
Collaboration Product, including budgets to be included therein;

 

(iii)                            review and recommend to the JSC for approval
each annual Commercialization Plan as soon as reasonably practicable after
receipt thereof, but in no event later than the dates specified in
Section 3.3(c);

 

(iv)                               review changes to the Commercialization Plan
proposed by the Responsible Commercialization Party and recommend to the JSC for
approval as soon as reasonably practicable after receipt thereof, but in no
event later than the dates specified in Section 3.3(c);

 

(v)                                   review initial Collaboration Product
launch concepts for such Collaboration Product Promotional material prior to the
creation and use thereof;

 

(vi)                               serve as a forum for discussion of issues
presented by a Party with respect to the Commercialization of Collaboration
Products;

 

(vii)                           establish subcommittees pursuant to
Section 2.7(c), oversee the activities of all subcommittees so established, and
address disputes or disagreements arising in all such subcommittees;

 

(viii)                       present disputes not resolvable by the JCC to the
JSC for

 

20

--------------------------------------------------------------------------------


 

resolution; and

 

(ix)                              perform such other functions as the Parties
may agree in writing or as otherwise assigned by this Agreement.

 

(d)                                  Meetings of the JCC. The JCC shall meet as
frequently as members of the JCC determine is required (but in no event, less
frequently than once every Calendar Quarter), on such dates and at such times as
agreed to by PDL and Biogen Idec, with all scheduled in-person meetings to
alternate between a PDL site and a Biogen Idec site as designated by the
respective Party prior to such meeting, or at other locations as determined by
the JCC. Meetings may be held by audio or video conference with the consent of
each Party, provided that at least two (2) meetings per calendar year shall be
held in person. Additional representatives or consultants may from time to time,
by mutual consent of the Parties, be invited to attend JCC meetings, subject to
such representative’s or consultant’s written agreement to comply with the
requirements of this Agreement. Each Party shall be responsible for its own
expenses for participating in each JCC. Meetings of each JCC shall be effective
only if more than one-half of the representatives of each Party are present or
participating.

 

2.5                               Joint Finance Committee.

 

(a)                                  Formation and Purpose. Within thirty (30)
days after the Effective Date, the Parties shall create a single Joint Finance
Committee (the “JFC”) for the Collaboration. The JFC shall operate under the
direction of the JSC to provide services to and consult with the JDC and the JCC
in order to address the financial, budgetary and accounting issues that arise in
connection with the Development Plans and updates thereto as described in
Exhibit C, as well as Commercialization Plans and updates thereto. Additionally,
the JFC will lead the economic analysis to help drive decisions on future
Collaboration investments, and lead the reporting and reconciliation processes
outlined in Exhibit C. The JFC shall operate by the procedures set forth in this
Section 2.5 and in Section 2.7.

 

(b)                                  Membership of the JFC. Each Party shall
designate two (2) employees of such Party or an Affiliate of such Party. Each
Party may replace any or all of its representatives at any time upon prior
written notice to the other Party. Such representatives will include individuals
with expertise and responsibilities in the areas of accounting, cost allocation,
budgeting and financial reporting. Each representative may serve on more than
one Committee as appropriate in view of the individual’s expertise.

 

(c)                                  Meetings of the JFC. The JFC shall meet as
frequently as members of the JSC determine is required (but in no event, less
frequently than twice every calendar year), on such dates and at such times as
agreed to by PDL and Biogen Idec, with all scheduled in-person meetings to
alternate between a PDL site and a Biogen Idec site as designated by the
respective Party prior to such meeting, or at other locations as determined by
the JFC. All meetings shall be held in person or by audio or videoconference.
Additional representatives or consultants may from time to time, by mutual
consent of the Parties, be invited to attend JFC meetings, subject to such

 

21

--------------------------------------------------------------------------------


 

representative’s or consultant’s written agreement to comply with the
requirements of this Agreement. Each Party shall be responsible for its own
expenses for participating in the JFC. Meetings of the JFC shall be effective
only if all representatives of each Party are present or participating.

 

2.6                               Joint Patent Committee.

 

(a)                                  Formation and Purpose. Within thirty (30)
days after the Effective Date, the Parties shall create a single Joint Patent
Committee (the “JPC”) for the Collaboration. The purposes of the JPC shall be to
prepare, file and prosecute the PDL Patent Rights, the Biogen Idec Patent Rights
and the Joint Patent Rights, as described in and subject to the terms of
Article 12. The JPC shall operate by the procedures set forth in this
Section 2.6 and in Section 2.7.

 

(b)                                  Membership of the JPC. Each Party shall
designate an employee of such Party or an Affiliate of such Party with
appropriate expertise to serve as members of the JPC. Each Party may replace any
or all of its representatives at any time upon prior written notice to the other
Party. Each representative may serve on more than one Committee as appropriate
in view of the individual’s expertise.

 

(c)                                  Specific Responsibilities of the JPC. In
addition to its general responsibilities set forth in Section 2.6(a), the JPC
shall, in particular be responsible for:

 

(i)                                    Managing continued prosecution of the PDL
Patent Rights, the Biogen Idec Patent Rights and the Joint Patent Rights as
described and in accordance with the terms of Article 12;

 

(ii)                                Reviewing invention disclosures and
publications in accordance with the terms of Article 12 and Section 14.3;

 

(iii)                            Reviewing and managing licensing, enforcement
activities and conflicts involving intellectual property rights to the extent
provided in Article 12;

 

(iv)                               Providing advice, periodic updates and
reports to the JSC regarding intellectual property matters;

 

(v)                                   Using reasonable efforts to provide a
freedom to operate analysis relating to Collaboration Products prior to the
Phase 2 Trial completion;

 

(vi)                               Using good faith efforts to keep the Parties
informed as to material developments with respect to the prosecution of, and any
adversarial proceedings involving intellectual property rights, to the extent a
Party’s representative on the JPC concludes that such prosecution or proceeding
directly affects a Collaboration Product; and

 

(vii)                           Performing such other functions as the Parties
may agree in writing or as otherwise assigned by this Agreement.

 

22

--------------------------------------------------------------------------------


 

(d)                                  Meetings of the JPC. The JPC shall
communicate on such dates and at such times as agreed upon by its members but in
no event, less frequently than once every other Calendar Quarter. Meetings may
be held by audio or video conference with the consent of each Party, provided
that at least two (2) meetings per calendar year shall be held in person with
all scheduled in-person meetings to alternate between a PDL site and a Biogen
Idec site as designated by the respective Party prior to such meeting, or at
other locations as determined by the JPC. Each Party may permit visitors to
attend meetings of the JPC. Each Party shall be responsible for its own expenses
for participating in the JPC. Meetings of the JPC shall be effective only if the
representative of each Party is present or participating.

 

(e)                                  Decisions; Actions Without Meetings.
Subject to Article 12 below, any approval, determination or other action of the
JPC shall require unanimous agreement of both members of the JPC. In the event
that a decision can not be reached by the JPC, then the matter shall be referred
to the respective senior management of the in-house legal department of each
Party. In the event such senior management is unable to resolve the matter, then
the matter will be resolved pursuant to Section 2.8 (b) and (c) and Article 17.
Unless otherwise agreed by the Parties, decisions of the JPC shall be determined
in a manner designed to ensure a reasonable scope of protection for the PDL
Patent Rights, the Biogen Idec Patent Rights and the Joint Patent Rights, to
obtain broad patent protection for Collaboration Products and to strengthen the
Parties’ ability to broadly protect and enforce such Patent Rights against
infringers within the scope of Collaboration Products.

 

2.7                               General Committee Procedures.

 

(a)                                  Chairperson. Each Collaboration Committee
will be led by a representative of one of the Parties (the “Chairperson”),
appointed as follows:  [****] shall select from its representatives a
Chairperson for each of the Committees for the period commencing on the
Effective Date and ending on [****] and [****] shall select from its
representatives a Chairperson for each of the Committees for the period
commencing on [****] and ending on [****]. Thereafter, selection of the
Chairperson for each of the Committees will [****].

 

(b)                                  Responsibilities. The Chairperson shall
have only those responsibilities set forth in this Section 2.7(b). The
Chairperson of each Collaboration Committee shall be responsible for calling
meetings, preparing and circulating an agenda in advance of each meeting of such
Collaboration Committee, provided, that a Chairperson shall call a meeting of
the applicable Collaboration Committee promptly upon the written request of
either Party to convene such a meeting. In addition, each

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

23

--------------------------------------------------------------------------------


 

Chairperson shall bear the responsibility for preparing written draft minutes of
that Collaboration Committee’s meetings in reasonable detail and for
distributing such draft minutes to all members of that Collaboration Committee
for comment and review within [****] after the relevant meeting. The members of
the Collaboration Committee shall have [****] to provide comments. Each
Chairperson shall incorporate timely received comments and distribute revised
minutes to all members of that Collaboration Committee for their final review
and approval within [****] after the relevant meeting.

 

(c)                                  Subcommittees. From time to time, each
Committee may establish and delegate duties to other committees or
sub-committees on an “as-needed” basis to oversee particular projects or
activities. Each such subcommittee shall be constituted and shall operate as the
JSC, JDC, JCC, JFC or JPC, as the case may be, determines; provided, that each
Party shall have the right to equal representation on any such subcommittee.
Subcommittees may be established on an ad hoc basis for purposes of a specific
project for the life of a Collaboration Product, or on such other basis as the
applicable Committee may determine. Each subcommittee and its activities shall
be subject to the oversight, review and approval of, and shall report to, the
Committee that established such subcommittee. In no event shall the authority of
the subcommittee exceed that specified for the relevant Committee in this
Article 2.

 

(d)                                  Limitations of Committee Powers. Each
Committee shall have only such powers as are specifically delegated to it
hereunder and shall not be a substitute for the rights of the Parties. Without
limiting the generality of the foregoing, no Committee shall have any power to
amend this Agreement. Any amendment to the terms and conditions of this
Agreement shall be implemented pursuant to Section 18.3 below.

 

(e)                                  Authority. The Parties agree that, in
voting on matters as described in this Article 2, it shall be conclusively
presumed that each voting member of the JSC or other Committee has the authority
and approval of such member’s respective senior management in casting his or her
vote.

 

2.8                               Committee Decision-Making.

 

(a)                                  Consensus; Good Faith; Action Without
Meeting. Subject to the terms of this Section 2.8, each Committee will take
action by [****], assuming a quorum for such Committee is present. Consistent
with Exhibit 2.1, the members of each Committee shall act in good faith to
cooperate with one another to reach agreement with respect to issues to be
decided by the Committee. Action that may be taken at a meeting of a Committee
also may be taken without a meeting if a written

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

24

--------------------------------------------------------------------------------


 

consent setting forth the action so taken is signed by all of the Committee
representatives of each Party.

 

(b)                                  Failure to Reach Consensus by a
Collaboration Committee. If a Collaboration Committee is unable to reach [****]
within [****] of its initial consideration of any matter over which such
Committee has authority and responsibility, then the Committee shall escalate
the matter to the JSC for decision; provided, that such Committee may escalate
the matter to the JSC prior to the expiration of such [****] with the consent of
both Parties.

 

(c)                                  [****]:

 

(i)                                    With respect to any [****] shall [****]
with respect to all matters, except as described below in clause (ii) and
(iv) and provided that [****];

 

(ii)                                Each Party shall possess final
decision-making authority with respect to Manufacturing processes during the
time that such Party is the Manufacturing Party under this Agreement, but for
avoidance of doubt in each case, such authority does not include the ability to
terminate Manufacturing of a Product in contravention of the terms of any
Clinical Supply arrangement or a Commercial Supply Agreement or to unilaterally
alter the terms of any Clinical Supply arrangement or Commercial Supply
Agreement including quantities or forecasts.

 

(iii)                            [****].

 

(iv)                               [****].

 

2.9                               Compliance with [****] Agreements. PDL shall
have no obligation to act in any way that would breach its obligations under the
[****] Agreements.

 

2.10                        [****].

 

ARTICLE 3

DEVELOPMENT OF COLLABORATION PRODUCTS

 

3.1                               Overview. The Collaboration between the
Parties is divided into three Development Programs, one for each Collaboration
Target. This Article 3 describes the rights and obligations of the Parties with
respect to the Development of Collaboration Products within the various
Development Programs, including both Existing Products and Future Products.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

25

--------------------------------------------------------------------------------


 

3.2                               Responsible Development Party. Subject to the
roles of the various Collaboration Committees described in Article 2, the
allocation of primary responsibility for the creation of Development Plans and
the implementation of Development activities of Collaboration Products described
in such Development Plans shall be given to the Responsible Development Party.
The allocation of such responsibilities shall be as follows:

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

North American Territory

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

EU Territory and ROW Territory

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

3.3                               Development Plan.

 

(a)                                  Scope. All Development of Collaboration
Products shall be conducted pursuant to a Collaboration Product specific,
multi-year, global development plan and budget (in each case, a “Development
Plan”), which shall set forth all anticipated Development activities and
timelines, allocate responsibility for carrying out such activities between PDL
and Biogen Idec and include an associated [***] development budget with respect
to each such Collaboration Product, plus a forecast of the total, multi-year
costs of any clinical trials included within such plan. Primary responsibility
for developing and implementing each such Development Plan shall reside with the
Responsible Development Party for its respective Collaboration Product. The
non-Responsible Development Party will have the right to consent to any
Development activities assigned to such Party under the terms of a Development
Plan. The initial draft Development Plans, including the Initial Development
Program Budget, for the Existing Products are attached hereto as Exhibit 3.3.
The Parties intend that the draft Development Plans attached in Exhibit 3.3 will
serve as the Development Plans until first Development Plans are prepared and
approved pursuant to Section 3.3(b).

 

(b)                                  Development Plan and First Annual
Workplan/Budget. The Responsible Development Party shall in consultation with
the relevant JDC pursuant to Section 2.3(c)(i) prepare a Development Plan for
each Existing Product as soon as practicable following the Effective Date, and
each such Development Plan, when

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

26

--------------------------------------------------------------------------------


 

approved, shall supersede the applicable draft Development Plan attached as
Exhibit 3.3. The Responsible Development Party will also prepare a draft of an
Annual Workplan/Budget for [****] after consultation with the relevant JDC,
specifying in detail the Development activities to be performed during the year,
designation of which Party is responsible for each task, staffing levels (which
levels shall be reasonably necessary for the attainment of the Development
goals, as applicable), any approved use of Third Party contractors required to
carry out such activities, a budget setting forth the estimated expenditures
required to carry out such activities and a timeline for completion of such
activities. Such draft will be prepared as soon as practicable following the
Effective Date.

 

(c)                                  Yearly Updates and Subsequent Annual
Workplan/Budget. The Responsible Development Party shall, on an annual basis,
update the Development Plan to reflect any changes necessary given the progress
and the results of the Development work as of such date or any change in
strategy, timelines, or long range plans going forward. In addition, prior to
the start of each year, the Responsible Development Party shall prepare an
Annual Workplan/Budget which shall specify in detail the Development activities
to be performed during such year, designation of which Party is responsible for
each task, staffing levels (which levels shall be reasonably necessary for the
attainment of the Development goals, as applicable), any approved use of Third
Party contractors required to carry out such activities, a budget setting forth
the estimated expenditures required to carry out such activities, a timeline for
completion of such activities and annual production requirements, as specified
in Section 8.2. Each update to the Development Plan and adoption of each Annual
Work-plan/Budget under this paragraph and any modifications and updates under
paragraph (d) below shall automatically be deemed to constitute an amendment to
the Development Plans upon JSC approval and ratification of the meeting minutes
related thereto, and shall not constitute an obligation of either Party until
such approval and ratification. The schedule for yearly updates to the
Development Plan and the drafting and approval of each Annual Workplan/Budget
commencing with the calendar year [****], shall occur no later than the dates
set forth below:

 

EVENT

 

TIMING

[****]

 

[****]

[****]

 

[****]

[****]

 

[****]

[****]

 

[****]

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

27

--------------------------------------------------------------------------------


 

(d)                                  Interim and Annual Workplan/Budget
Modifications and Updates. The Responsible Development Party shall review each
Annual Workplan/Budget on a [****] during the course of each year to review
actual activities and expenditures compared to plan and to determine if any
changes are necessary given the progress and the results of the Development work
as of such date. Other interim modifications to each Annual Workplan/Budget
during the course of the year may also be adopted by the Responsible Development
Party, as necessary, but shall be subject to the approval of the JSC if
material. All changes to any Annual Work-plan/Budget shall be subject to review
and approval of the JSC where such modifications exceed the authority delegated
to the Responsible Development Party by the JSC or under this Agreement.

 

3.4                               Standards of Conduct; Diligence.

 

(a)                                  Each Party shall perform the Development
activities for which it is responsible under the Development Plan in good
scientific manner and in compliance with applicable laws, rules and regulations.
Each Party will keep the other Party fully informed regarding the progress and
results of such Party’s Development activities with respect to the Collaboration
Products through the Collaboration Committee meetings.

 

(b)                                  Each Party shall use Diligent Efforts to
execute and carry out the activities assigned to it in the Development Plan
within each Annual Workplan/Budget; [****].

 

(c)                                  The Parties shall cooperate in good faith
to establish appropriate and consistent medical information support relating to
Collaboration Products.

 

3.5                               Shared Development Expenses.

 

(a)                                  Payment of Development Expenses. Subject to
a Party’s right to opt out as set forth in Article 4, all Development Expenses
or Other Out of Pocket Costs shall be shared between Biogen Idec and PDL as
provided below and in accordance with Exhibit C, so that Biogen Idec bears fifty
percent (50%) of such costs and PDL bears fifty percent (50%) of such costs,
provided that such costs were part of an Annual Workplan/Budget, or were
incurred pursuant to the draft Development Plans attached as Exhibit 3.3 prior
to approval of a Development Plan under Section 3.3(b), or were otherwise
approved by the JSC. There shall be a Reconciliation Statement, prepared by the
Responsible Development Party as set forth in Section A.2.2 of Exhibit C, of
such costs which are to be shared and which are incurred during a reporting
period by each Party, in accordance with Section A.2.2 of Exhibit C, with a
payment by one Party to the other, pursuant to Section A.5 of Exhibit C, to the
extent necessary so that each Party bears its appropriate percentage of such
shared Development Costs. [****].

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

28

--------------------------------------------------------------------------------


 

(b)                                  Development Cost Accounts. Subject to the
limitations set forth in Section 3.6, each Party shall charge all Development
Expenses or Other Out-of –Pocket Costs so incurred by it or its Affiliates on
its books and records to enable the tracking of expenses incurred in connection
with each Development Plan and each Annual Workplan/Budget (each, a “Development
Cost Project Account”). Within [****] after the end of each Calendar Quarter,
each Party shall submit to the other Party a written summary of all expenses
charged to its Development Cost Project Account during such Calendar Quarter,
which summary shall be accompanied by reasonable supporting documentation for
such expenses. Each Party shall provide the other Party with interim [****]
reports of [****] estimates of current Calendar Quarter charges within [****]
after the end of [****] in a Calendar Quarter (other than the [****], for which
only a quarterly report will be due).

 

3.6                               Excluded Development Expenses. Notwithstanding
the terms of Section 3.5, [****] will bear any [****], incurred by the Parties
primarily in connection with the Development of any and all Royalty Products for
approval and sale in the ROW Territory.

 

3.7                               Third Parties.

 

(a)                                  Contractors. Any Third Party retained by a
Party to perform Development activities must be approved in advance in writing
by the other Party, unless such Third Party is specifically named in a
Development Plan. Each Party shall remain liable for the performance of its
obligations hereunder which it delegates to such Third Parties. Any Third
Parties performing Development activities hereunder shall be subject to
confidentiality and non-use obligations at least as stringent as those set forth
in Article 14 and must comply with the terms of Article 12.

 

(b)                                  Intellectual Property. The Parties intend
not to knowingly introduce to any Collaboration Product any Technology that is
not Controlled by a Party, except with the prior approval of the JPC and the
JSC. If the JSC in consultation with the JPC determines that a license to
certain Third Party technology is reasonably necessary to advance the successful
Development of a Collaboration Product, then the JSC shall [****]. Upon approval
of the terms of such Third Party license, the [****] may execute such Third
Party license and any payments that become due pursuant to a Third Party License
agreement executed pursuant to this Section 3.7(b) will, during the course of
Development of the applicable Collaboration Products, be treated as [****].

 

(c)                                  Sublicensing. The JSC may elect to license
the further Development or Commercialization of a Collaboration Product to a
Third Party in one or more Indications and/or territories. In such event, the
JSC shall designate a Party to negotiate the terms on which such a Third Party
license would be granted and to serve

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

29

--------------------------------------------------------------------------------


 

as the primary point of contact with the applicable Third Party sublicensee
following the execution of the license agreement, provided that the JSC may
condition approval of such sublicense upon submission of the final agreement
with the Third Party to the JSC for final approval. The parties acknowledge that
any grant of rights to a distributor shall not constitute a license of
Development or Commercialization rights hereunder.

 

3.8                               [****]. If, after the Effective Date, [****].
If the Parties fail to agree on the payment and other terms under which such
[****] would be included within this Agreement prior to the termination of the
Negotiation Period, then such [****] shall not be included within the scope of
this Agreement and [****] shall have no further obligation to [****] in respect
of such rights except as set forth in this Section 3.8. If the Parties were
unable to execute an agreement prior to the termination or expiration of the
Negotiation Period, [****] will not, for a period of [****] from the termination
or expiration of the Negotiation Period, enter into a license or other agreement
with a Third Party providing for the development or commercialization of such
[****] on terms which are in the aggregate less favorable to [****] than the
last bona fide offer made in writing by [****] to [****] without first offering
to [****] for a period of [****] the right to include the [****] within the
scope of this Agreement upon such alternative terms.

 

3.9                               Development of Products in the ROW Territory.

 

(a)                                  Responsibility. Biogen Idec shall be solely
responsible, at its sole cost and expense and at its sole discretion, for the
Development of any Royalty Product in the ROW Territory. Biogen Idec shall use
Diligent Efforts in proceeding with the development and registration of Royalty
Products in Japan.

 

(b)                                  Updates. Biogen Idec will inform PDL of the
status of Biogen Idec’s Development and Commercialization of Royalty Products in
the ROW Territory through [****] progress reports submitted in writing to PDL.
In addition, upon reasonable notice to Biogen Idec, it will provide PDL with
copies of any information or data reasonably requested by PDL and reasonably
necessary for the development or commercialization of Royalty Products. Through
the JSC, Biogen Idec shall advise and consult with PDL with respect to any
significant issues or questions raised by any regulatory authorities in the ROW
Territory with respect to a Royalty Product that Biogen Idec believes would have
an adverse impact on the corresponding Collaboration  Product in the Profit
Sharing Territory.

 

(c)                                  Regulatory Cross-Referencing. Biogen Idec
will allow the Responsible Regulatory Party in a Territory to cross-reference,
in furtherance of JSC-approved activities under this Agreement, Biogen Idec
regulatory filings and clinical data

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

30

--------------------------------------------------------------------------------


 

with respect to any Royalty Product developed or commercialized by Biogen Idec
in the ROW Territory and will grant PDL reasonable access during normal business
hours to such regulatory filings and clinical data.

 

3.10                        Consideration of Future Products and Additional
Indications or New Formulations of Collaboration Products; Scope and Exclusivity

 

(a)                                  Future Products Brought to Joint Steering
Committee

 

(i)                                    From time to time during the Term, the
JSC shall consider proposals that the Parties jointly Develop and Commercialize
any (A) new Product as a Future Product in accordance with the terms of this
Agreement; (B) additional Indication for an existing Collaboration Product; or
(C) new formulation of an existing Collaboration Product.

 

(ii)                                Either Party may initiate the foregoing
proposal at any time during the Term. In addition, the Parties must initiate a
proposal with respect to a Product under the circumstances discussed below. A
Party initiating a proposal under this Section 3.10 shall be deemed a “Proposing
Party.”

 

(1)                                 A Party must bring a proposal to the JSC
that the Parties Collaborate on [****] at the following times:

 

(a)                                  With respect to a [****], prior to
negotiation of such license; or

 

(b)                                  With respect to all other Products that are
[****], after the Proposing Party has performed Development on such Product,
[****];

 

(2)                                 PDL must [****] at the following times:

 

(a)                                  With respect to a [****]; or

 

(b)                                  With respect to all other Products that are
[****], after PDL has performed Development on such Product, [****];

 

(b)                                  Consequences of JSC Consideration of Future
Products and Additional Indications or New Formulations of Collaboration
Products

 

(i)                                    Full Approval. If the JSC approves the
addition of a new Product as a Future Product or an additional Indication for an
existing Collaboration Product or a new formulation of an existing Collaboration
Product, then such Product

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

31

--------------------------------------------------------------------------------


 

shall be a Collaboration Product and the JSC shall appoint a Responsible
Development Party that shall create a new Development Plan for such
Collaboration Product or update the applicable Development Plan to include the
Development activities to be performed by the Parties in the case of an
additional Indication for or new formulation of an existing Collaboration
Product. The JSC will take into consideration a Party’s current abilities,
expertise and infrastructure when appointing new Responsible Development Parties
and will make such appointments accordingly. The Responsible Development Party
for each such Collaboration Product shall implement such Development activities
as contemplated by this Article 3. Any such Development Plan or update shall be
prepared and approved in accordance with the provisions of Articles 2 and 3.

 

(ii)                                Partial Approval. If, after a proposal is
made under Section 3.10(a), the JSC does not approve the addition of a new
Product as a Future Product or an additional Indication for an existing
Collaboration Product or a new formulation of an existing Collaboration Product,
but determines that such Product or additional Indication or formulation should
be subject to further evaluation then such Product or additional Indication or
formulation shall be subject to this Section 3.10(b)(ii). At the request of the
Proposing Party, the JSC shall develop a proposed work plan, which shall include
specific goals (such as a clinical trial, with primary endpoints) for such
Product or additional Indication or formulation and the Proposing Party shall
provide all information reasonably requested by the JSC that would be material
to making a determination as to whether such proposed work plan should be
approved and to the appropriateness of the proposed goals. If the JSC agrees
that if the specific goals set forth in work plan are met, the Indication,
formulation or new Product would become a Collaboration Product, then the
following shall apply:

 

(1)                                 The Proposing Party shall have the right to
undertake the work specified in the work plan at its own expense;

 

(2)                                 If the Proposing Party carries out the work
plan and meets all of the JSC-approved specific goals, then

 

(a)                                  the other Party shall reimburse the
Proposing Party an amount equal to [****] of the Development Expenses related to
such trial that such Party would have otherwise been responsible for if the JSC
had approved such trial as part of the Development Plan,  and

 

(b)                                  the formulation, Indication or new Product
shall be developed jointly by the Parties and the JSC shall take the actions
described in Section 3.10(b) in respect of such new Collaboration Product or
additional Indication or new formulation of an existing Collaboration Product.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

32

--------------------------------------------------------------------------------


 

(3)                                 If the JSC-approved specific goals are not
met, the Proposing Party shall be solely responsible for all related costs
without the right of reimbursement from the other Party and neither Party will
be allowed to continue development except in the following circumstances:

 

(a)                                  If [****] is the Proposing Party, it may
[****];

 

(b)                                  If [****] is the Proposing Party [****] it
may [****].

 

For purposes of clarity, the Parties agree that if the JSC is unable to agree on
the specific goals for the foregoing work plan or is unable to agree that if the
work plan meets its goals the Parties would jointly Develop the new product as a
Future Product or an additional clinical indication for an existing
Collaboration Product or a new formulation of an existing Collaboration Product,
such disagreement shall not be subject to dispute resolution hereunder and shall
be considered final.

 

(iii)                            No Approval. If, after a proposal is made under
Section 3.10(a), the JSC does not approve the addition of a new Product as a
Future Product or an additional Indication for an existing Collaboration Product
or a new formulation of an existing Collaboration Product, and does not
determine that such Product or additional Indication or formulation should be
subject to further evaluation, [****] except in the following circumstances, and
provided that the Proposing Party did not block the approval of any such
proposal:

 

(1)                                 If [****] is the Proposing Party, it may
[****];

 

(2)                                 If [****] is the Proposing Party [****], it
may [****].

 

Any such Product which is permitted to be pursued outside the Collaboration
shall not be subject to the terms, obligations, rights and responsibilities in
this Agreement.

 

(c)                                  Lapse of Obligations [****]. The
obligations to propose [****] under this Section 3.10 shall lapse as to any
[****].

 

3.11                        Transfer of Materials. During the Term, the Parties
anticipate that each Party will transfer certain of its proprietary tangible
research materials to the other Party. Each Party agrees during the Term that it
will use such materials of the other Party only for the purposes set forth in
this Agreement, and will not transfer such materials to any Third Party, except
in compliance with Section 14.1 and Section 14.2 of this Agreement. Each Party
shall have the right to use proprietary tangible research materials provided

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

33

--------------------------------------------------------------------------------


 

to it by the other Party during the Term and in furtherance of the purposes set
forth in this Agreement, solely for the purposes hereunder. Such proprietary
materials received from the other Party which are directly related to
Collaboration Products may be transferred to Third Parties only with consent of
the JDC and JPC, subject to the form of material transfer agreements or
collaboration agreements, as applicable, covering such materials, such form
agreements to be drafted and agreed upon by the JPC.

 

ARTICLE 4

OPT OUT RIGHTS; ROYALTY PRODUCTS

 

4.1                               Opt Out Rights for Collaboration Products or
Indications

 

(a)                                  Opt Out Right. Each Party will have the
option to terminate its participation in the Development and Commercialization
of one or more Collaboration Products as set forth in this Section 4.1 (the
Party exercising such right referred to as the “Non-Developing Party”). A
Non-Developing Party may terminate its participation with respect to:
(i) [****]; (ii) [****]; (iii) [****]; or (iv) [****], everywhere in the world;
provided, however, that (A) [****] and (B) [****].

 

(b)                                  Limitations. The rights of each party to
terminate its participation pursuant to this Section 4.1 shall be subject to the
following limitations:

 

(i)                                    [****] may not exercise its opt out
rights described in this Section 4.1 with respect to [****].

 

(ii)                                [****] can opt out of Development or
Commercialization except at one of the points shown at Exhibit 4.1(b)(ii) with
respect to the Existing Products and at such other points as determined by the
Parties with respect to other Collaboration Products or as provided in
Section 4.1(b)(iv). The Parties agree that they will include such opt out points
in the Development Plans for other Collaboration Products at the time of
preparation thereof.

 

(iii)                            If a Party elects to opt out of an Indication
for a Collaboration Product, it shall automatically be deemed to have opted out
of all other Indications for which that Collaboration Product would be marketed
to the same Physician Group (collectively the “Opt Out Indications”) and if a
Party opts out of an oncology Indication it shall be deemed to have opted out of
all oncology Indications.

 

(iv)                               If a Party elects to opt out of
Commercialization, the election shall not be effective until [****] after
written notice of such election (or such earlier date

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

34

--------------------------------------------------------------------------------


 

as specified in writing by the Independent Development Party (as defined in
Section 4.1(d) below)) and may not be made until [****] following the [****]. A
party may not opt out of Commercialization of a Collaboration Product if the opt
out would result in a higher profit to the Party electing to opt-out, based on a
comparison of the royalty payments and Collaboration Product Profit payments
that such Party would have received in the four full calendar quarters prior to
the election.

 

(v)                                   Neither Party can elect to opt out of
Development or Commercialization with respect to a Product if such Party has
received notice pursuant to Section 16.2 that it is in material breach of this
Agreement with respect to such Product and it has not cured such breach or
resolved in its favor any dispute regarding whether there was a breach or
whether such breach was cured.

 

(c)                                  Timing. Subject to the limitations in
Section 4.1(b) a Party may exercise its opt out right with respect to
Development of a particular Collaboration Product or an Opt Out Indication(s) of
a particular Collaboration Product at the decision points described in
Section 4.1(b). The Non-Developing Party shall provide written notice to the
other Party of its decision to exercise such right (the “Opt Out Notice”) during
the time period described in each opt out point.

 

(d)                                  Effects of Exercise. Effective upon timely
delivery of an Opt Out Notice, (i) the Party that is not the Non-Developing
Party will be deemed the “Independent Development Party” with respect to the
applicable Independent Product or Independent Indication, (ii) the
Non-Developing Party will be deemed the “Non-Developing Party” with respect to
the applicable Independent Product or Independent Indication and responsibility
shall be as set forth in Section 4.3, (iii) if such exercise was made with
respect to [****], such Collaboration Product will become an Independent Product
in [****], and (iv) if such exercise was made with respect to [****]. In any
event, the further Development of such [****] by the Independent Development
Party will be subject to the terms set forth in Sections 4.2 and 4.3. For
purposes of the following Section 4.2, [****] is not [****] with respect to the
[****].

 

4.2                               Development of Independent Products and
Independent Indications.

 

(a)                                  Generally. For each Independent Product and
Independent Indication, the Independent Development Party will have the right,
at its own option and expense, to plan and conduct the Development of and to
Commercialize such Independent Product or Independent Indication, as the case
may be, in accordance with the terms of Sections 4.2, 4.3 and 4.5.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

35

--------------------------------------------------------------------------------


 

(b)                                  Transition of Development Activities. Upon
a Party giving the Opt Out Notice with respect to a Collaboration Product or one
or more Indications of a Collaboration Product, the applicable Development Plan
or Commercialization Plan, as the case may be, for such Collaboration Product or
Indication, as the case may be, shall automatically be amended to provide that
the Parties shall carry out and share the costs with respect to only those
particular Development or Commercialization activities under the applicable
Development Plan or Commercialization Plan, respectively, that have commenced on
or before the date of such Opt Out Notice. By way of example, an activity for
purposes of this Section would include a clinical trial that has commenced.
Notwithstanding the foregoing, the Non-Developing Party shall transfer
responsibility for such ongoing activities to the Independent Development Party
as of the date of such Opt Out Notice or as soon as reasonably practicable after
such date.

 

4.3                               Rights and Obligations Upon Opt-Out.

 

(a)                                  Prior to the Opt-In Trigger. Prior to the
date of the Opt-In Trigger, the Independent Development Party shall be obligated
to Develop the Independent Indication, at its sole cost (subject to
Section 4.2(b)), and shall use Diligent Efforts in such development. The
Independent Development Party shall keep the JSC reasonably informed regarding
matters that would adversely affect Development or Commercialization of the
Collaboration Product in other Indications then being Developed or
Commercialized by the Parties jointly.

 

(b)                                  Following the Opt-In Trigger and As to
Independent Products. The Independent Development Party will assume unilateral
control over the Development and Commercialization of (i) an Independent Product
after opt out has occurred as to such Product, and (ii) as to an Independent
Indication from and after the date of the Opt-in Trigger if such option is not
exercised by the other Party, except that:

 

(1)                                 The Independent Development Party shall give
the JSC annual updates regarding the status and results of any development and
commercialization activities conducted regarding an Independent Indication.

 

(2)                                 If PDL is the Independent Development Party,
then PDL shall use Diligent Efforts to Develop and Commercialize  such
Independent Product or Independent Indication.

 

(3)                                 If Biogen Idec is the Independent
Development Party, then Biogen Idec shall use Diligent Efforts to Develop and
Commercialize such Independent Product or Independent Indication.

 

(4)                                 If [****] is the Independent Development
Party and [****] PDL, at its option, may [****].

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

36

--------------------------------------------------------------------------------


 

(c)                                  Manufacturing. If the Non-Developing Party
as to a Product is responsible for Manufacturing the applicable Collaboration
Product pursuant to Article 8, then such Non-Developing Party will continue to
supply the Independent Development Party with clinical and/or commercial supply
of the applicable Collaboration Product until such time as the Parties have
effected a technology transfer of the applicable Manufacturing process, at the
Independent Development Party’s request, and the Independent Development Party
has validated such process in its or its CMO’s designated facility and has all
necessary regulatory approvals to Manufacture and such Manufacture has
commenced. The Non-Developing Party shall use commercially reasonable efforts to
effect a technology transfer of the applicable Manufacturing process to the
Independent Development Party or its designated CMO as soon as practicable, but
in no event more than [****] after the Opt Out Notice is delivered The
Non-Developing Party shall supply such Product to the Independent Development
Party during the [****] at a cost of [****]  Between [****] and [****], the
Non-Developing Party shall supply such Product to the Independent Development
Party at a cost of [****]. Between [****] and [****], the Non-Developing Party
shall supply such Product to the Independent Development Party at a cost of
[****].

 

(d)                                  Remaining Program Obligations. The portion
of the applicable Development Program with respect to which the Non-Developing
Party has not exercised its option to opt out will continue unaffected by such
opt out.

 

(e)                                  Data Transfer. Commencing at the time of
delivery of the Opt Out Notice, the Non-Developing Party promptly shall provide,
at the sole cost of the Non-Developing Party, the Independent Development Party
with copies of all data and information, and samples of all tangible items,
comprising Know-how and other Technology of the Non-Developing Party relating to
such Independent Product or Independent Indication, as the case may be.

 

(f)                                    Assignment of Regulatory Filings. The
Non-Developing Party promptly shall, as applicable, assign or make available by
cross-reference to the Independent Development Party, at the Non-Developing
Party’s sole cost, all registrations for such Independent Product (at the time
of exercising its opt out rights) or Independent Indication (an assignment shall
only occur after the expiration of the Non-Developing Party’s  right to opt in;
a cross reference right shall be available from the time of exercise of the
Non-Developing Party’s opt out rights until the expiration of such party’s opt
in rights or longer, as appropriate), as the case may be, and shall notify the
appropriate Regulatory Authorities and take any other action reasonably
necessary to effect such transfer of ownership or access to regulatory filings;
provided, however, that a Non-Developing Party shall not have any obligation to
assign to the Independent

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

37

--------------------------------------------------------------------------------


 

Development Party the Drug Master File for any Independent Product if and for so
long as the Non-Developing Party is engaged in the Manufacture of such
Independent Product on behalf of the Independent Development Party or with
respect to Indications or territories for which such Non-Developing Party has
retained rights.

 

(g)                                 Obligations with Respect to Third Party
Contracts. Each Party shall include provisions in its contracts with Third
Parties entered into after [****] and specifically related to Development or
Commercialization of a Collaboration Product or an Indication of a Collaboration
Product that would permit (i) [****] or (ii) [****]. Except as otherwise set
forth in this Article 4, the Non-Developing Party shall use Diligent Efforts to
effect assignment (and full release of the Non-Developing Party) or the granting
of a sublicense or equivalent right of access (and partial release of the
Non-Developing Party) to the Independent Development Party, whether through
novation or sublicensing of such contracts or otherwise, of any and all rights
under any contract between the Non-Developing Party and any Third Party that are
necessary for Independent Development Party to continue with Development or
Commercialization of such Collaboration Product or Indication, as the case may
be, and the Independent Development Party shall reasonably cooperate in
connection therewith. If such assignment, novation or sublicense is not
permissible, the Parties shall discuss in good faith potential alternatives that
would enable the Independent Development Party to exercise the rights and
obligations of the Non-Developing Party under such contracts with respect to
such Independent Product while minimizing the continuing obligations of the
Non-Developing Party.

 

(h)                                 Technical Assistance. During the period
commencing with delivery of an Opt Out Notice and ending [****] following the
effective date of such Opt Out Notice, the Non-Developing Party shall provide
reasonable technical assistance as requested by the Independent Development
Party to effectuate an orderly transition of the Development and
Commercialization of such Independent Product or Independent Indication, as the
case may be, to the Independent Development Party. Such assistance shall be at
the expense of the Non-Developing Party until the effective date of the Opt Out
Notice and thereafter shall be at the expense of the Independent Development
Party.

 

(i)                                    Termination of License Rights. Unless and
until the Non-Developing Party decides to Opt-in pursuant to the Opt In Trigger
described herein, it shall have no further rights under the licenses provided to
it under Article 11 with respect to such Independent Product or Independent
Indication.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

38

--------------------------------------------------------------------------------


 

(j)                                    Transfer of Trademarks. If the
Non-Developing Party owns the Product Trademarks (as defined in
Section 12.13(a)) relating to the Independent Product (or Independent
Indication, if there are Product Trademarks that relate specifically to such
Indication), ownership of such Product Trademarks shall be transferred to the
Independent Development Party in the Territories as to which the opt out occurs.

 

4.4                               Rights to Opt In to Independent Indication
During Development.

 

(a)                                  General. Subject to the terms of this
Section 4.4, a Non-Developing Party will have the option to opt-in to the
independent development of an Independent Indication on a one-time basis,
exercisable by providing a notice in writing to the Independent Development
Party within (i) the [****] (the “Opt In Trigger”)  [****] or (ii) the [****].
Within [****] of receipt of such written notice, the Independent Development
Party shall provide to the Non-Developing Party a package of data and other
information concerning the Independent Indication reasonably necessary to permit
the Non-Developing Party to make an informed decision on its desire to opt in to
Development and Commercialization in the manner set forth in this Agreement (the
“Data Package”). Following receipt of the Data Package, the Non-Developing Party
shall have [****] within which to elect to opt-in. Any such election shall
become effective upon receipt by the Independent Development Party of a final
written determination by the Non-Developing Party stating its decision to
opt-in. Failure to deliver timely notice of an intent to opt-in shall be
conclusively deemed to be a waiver of such rights.

 

(b)                                  Limitations. A Non-Developing Party shall
not have the right to opt in to the Commercialization of a Collaboration Product
in the event that it delivers an Opt Out Notice for such Product at any time
following final regulatory approval for the marketing of such Collaboration
Product anywhere in the Territory.

 

(c)                                  Expense Reimbursement. Upon exercise of an
opt in right as described in this Section 4.4, the Non-Developing Party shall
reimburse the Independent Development Party for [****] of that portion of the
Development Expenses that would have been incurred by the Non-Developing Party,
had such Party not opted out, during the period in which such Party had opted
out.

 

(d)                                  Effects of Opt In. Upon exercise of an opt
in right and payment of all amounts due under subsection (c) above, the
Independent Indication shall cease being an Independent Indication and will
automatically return to the scope of the Collaboration. Thereafter, the Parties
shall continue Development and Commercialization of such Indication jointly as
described in this Agreement; provided, that for the [****] following the
exercise of an opt in right, the Party that had been the

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

39

--------------------------------------------------------------------------------


 

Independent Development Party shall be the Responsible Development Party,
notwithstanding the provisions of Section 3.2 and the Parties shall agree on the
allocation of responsibilities thereafter.

 

4.5                               Royalty Products.

 

(a)                                  Effective upon the exercise of a Party’s
opt-out right with respect to a Collaboration Product, either on a Product or
Indication basis, the applicable Product will be a Royalty Product. The
Independent Development Party will pay the Opt-Out Party the royalty payments
described in Section 9.5 for such Royalty Product.

 

(b)                                  With respect to Collaboration Products
developed by [****], [****] is the Independent Development Party and [****] is
the Non-Developing Party, such Products are Royalty Products with respect to the
[****] and the [****] is within the Royalty Territory for such Products. [****]
will pay to [****] the royalty payments described in Section 9.5 for all such
Royalty Products Commercialized in the [****].

 

ARTICLE 5

REGULATORY

 

5.1                               Responsible Regulatory Party. Subject to the
roles of the various Committees described in Article 2, the allocation of
Responsible Regulatory Party for Collaboration Products under this Agreement is
as follows:

 

(a)                                  [****] will be the Responsible Regulatory
Party in the [****] and the [****] for all Collaboration Products; and

 

(b)                                  [****] will be the Responsible Regulatory
Party in the [****] for all Collaboration Products during the Development of
such Collaboration Product. At the time of receipt of first Regulatory Approval
for the [****].

 

5.2                               Regulatory Filings for Collaboration Products.

 

(a)                                  The Responsible Regulatory Party identified
in Section 5.1 above shall primarily be responsible for preparing and filing all
Regulatory Filings and seeking all Regulatory Approvals in the relevant
territory, including preparing all reports necessary as part of a Drug Approval
Application. All Regulatory Filings for all Collaboration Products shall be
filed in the name of the Responsible Regulatory Party for a particular
Territory. The Parties anticipate that Regulatory Filings for the EU and North
America Territories will be based on a common set of technical documents. Such

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

40

--------------------------------------------------------------------------------


 

common set of technical documents shall be prepared by the Responsible
Development Party (or collectively by both of the Responsible Development
Parties where there are two for a Collaboration Product). The Responsible
Regulatory Party and the Responsible Commercialization Party (to the extent they
are different Parties) shall jointly prepare all Regulatory Filings. All
reasonable comments of the Responsible Commercialization Party for an applicable
Collaboration Product shall be incorporated into such Regulatory Filing for any
Collaboration Product. The Responsible Regulatory Party shall, at all times,
consult with the Responsible Commercialization Party on all communications and
other dealings with the regulatory agencies relating to such Collaboration
Product in the applicable territory. However, the Manufacturing Party shall be
solely responsible for all communications and other dealings with the regulatory
agencies throughout the world pertaining to the Manufacture of such
Collaboration Products. The Responsible Regulatory Party and the Responsible
Commercialization Party shall jointly develop and implement procedures for
drafting and review of Regulatory Filings for the relevant Collaboration
Products in the applicable territory, which procedures shall provide for
sufficient time for the Responsible Commercialization Party to provide comments
to such Regulatory Filings. If the Parties are unable to resolve any disputes
related to such Regulatory Filings content or strategy, such disputes shall be
resolved as set forth in Article 2 hereof. In addition to the right to
cross-reference set forth in Section 3.9(c), the other Party shall have the
right of cross-reference to all such Regulatory Filings or Regulatory Approvals
obtained hereunder for purposes of Collaboration Products.

 

(b)                                  The Responsible Regulatory Party shall
promptly provide the other Party with a copy (which may be wholly or partly in
electronic form) of all Regulatory Filings with respect to such Collaboration
Products that it makes hereunder. The Responsible Regulatory Party will provide
the other Party with reasonable advance notice of any meeting with any
regulatory agency relating to Development, Commercialization and/or any Drug
Approval Application in the relevant territory, and the other Party shall have
the right to observe and, if the Parties mutually agree in advance or if such
Party is the Responsible Commercialization Party, participate in any such
meeting. The Responsible Regulatory Party also shall promptly furnish the other
Party with copies of all material correspondence or minutes of material meetings
with any regulatory agency relating to Development, Regulatory Filings and/or a
Drug Approval Application in the relevant territory. As between the Parties, the
Responsible Regulatory Party shall be the initial legal and beneficial owner of
all Regulatory Filings and related approvals in the relevant territory for such
Collaboration Product. The Responsible Regulatory Party shall assign all
Regulatory Filings in the North American Territory to the Responsible
Commercialization Party promptly following filing of the NDA (or its foreign
equivalent). No such assignment shall take place in the ROW Territory.

 

(c)                                  The Manufacturing Party shall provide the
Responsible Commercialization Party (if a different Party) with reasonable
advance notice of any scheduled regulatory inspection of the Manufacturing
Party’s Manufacturing facilities for a Product. The Manufacturing Party shall
control all interactions with regulatory

 

41

--------------------------------------------------------------------------------


 

authorities with respect to such inspection. The  other Party if applicable,
shall have the right to be present, but not participate, during such inspection.

 

5.3                               Safety Data. [****] will ensure that [****]
has complete access to any and all safety data regarding the [****] or any
[****] thereof. [****] will ensure that [****] have complete access to any and
all safety data regarding the [****] or any [****]. If and to the extent that a
single global safety database is required for the [****],  [****] will be the
recognized holder of the global safety database for such Product, which will be
searched to provide answers to safety queries, for signal evaluation, for the
preparation of analyses of similar events and for the preparation of periodic
safety update reports.

 

5.4                               Adverse Event Reporting. Each Party shall
notify the other of all information coming into its possession concerning any
and all side effects, injury, toxicity, pregnancy or sensitivity event
associated with commercial or clinical uses, studies, investigations or tests
with any of the Collaboration Products or Royalty Products, throughout the
world, whether or not determined to be attributable to such Products (“Adverse
Event Reports”).  The Parties shall each identify a person to coordinate the
exchange of Adverse Event Reports (“Report Coordinators”) so as to enable timely
reporting of such Adverse Event Reports to appropriate governmental and
regulatory authorities consistent with all laws, rules and regulations. Within a
reasonable time after the Effective Date, the Parties shall agree in writing on
formal procedures for such exchange in a separate pharmacovigilance agreement.
Provided that [****] is under a similar obligation under the [****] Agreements,
the Parties agree to engage in good faith negotiations regarding a three-party
pharmacovigilance agreement. The Parties acknowledge and agree that such
procedures, as well as the Parties’ exchange of Adverse Event Reports in
general, must not be in contravention with the [****] Agreements relating to
safety issues involving the [****] that is a Collaboration Product, or a Royalty
Product.

 

5.5                               Copies of Responses. Within a reasonable time
frame prior to submission of responses to any regulatory authority on product
safety issues regarding a Collaboration Product, a copy of a near final draft
response will be provided to the other Party for review.  Final copies of
responses submitted to any regulatory authority will be provided to the other
Party within [****] of document finalization. [****] acknowledges that such
responses may need to be coordinated under the [****] Agreements with respect to
the [****] and agrees to use commercially reasonable efforts to facilitate such
coordination.

 

5.6                               Regulatory Actions. The Party responsible for
interacting with regulators on a specific safety issue regarding a Collaboration
Product or Royalty Product shall communicate material action requested by
regulators to the other Party without delay.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

42

--------------------------------------------------------------------------------


 

Such actions may include, for example, change in label, Dear Doctor letter,
trial on hold for clinical safety reasons and the like.

 

5.7                               Other Safety Issues. Either Party may request
that specific safety issues be discussed, and the parties will establish a
Safety Committee (the “SC”) consisting of an equal number of representatives
from each Party, for such purpose. The role of the SC shall be to advise each
Party concerning the collection and evaluation of safety data, and to respond to
any significant safety issues raised, or requests made, by regulatory
authorities.

 

ARTICLE 6

COMMERCIALIZATION

 

6.1                               Overview. Subject to the roles of the various
Committees described in Article 2, the allocation of primary responsibility for
the creation of Commercialization Plans and the implementation of
Commercialization activities of Collaboration Products described in such
Commercialization Plans shall be given to the Responsible Commercialization
Party. The allocation of such responsibilities with respect to the Existing
Products shall be as follows:

 

 

 

[****]

 

[****]

 

[****]

 

North American Territory

 

[****]

 

[****]

 

[****]

 

EU Territory

 

[****]

 

[****]

 

[****]

 

ROW Territory

 

[****]

 

[****]

 

[****]

 

 

(a)                                  Commercialization Plans. All
Commercialization of Collaboration Products shall be conducted pursuant to a
Collaboration Product specific, multi-year, global commercialization plan and
budget (in each case, a “Commercialization Plan”), which shall set forth the
anticipated activities (including market studies, launch plans, Detailing and
Promotion) and timelines, and shall allocate responsibility for carrying out
such activities between PDL and Biogen Idec. Each Commercialization Plan shall
include the plan for: (i) Detailing and Promotion activities for the applicable
Collaboration Product in the applicable Indication for the next [****] (as to
the initial Commercialization Plan, the [****] following launch) and timelines
for performing such activities, (ii) target audience, (iii) anticipated expenses
other than personnel,

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

43

--------------------------------------------------------------------------------


 

(iv) assumptions regarding product profile, (v) sales force size, and
(vi) Promotional efforts. Any Commercialization Plan, together with any updates
thereto, shall be prepared and approved as follows:

 

(i)                                    The Responsible Commercialization Party
with strategic guidance from the JSC shall prepare the initial Commercialization
Plan for a Collaboration Product and submit such plan to the JCC for
recommendation for approval and, following such recommendation, to the JSC for
its review and approval; provided that the JCC must recommend and the JSC must
approve the Commercialization Plan if it is consistent with the then-current
Strategic Plan and Approved Budget for that year. The Parties agree and
acknowledge that any such Commercialization Plan will reasonably allocate
between the Parties the performance of any Post-Approval Clinical Trials for
Collaboration Products in the North American Territory, giving equal
consideration to each Party’s abilities when making such allocation.

 

(ii)                                The Responsible Commercialization Party
will, from time to time, prepare and submit an update to each Commercialization
Plan for its territory for a Collaboration Product as necessary to reflect
changes in the progress, strategy, or costs of Commercialization of such
Collaboration Product, but in no event more frequently than quarterly.

 

(iii)                            the Responsible Commercialization Party for a
Collaboration Product will prepare and submit an update to the applicable
Commercialization Plan for its territory on an annual basis thereafter until the
Parties cease Commercializing the applicable Collaboration Product.

 

(iv)                               the Responsible Commercialization Party will
lead the implementation of the Commercialization Plan in accordance with the
allocation of responsibilities set forth therein.

 

Once approved by the JSC, a Commercialization Plan shall become effective and
supersede any previous Commercialization Plan, if any, as of the date of such
approval. Unless the Parties otherwise agree, in the event that a
Commercialization Plan is inconsistent with or contradicts the terms of this
Agreement, the terms of this Agreement shall prevail.

 

(b)                                  Commercialization Plans for Additional
Collaboration Products. Promptly following the JSC’s request for a
Commercialization Plan for a particular Collaboration Product, the Responsible
Commercialization Party shall create an initial Commercialization Plan for such
Collaboration Product. Such Commercialization Plan shall be approved as
described in this Section 6.1.

 

6.2                               Commercialization Reports. The Responsible
Commercialization Party will keep the JCC fully informed regarding the progress
and results of its Commercialization activities under this Agreement.

 

44

--------------------------------------------------------------------------------


 

6.3                               Standards of Conduct.

 

(a)                                  Each Party shall perform, or shall ensure
that its Affiliates and permitted sublicensees and Third Party contractors
perform, all Commercialization activities assigned to it in a good scientific
and ethical business manner and in compliance with applicable laws, rules and
regulations.

 

(b)                                  The Parties shall use Diligent Efforts in
Commercializing Collaboration Products.

 

(c)                                  Each Party shall use Diligent Efforts to
execute and carry out the activities assigned to it in the Commercialization
Plan within the associated annual budget; provided that if a Party exceeds the
associated annual budget by greater than [****] without the prior approval of
the JSC, any amount in excess of such number shall not be considered expenses
reimbursable hereunder and such Party shall be solely responsible for payment of
such excess.

 

6.4                               Sales Force Training. The Responsible
Commercialization Party shall develop and conduct training programs for its
sales representatives and for the other Party’s sales representatives in the
event such Party has exercised its Co-Promotion Option hereunder, specifically
relating to the Collaboration Products to be Commercialized by such Party. Each
Party agrees to utilize such training programs on an ongoing basis to assure a
consistent, focused promotional strategy.

 

6.5                               Branding. Each Product Commercialized under
this Agreement shall be Commercialized under and in connection with the
trademarks and trade dress selected in accordance with Section 12.13. To the
extent that a Party is granted rights under this Agreement to Commercialize a
Product, it shall Commercialize such Product solely under and in connection with
the trademarks and trade dress selected and approved pursuant to the terms of
Section 12.13 (except for a Party’s use of its house marks, which do not require
such approval).

 

6.6                               Pricing. [****].

 

6.7                               Booking of Sales.

 

(a)                                  [****] will be solely responsible for the
invoicing and booking of sales of [****] that are Collaboration Products in the
[****] and the supply and distribution of product in respect to such sales.
[****] shall also be responsible for handling inventory, receivables, managing
relationships with the trade, returns, reimbursements, and charge-backs,
trade-customer complaints and inquiries regarding [****] that are Collaboration
Products in the [****].

 

(b)                                  The JSC will jointly determine which Party
will book sales in

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

45

--------------------------------------------------------------------------------


 

accordance with U.S. GAAP, including handling inventory, receivables, managing
relationships with the trade, returns, reimbursements, and charge-backs,
trade-customer complaints and inquiries with respect to all other Collaboration
Products.

 

(c)                                  For clarity, each Party’s expenses in
connection with the activities described in this Section 6.7 will be included as
Marketing Costs or Distribution Costs, as appropriate.

 

6.8                               Special Provisions Relating to Sales Tracking
for [****].

 

(a)                                  The Parties recognize that [****] marketed
by [****] or its licensees for indications in the [****] may nonetheless be sold
in the [****], and [****] marketed by [****] and [****] for indications in the
[****] may nonetheless be sold in the [****]  (collectively, “Cross-Field
Sales”). In order to detect and limit these Cross-Field Sales of such
Collaboration Products, the Parties agree as follows:

 

(i)                                    If, at any time following the receipt of
Regulatory Approval in the [****] for an [****] that is a Collaboration Product
or Royalty Product (Collectively, “Collaborative Field Products”), a Party
believes that either (i) sales of such Collaborative Field Products are
occurring or will occur for uses both inside and outside the [****], or
(ii) that sales by [****] of a [****] licensed to it in the [****] by [****] (a
“Non-Collaborative Field Product”) are occurring in any Indication in which a
Collaboration Product or Royalty Product is marketed, then such Party may
provide notice to the other Party of its desire to track sales of the
Collaborative Field Products and the Non-Collaborative Field Products for the
relevant Indications in the relevant territory.

 

(ii)                                Upon receipt of notice under
Section 6.8(a)(i) [****] and [****] shall meet and agree upon a method of
tracking sales of each such product (“Sales Tracking Methodology”) for use in
the relevant Indications including (A) the acquisition of one or more
prescription data products or services (including, by way of example, IMS
Xponent or DDD data) or other relevant pharmaceutical sales tracking research
services (including, for example, use of random sampling, use of data regarding
distribution channels as a proxy for indication-specific sales and development
of mathematical models for approximating indication-specific sales) generally
recognized in the pharmaceutical industry as having a high degree of accuracy
and reliability in the tracking of sales of pharmaceutical products that have a
similar nature as and are prescribed by similar physicians as the relevant
[****] in the [****] and, if applicable, outside the [****] (the “Data
Services”), and (B) the methodology for applying any such resulting data and
information provided by such Data Services to determine the extent to which
sales of the relevant [****] are Cross-Field Sales in the relevant territory. At
the request of either Party, any meeting held under this Section 6.8(a) shall
include licensees of [****] to whom [****] has granted rights in the [****],
provided such licensee

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

46

--------------------------------------------------------------------------------


 

agrees to be bound to confidentiality provisions similar to those contained in
this Agreement.

 

(b)                                  If [****] (as applicable) are unable to
agree on a Sales Tracking Methodology pursuant to Section 6.8(a), then the
following default methodologies shall apply:

 

(i)                                    With respect to each of the U.S., United
Kingdom, France, Germany, Italy, or Spain (each a “Major Regulatory
Jurisdiction”) in which a Collaborative Field Product and a Non-Collaborative
Field Product have received Regulatory Approval and in which Data Services are
available at a reasonable cost (evaluated in light of the anticipated accuracy
of such data and anticipated magnitude of Cross-Field Sales in such country),
sales in the Field in such country and sales outside the Field in such country
shall be calculated for each Collaborative Field Product and each
Non-Collaborative Field Product based on the sales levels reported by the Data
Services for such country. For clarity, the sum of sales of a product in the
Field and sales of such product outside the Field (both as calculated for such
country in accordance with the preceding sentence) shall always be equal to the
total sales for such product in the relevant country.

 

(ii)                                With respect to each country in which a
Collaborative Field Product and a Non-Collaborative Field Product have received
Regulatory Approval and to which Section 6.8(b)(i) is inapplicable, the
percentage of sales of each Collaborative Field Product attributable to use
outside the Field and the percentage of sales of each Non-Collaborative Field
Product attributable to use in the Field shall be calculated from total sales of
such products based on the assumption that the ratio of Cross-Field Sales to
total sales in such country is equal to the ratio of Cross-Field Sales to total
sales calculated across all Major Regulatory Jurisdictions in which Cross-Field
Sales are evaluated pursuant to Section 6.8(b)(i). If there are no Major
Regulatory Jurisdictions in which Cross-Field Sales are evaluated pursuant to
Section 6.8(b)(i), then no Sales Tracking Methodology shall apply unless and
until the Parties agree on a Sales Tracking Methodology pursuant to
Section 6.8(a).

 

(c)                                  All costs associated with the acquisition
and application of such Data Services and Sales Tracking Methodology shall be
shared equally by the Parties and any licensee of PDL participating in the
negotiations contemplated by Section 6.8(a). All such costs that are
attributable to PDL and Biogen Idec shall be included in the Operating Expenses
for the applicable [****]. In addition, the Parties shall also meet and confer
with respect to: (A) how to account for prescriptions to patients with multiple
afflictions, both within and outside the [****]; (B) the right for each Party to
audit, on a periodic basis, the application of the Data Services and Sales
Tracking

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

47

--------------------------------------------------------------------------------


 

Methodology; and (C) a mechanism for addressing prescriptions that are tracked
back to sole source purchasing agreements.

 

(d)                                  If in the course of applying the foregoing
Sales Tracking Methodology of the Collaborative Field Product and
Non-Collaborative Field Product pursuant to this Section 6.8, or in the course
of performing an audit of such application by the other Party, a Party
determines that Cross-Field Sales are occurring at more than [****] or such
[****] as may be agreed under the [****] Agreements [****] (with written notice
of such amount to be provided to [****]), the Parties shall confer, together
with the [****], regarding an appropriate method either to curtail such
Cross-Field Sales and to compensate any affected Party (or affected [****]) for
the economic effects thereof. [****] will ensure that [****] is reimbursed for
any such Cross-Field Sales as if such Cross-Field Sales were included in
Collaboration Product Profit. The Parties shall also negotiate with each other
and with such licensee in good faith (provided that such licensee is bound by a
substantially similar obligation) to reach an agreement implementing a Sales
Tracking Methodology that is as accurate as reasonably possible given the
then-available information and the costs associated therewith.

 

(e)                                  In the event of any unresolved issues,
dispute or disagreement under this Section 6.8 the Parties will submit such
dispute, issue or disagreement for resolution pursuant to Article 17.

 

6.9                               Other Cross Field Sales. If either Party is
marketing a Product for an Independent Indication and cross field sales may be
occurring with the same Product that is a Collaboration Product, the Parties
shall meet and negotiate in good faith provisions similar to or designed to have
the same economic effect as Section 6.8.

 

6.10                        Product Recalls. Decisions with respect to recalls,
withdrawals or other corrective actions (“Recall”) with respect to any
Collaboration Product related to manufacturing or product quality issues shall
be handled in accordance with the Commercial Supply Agreement. Decisions with
respect to any other Recall  related to any Collaboration Product in the Profit
Sharing Territory or Royalty Product in its applicable territory shall be made
only upon mutual agreement of the Parties; provided, however, that nothing
herein shall prohibit either Party from initiating or conducting any Recall
(i) mandated by a regulatory authority or applicable law, (ii) which in its
reasonable judgment is, or such Party reasonably believes will result in, a
Class I or Class II recall (under U.S. Food and Drug Administration regulations
or its equivalent outside of the U.S.) or (iii) if a Party is the Independent
Development Party in its sole discretion. The Parties shall cooperate with
respect to any actions taken or public statements made in connection with any
such Recall. Except as otherwise provided in this Section 6.10, the Parties will
share all costs of a Recall with respect to any Collaboration Product in the
Profit Sharing Territory as a Shared Promotion Expense.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

48

--------------------------------------------------------------------------------


 

An Independent Development Party shall bear all costs of a Recall with respect
to any Royalty Product in the Royalty Territory. Notwithstanding the foregoing,
a Party shall bear any and all costs of a recall, market withdrawal or other
corrective action with respect to a Collaboration Product in the Territory,
including the COGM for the Collaboration Product in question, to the extent the
Recall is attributable to the fault of such Party and results from (a) a grossly
negligent or reckless act or omission or intentional misconduct of such Party
(or its Affiliate, agent or sublicensee), (b) the failure of the Manufacturing
Party to perform its responsibilities and Manufacture the Collaboration Product
in compliance with specifications or with applicable laws, including applicable
Good Manufacturing Practices, or (c) a breach of any laws or the terms of this
Agreement.

 

6.11                        [****]. [****] hereby covenants that it shall not,
nor shall it cause any Affiliate or sublicensee to, [****] that are
Collaboration Products or Independent Products for any use outside the [****].
Except as permitted pursuant to Section 3.8, [****] hereby covenants that it
shall only [****] in the [****] pursuant to the [****] Agreements.

 

ARTICLE 7

CO-PROMOTION OF COLLABORATION PRODUCTS

 

7.1                               Option to Co-Promote.

 

(a)                                  Subject to this Section 7.1, PDL and Biogen
Idec shall each have the right, to the extent it is not the Responsible
Commercialization Party (the “Co-Promotion Option”) to elect at specified times
to Commercialize a particular Indication of a Collaboration Product in either or
both of the North American Territory or the EU Territory jointly with the
Responsible Commercialization Party for such Collaboration Product.

 

(b)                                  [****] may exercise its Co-Promotion Option
in respect of a particular Territory only if it has and only with respect [****]
shall reasonably be expected to be in place at the time of Co-Promotion. [****]
may exercise its Co-Promotion Option in respect of a particular Territory only
with respect [****] which shall reasonably be expected to be in place at the
time of Co-Promotion.

 

(c)                                  A Party may exercise its Co-Promotion
Option with respect to a particular Indication of a Collaboration Product in a
particular territory by providing written notice of such exercise to the
Responsible Commercialization Party and the JCC. Such exercise must be provided
for a particular territory no later than the date

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

49

--------------------------------------------------------------------------------


 

[****] prior to the anticipated filing date for Regulatory Approval in such
territory for such Indication for the Collaboration Product and will be
effective [****] following receipt of such notice by the Responsible
Commercialization Party. Thereafter, the Party exercising the Co-Promotion
Option shall be deemed a co-promoting Party (the “Co-Promoting Party”) of such
Indication for such Collaboration Product in such territory.

 

(d)                                  If a Co-Promotion Option is exercised, then
responsibility for Detailing will be shared on a basis to be determined by the
JCC taking into account the resources and capabilities of each Party as well as
each Party’s prior efforts under Co-Promotion Options previously exercised and
the nature of the market and Indication for which the Co-Promotion Option has
been exercised. The Parties agree and acknowledge that, in allocating such
Detailing activities between the Parties, the JCC shall apply the following
principle in the event that both Parties have resources and capabilities in
respect of a specific sales force (or neither Party has such resources and
capabilities):  the JCC shall give first consideration to using [****] and first
consideration to using [****].

 

7.2                               Co-Promotion Period. The “Co-Promotion Period”
will commence upon the Co-Promoting Party’s exercise of the Co-Promotion Option
and will expire upon the earlier of: (a) termination of the Parties’
Commercialization of the applicable Collaboration Product for the applicable
Indication in the relevant portion of the Profit Sharing Territory, and
(b) [****] following the date that the Co-Promoting Party provides written
notice to the Responsible Commercialization Party terminating the Co-Promoting
Party’s Co-Promotion activities hereunder (or such lesser period of time as the
Responsible Commercialization Party is able to satisfactorily fill the sales
force commitments previously filled by the Co-Promoting Party) .

 

7.3                               Co-Promotion in Commercialization Plan. The
Parties’ co-promotion activities for any Collaboration Product in the relevant
territory shall be governed by the Commercialization Plan for such Collaboration
Product prepared by the  Responsible Commercialization Party. Each
Commercialization Plan for a Co-Promote Product shall set forth the allocation
between the Parties of the co-promotion activities for the Collaboration Product
in the applicable territory determined pursuant to Section 7.1(d), the sales and
marketing strategy determined by the JSC and the means by which to maximize the
overall gross profit from sales of such Collaboration Product.

 

7.4                               Scope. The Co-Promotion by the Co-Promoting
Party of any Collaboration Products under this Agreement shall be subject to the
terms and conditions set forth in this Article 7. For purposes of this
Article 7, a Collaboration Product subject to co-promotion under this Agreement
shall be referred to as a “Co-Promote Product.”

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

50

--------------------------------------------------------------------------------


 

7.5                               Advertising and Promotional Materials.

 

(a)                                  The Responsible Commercialization Party
shall be responsible for designing and supplying all advertising and promotional
materials for each Co-Promote Product. The Responsible Commercialization Party
shall provide samples of such advertising and promotional materials to the JCC
for its information.

 

(b)                                  Each Party agrees that:

 

(i)                                    it will instruct its sales
representatives to use only promotional materials, Co-Promote Product samples,
and literature approved for use under this Section 7.5 for the Promotion of the
Co-Promote Product; and

 

(ii)                                all written, electronic and visual
communications provided by a Party to its sales representatives regarding the
positioning, selling messages or product strategy of the applicable Co-Promote
Product will be subject to prior review and approval by the Responsible
Commercialization Party; provided, that a communication, once approved, need not
be re-submitted for approval again prior to its re-use unless the Co-Promote
Product labeling applicable to such communication has been changed since such
prior approval date.

 

7.6                               Training.

 

(a)                                  The Responsible Commercialization Party
will develop and implement training programs for the Co-Promoting Party’s sales
representatives as to matters relating specifically to the Co-Promote Product in
a manner as set forth in the applicable Commercialization Plan. Training shall
be carried out at a time that is mutually acceptable to the Parties, and that is
prior to but reasonably near the commencement of the co-promoting Party’s
co-promotion of the Co-Promote Product. All costs associated with such
product-specific training shall be shared equally by the Parties, except that
the Co-Promoting Party shall pay all travel costs for its sales representatives
to attend such training.

 

(b)                                  The Responsible Commercialization Party
shall provide continuing education regarding each Co-Promote Product for sales
representatives of the Co-Promoting Party on substantially the same schedule as
it provides continuing education for its own sales representatives for such
Co-Promote Product.

 

7.7                               Sales and Distribution of Co-Promote Product.

 

(a)                                  For each Co-Promote Product, other than
[****], the Responsible Commercialization Party shall be solely responsible for
handling all returns, recalls,

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

51

--------------------------------------------------------------------------------


 

order processing, invoicing and collection, distribution, and inventory and
receivables. With respect to [****], [****] shall solely be responsible for such
activities. The Co-Promoting Party may not accept orders for Co-Promote Product
or make sales for its own account or for the Responsible Commercialization
Party’s account. If the Co-Promoting Party receives any order for a Co-Promote
Product, it shall refer such orders to the Responsible Commercialization Party
for acceptance or rejection.

 

(b)                                  The Responsible Commercialization Party
shall have the right and responsibility for establishing and modifying the terms
and conditions with respect to the sale of the Co-Promote Product, other than
[****], including any terms and conditions relating to or affecting the price at
which the Co-Promote Product will be sold, discounts available to managed care
providers, any discount attributable to payments on receivables, distribution of
the Co-Promote Product, and credits, price adjustments, or other discounts and
allowances to be granted or refused. With respect to [****], [****] shall solely
be responsible for such activities.

 

ARTICLE 8

 

MANUFACTURE AND SUPPLY

 

8.1                               Overview. The Party primarily responsible for
the Manufacturing Clinical Supplies or Commercial Supplies of Collaboration
Products (the “Manufacturing Party”) will be determined by the JSC (except for
the Existing Products, with respect to which such responsibility is allocated by
the table below) and shall be subject to the terms of this Article 8 and any
Clinical Supply arrangement or Commercial Supply Agreement entered into by the
Parties after the Effective Date. Unless determined otherwise by the JSC, the
Manufacturing Party for the Existing Products will be as follows:

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

8.2                               Clinical Manufacturing.

 

(a)                                  Clinical Supply. Each Manufacturing Party
shall Manufacture a clinical supply of bulk or finished Collaboration Products
pursuant to a plan and on terms set by the Manufacturing Party, as approved by
the JSC (a “Supply Plan”). Notwithstanding the aforementioned, [****] shall
ensure a supply of [****] necessary to complete dosing in the [****] as of the
Effective Date, provided that such supply shall be not less than [****].

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

52

--------------------------------------------------------------------------------


 

(b)                                  Supply Plan. The Supply Plan shall be in
accordance with the supply schedule dictated by the applicable Development Plan
for each Collaboration Product and shall set forth, among other things, the
quantities of and specifications for such Collaboration Products to be supplied
by the Manufacturing Party for Development purposes and an approximate delivery
schedule therefor.

 

(c)                                  Cost of Clinical Supply. The Manufacturing
Party will notify the JDC of the COGM for such Collaboration Products under the
applicable Development Program for quantities of Collaboration Products supplied
for clinical use.

 

8.3                               Commercial Manufacturing.

 

(a)                                  Commercial Supply Agreement. No later than
[****] prior to the anticipated First Commercial Sale of a Collaboration Product
as specified in the Commercialization Plan for such Collaboration Product, PDL
and Biogen Idec shall negotiate in good faith one or more definitive supply
agreements (each, a “Commercial Supply Agreement”). Each such agreement will set
forth the specific terms and conditions governing the supply of bulk and/or
finished Collaboration Products by the Parties for commercial use. Any
Commercial Supply Agreement shall include terms substantially similar to those
set forth in Exhibit 8.3 as well as additional reasonable and customary terms
relating to commercial supply.

 

(b)                                  Cost of Commercial Supply. Each Commercial
Supply Agreement will provide for a transfer price from the Manufacturing Party
to the Collaboration based on the total quantity of finished Collaboration
Product ordered per calendar year (including material for Collaboration Product
samples) calculated as follows:  Transfer Price = [****].

 

8.4                               Exclusivity. Each Responsible
Commercialization Party, its Affiliates and sublicensees, shall purchase all of
their respective requirements for the supply of Collaboration Products from the
Manufacturing Party, unless otherwise agreed in writing by the Parties. The
Manufacturing Party may not supply Collaboration Product for use in any field to
any party other than the Responsible Commercialization Party, its Affiliates and
sublicensees, except that [****] may provide material manufactured by [****] to
[****] to support [****].

 

8.5                               Good Manufacturing Practice. Each
Collaboration Product, regardless of the form or formulation delivered by the
Manufacturing Party, shall be Manufactured by the Manufacturing Party in
accordance with GMP and the specifications for such Collaboration Product.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

53

--------------------------------------------------------------------------------


 

ARTICLE 9

FINANCIAL TERMS

 

9.1                               Licensing Fee. As partial payment for the
rights and licenses granted by PDL pursuant to this Agreement, Biogen Idec shall
pay to PDL, within five (5) days following the Effective Date, the following
non-refundable and non-creditable license fees with respect to each
Collaboration Product, as follows:

 

(a)                                  With respect to the [****], total license
fees of twenty-five million dollars ($25,000,000); and

 

(b)                                  With respect to the [****], total license
fees of fifteen million dollars ($15,000,000).

 

9.2                               Milestone Payments. Biogen Idec shall make the
following non-creditable and non-refundable milestone payments to PDL within
[****] after the achievement by Biogen Idec of each of the following milestones
(or, in the event that any such milestone is achieved by PDL, after PDL shall
have given Biogen Idec sufficient written documentation evidencing the
achievement of such milestone). For the avoidance of doubt, the milestone
payments to be paid under this Section 9.2 shall be paid even following the
delivery of an Opt Out Notice by PDL under Article 4 provided that Biogen Idec
continues Development of the product. However, such milestone payments shall not
be paid following the delivery of an Opt Out Notice by Biogen Idec under
Article 4.

 

(a)                                  Milestone Payments for [****] and [****]
that are Collaboration Products or [****]. The following milestone payments
shall be paid by Biogen Idec to PDL upon the [****] of each of the designated
milestone events for any [****] that are Collaboration Products or [****] for
which [****]:

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

54

--------------------------------------------------------------------------------


 

 

Milestone Event

 

Milestone Payment
[****]

 

Milestone Payment
[****]

 

Milestone Payment
[****]

 

[****]

 

[****]

 

n/a

 

n/a

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

--------------------------------------------------------------------------------

*  [****], Biogen Idec shall pay an additional [****] to PDL.

 

For the avoidance of doubt, the foregoing milestone payments will only be made a
maximum of [****] per milestone event, regardless of the number of Collaboration
Products, applicable Independent Products or Indications Developed.

 

(b)                                  Milestone Payments for [****] that are
Collaboration Products or Independent Products. The following milestone payments
shall be paid by Biogen Idec to PDL upon the [****] occurrence of each of the
designated milestone events: (i) for an [****] that is an Antibody Product and a
Collaboration Product or Independent Product, and (ii) for an [****] that is a
Non-Antibody Product and a Collaboration Product or Independent Product. For
clarity, each milestone below will be payable a maximum of [****], [****] for a
Product in category (i) and [****] for a Product in category (ii), irrespective
of the number of such [****] that may trigger the milestone events.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

55

--------------------------------------------------------------------------------


 

Milestone Event

 

Milestone Payment

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

9.3                               R&D Funding. Biogen Idec shall make a [****]
non-creditable, non-refundable R&D funding payment to PDL within [****] after
approval by the JSC of a [****] to the JSC following the Effective Date.

 

9.4                               Profit Sharing. PDL and Biogen Idec shall
share equally in the Collaboration Product Profit for each Collaboration Product
as set forth Exhibit C. The Parties shall share Collaboration Product Profit
hereunder with respect to each Collaboration Product in the Profit Sharing
Territory until each such Collaboration Product is permanently withdrawn from
and is no longer being sold anywhere in the Profit Sharing Territory or
otherwise ceases to be a Collaboration Product.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

56

--------------------------------------------------------------------------------


 

9.5                               Royalties.

 

(a)                                  Royalties.

 

(i)                                    For the term specified below, the
Independent Development Party shall pay to the Non-Developing Party incremental
royalties on Net Sales of the relevant Royalty Product in the Royalty Territory,
at a royalty rate as determined in accordance with the schedules set forth in
Exhibit D, as applicable. The term of the Independent Development Party’s
obligation to pay a royalty under this Section 9.5(a)(i) for a particular
Royalty Product (collectively, the “Royalty Term”) shall expire on a
country-by-country and Royalty Product-by-Royalty Product basis, upon the later
of:

 

(1)                                 In the event that Biogen Idec is the
Independent Development Party for [****] that is an Antibody Product,
(i) [****], and (ii) [****];

 

(2)                                 In the event that Biogen Idec is the
Independent Development Party for any Products other than an [****] that is an
Antibody Product (i) [****], and (ii) [****]; or

 

(3)                                 In the event that PDL is the Independent
Development Party, (i) [****], and (ii) [****].

 

(ii)                                For purposes of calculating Net Sales under
this Section 9.5, the Independent Development Party may make the additional
deductions described herein.

 

(1)                                 In the event that pursuant to a Third Party
License, the Independent Development Party must pay such Third Party royalties
on sales of the Royalty Product in a particular country in the Royalty
Territory, then the Independent Development Party may deduct [****] of such
royalties paid to such Third Party from Net Sales of the applicable Royalty
Product in such country.

 

(2)                                 Following the expiration in a particular
country in the Royalty Territory of the last to expire Valid Claim of a relevant
Patent Right claiming the Manufacture, use or sale of a particular Royalty
Product, the royalty rates set forth in Exhibit D with respect to such Royalty
Product will be decreased [****] until expiration of the Royalty Term.

 

(3)                                 If, during the Royalty Term, a Third Party
receives regulatory approval for and commences commercial sale of a Generic
Product in a country of the Royalty Territory, then the Independent Development
Party shall have the right to reduce any royalties due under
Section 9.5(a)(i) on account of the sale of such

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

57

--------------------------------------------------------------------------------


 

Royalty Products for such Indication by [****] during such time as such Third
Party continues sales of such Generic Product in such country. As used in this
Section, “Generic Product” means a Third Party product (a) [****]; and
(b) [****]. Notwithstanding the foregoing, Generic Products do not include
Royalty Products sold by either Party’s sublicensees or distributors pursuant to
this Agreement. For the avoidance of doubt, the reduction in royalties pursuant
to Section 9.5(a)(ii)(3) for generic competition or Section 9.5(a)(ii)(2) for
patent expiration, shall not, in the aggregate, [****].

 

(b)                                  Special Provision Relating to ROW
Territory. With respect to any definitive sublicense agreement under which
Biogen Idec grants a Third Party a license to develop or commercialize one or
more Royalty Products in the ROW Territory which is entered into prior to the
[****], Biogen Idec will pay to PDL [****] of any Sublicensing Revenues received
by Biogen Idec in connection with such sublicense agreement(s). As used in this
Section 9.5(b) ONLY, “Sublicensing Revenues” means any [****], but excluding:
(1) [****]; and (2) [****].

 

(c)                                  Reporting and Payment.

 

(i)                                    Until the expiration of the Independent
Development Party’s royalty obligations under Section 9.5, the Independent
Development Party agrees, within [****] after the end of each Calendar Quarter,
to make payments and written reports to the Non-Developing Party based upon Net
Sales of the Royalty Products (substituting “Royalty Products” for
“Collaboration Products” in the Net Sales definition) in the relevant Field in
the Royalty Territory by the Independent Development Party, its Affiliates or
sublicensees during such Calendar Quarter and provide written reports to the
Non-Developing Party detailing for the period in question Net Sales by Product,
royalty rate and royalty due.

 

(ii)                                The information contained in each report
under Section 9.5(c)(i) shall be considered Confidential Information of the
Independent Development Party. Concurrent with the delivery of each quarterly
report, the Independent Development Party shall make the payment due the
Non-Developing Party hereunder for the Calendar Quarter covered by such report.

 

(iii)                            It is understood that only one royalty payment
under Section 9.5 shall be payable on a given unit of Royalty Product disposed
of under this Agreement. In the case of transfers or sales of any Royalty
Product between the Independent Development Party and an Affiliate or
sublicensee of the Independent Development Party, such royalty shall be payable
with respect to the sale of such Royalty Product to (i) an independent Third
Party not an Affiliate of the seller or (ii) if the end user is an Affiliate of
the seller, then such end user.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

58

--------------------------------------------------------------------------------


 

9.6                               Provisions Regarding [****]. After the
Effective Date, PDL will use Diligent Efforts to renegotiate the terms of that
certain License Agreement between [****] to extend the diligence deadline for
[****] (as defined in the [****]) to [****]. If, as a result of such
renegotiations, the royalty rate payable by PDL on sales of licensed antibody
products [****] (and provided the calculation of such royalty remains subject to
the same offset provisions as included in the form of the [****] as of the
Effective Date, then PDL may not charge as Third Party License Fees hereunder
any royalty amount paid under the [****] in [****].

 

ARTICLE 10

PAYMENT TERMS

 

10.1                        Accounting.

 

(a)                                  Product Sales Records. Each Party (a
“Selling Party”) agrees to keep complete and accurate records for a period of at
least [****] after the relevant payment is owed pursuant to this Agreement,
setting forth the sales and other disposition of Collaboration Products or
Royalty Products sold or otherwise disposed of pursuant to this Agreement in
sufficient detail to enable compensation payable to either Party hereunder to be
determined. The Selling Party further agrees to permit its books and records to
be examined by an independent accounting firm selected by the other Party to
verify reports provided for in Section 9.5. Unless the other Party obtains the
prior written consent of the Selling Party, such accounting firms must be
selected from among the four largest U.S. accounting firms. Such audit shall not
be performed more frequently that [****] nor more frequently than once with
respect to records covering any specific period of time. Such examination is to
be made at the expense of auditing Party, except in the event that the results
of the audit reveal a discrepancy in favor of the Selling Party of [****] or
more over the period being audited, in which case reasonable audit fees for such
examination shall be paid by the Selling Party.

 

(b)                                  Expense Records. Each Party (an “Expense
Incurring Party”) agrees to keep full, clear and accurate records for a period
of at least [****] after the relevant report is made pursuant to
Section 9.5(c) setting forth its incurred Development Expenses, Operating
Expenses, Ongoing Development Expenses, Other Out-of-Pocket Costs in sufficient
detail to enable compensation payable to the other Party (an “Expense
Reimbursing Party”) hereunder to be determined. Each Expense Incurring Party
further agrees to permit its books and records to be examined by an independent
accounting firm selected by the Expense Reimbursing Party to verify reports made

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

59

--------------------------------------------------------------------------------


 

pursuant to Section 9.5(c). Unless the Expense Reimbursing Party obtains the
prior written consent of the Expense Incurring Party, such accounting firms must
be selected from among the four largest U.S. accounting firms. Such audit shall
not be performed more frequently that [****]. Such examination is to be made at
the expense of the Expense Reimbursing Party, except in the event that the
results of the audit reveal a discrepancy in favor of the Expense Incurring
Party of [****] or more over the period being audited, in which case reasonable
audit fees for such examination shall be paid by the Expense Incurring Party.

 

10.2                        Methods of Payments. All payments due to either PDL
or Biogen Idec under this Agreement shall be paid in Dollars by wire transfer to
a bank in the U.S. designated in writing by the Party to which the payment is
due. Payments due on Collaboration Products or Royalty Products distributed in
countries or jurisdictions outside of the U.S. shall be made in U.S. Dollars
after being converted at the rate of exchange for such country’s or
jurisdiction’s currency in U.S. Dollars as listed in the Wall Street Journal,
Eastern Edition on the last business day of the Calendar Quarter in which such
sales were made.

 

10.3                        Taxes. If provision is made in law or regulation of
any country for withholding of taxes of any type, levies or other charges with
respect to the any amounts payable hereunder to a Party, the other Party (a
“Withholding Party”) shall promptly pay such tax, levy or charge for and on
behalf of the Party to the proper governmental authority, and shall promptly
furnish the Party with receipt of such payment. The Withholding Party shall have
the right to deduct any such tax, levy or charge actually paid from payment due
the Party or be promptly reimbursed by the Party if no further payments are due
the Party. Each Withholding Party agrees to assist the other Party in claiming
exemption from such deductions or withholdings under double taxation or similar
agreement or treaty from time to time in force and in minimizing the amount
required to be so withheld or deducted.

 

ARTICLE 11

LICENSES

 

11.1                        Licenses to Biogen Idec.

 

(a)                                  Subject to the terms and conditions of this
Agreement, PDL and its Affiliates hereby grant to Biogen Idec:

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

60

--------------------------------------------------------------------------------


 

(i)                                    a worldwide license, under the PDL
Technology and Joint Inventions, to conduct Development of the Collaboration
Products in the applicable Field in accordance with the Development Plans (which
shall not include any Independent Indications for such Products);

 

(ii)                                a license, under the PDL Technology and
Joint Inventions, to use, import, offer for sale and sell Collaboration Products
in the applicable Field and in the North American Territory and EU Territory
(i.e., the Profit Sharing Territory) in accordance with the Commercialization
Plans (which shall not include any Independent Indications for such Products);

 

(iii)                            a worldwide license, under the PDL Technology
and Joint Inventions, to make and have made Collaboration Products for which
Biogen Idec is the Manufacturing Party, provided that such manufacture is solely
for use in the applicable Field;

 

(iv)                               a worldwide license, under the PDL Technology
and Joint Inventions, to develop, make, have made, use, have used, import, offer
for sale and sell, in the applicable Field, Independent Products for which
Biogen Idec is the Independent Development Party;

 

(v)                                   a worldwide license, under the PDL
Technology and Joint Inventions, to develop, use, have used, import, offer for
sale and sell, in the applicable Field and in the Independent Indications, those
Royalty Products for which Biogen Idec is the Independent Development Party with
respect to such Indications; and

 

(vi)                               a license, under the PDL Technology and Joint
Inventions, to use, have used, import, offer for sale and sell, in the
applicable Field and in the ROW Territory (i.e., the Royalty Territory), Royalty
Products.

 

(b)                                  The licenses set forth in Sections
11.1(a)(i), (ii) and (iii) shall be exclusive in the Field (except as to PDL)
for all PDL Know-How, for all PDL Patent Rights other than the Queen Patents,
and with respect to PDL’s interest in the Joint Inventions. The licenses set
forth in Section 11.1(a)(iv)-(vi) shall be exclusive (even as to PDL) for all
PDL Know-How, for all PDL Patent Rights other than the Queen Patents, and with
respect to PDL’s interest in the Joint Inventions. Subject to all of the
restrictions of Section 11.1(a) and this Section 11.1(b), all licenses set forth
in Section 11.1(a) are non-exclusive with respect to the Queen Patents.

 

(c)                                  The licenses set forth in
Section 11.1(a) may only be sublicensed to Biogen Idec Affiliates and permitted
Third Parties.

 

11.2                        Licenses to PDL.

 

(a)                                  Subject to the terms and conditions of this
Agreement, Biogen Idec and its Affiliates hereby grant to PDL:

 

(i)                                    a worldwide license, under the Biogen
Idec Technology and

 

61

--------------------------------------------------------------------------------


 

Joint Inventions, to conduct Development of the Collaboration Products in the
applicable Field in accordance with the Development Plans (which shall not
include any Independent Indications for such Products);

 

(ii)                                a license, under the Biogen Idec Technology
and Joint Inventions, to use, import, offer for sale and sell Collaboration
Products in the applicable Field and in the North American Territory and EU
Territory  in accordance with the Commercialization Plans (which shall not
include any Independent Indications for such Products);

 

(iii)                            a worldwide license, under the Biogen Idec
Technology and Joint Inventions, to make and have made Collaboration Products
for which PDL is the Manufacturing Party, provided that such manufacture is
solely for use in the applicable Field;

 

(iv)                               a worldwide license, under the Biogen Idec
Technology and Joint Inventions, to develop, make, have made, use, have used,
import, offer for sale and sell, in the applicable Field, Independent Products
for which PDL is the Independent Development Party;

 

(v)                                   a worldwide license, under the Biogen Idec
Technology and Joint Inventions, to develop, use, have used, import, offer for
sale and sell, in the applicable Field and in the Independent Indications, those
Collaboration Products for which PDL is the Independent Development Party with
respect to such Indications; and

 

(vi)                               a license, under the Biogen Idec Technology
and Joint Inventions, to use, have used, import, offer for sale and sell, in the
applicable Field and in the ROW Territory  Royalty Products, if the right to
Develop and Commercialize any Royalty Product in the ROW Territory revert to
PDL.

 

(b)                                  The licenses set forth in Sections
11.2(a)(i), (ii) and (iii) shall be exclusive in the Field (except as to Biogen
Idec) for all Biogen Idec Technology and with respect to Biogen Idec’s interest
in the Joint Inventions. The licenses set forth in
Section 11.2(a)(iv)-(vi) shall be exclusive (even as to Biogen Idec) for all
Biogen Idec Technology and with respect to Biogen Idec’s interest in the Joint
Inventions.

 

(c)                                  The licenses set forth in
Section 11.2(b) may only be sublicensed to PDL Affiliates and permitted Third
Parties.

 

11.3                        No Implied Licenses. Except as expressly provided in
this Agreement, neither Party grants to the other Party any right or license in
any intellectual property right, whether by implication, estoppel or otherwise.
No implied licenses are granted under this Agreement. Each Party hereby
covenants and agrees not to use or

 

62

--------------------------------------------------------------------------------


 

sublicense any of its rights under the licenses set forth in this Article 11
except as expressly permitted in this Agreement. In particular, for the
avoidance of doubt, PDL has no right to, and is not hereby granting any license
to, [****].

 

11.4                        Affiliates. The licenses granted pursuant to this
Article 11 include the right of each licensee to use its Affiliates in
exercising such rights and carrying out its obligations under this Agreement;
provided that in the event any such Affiliate ceases to meet the definition of
an Affiliate (whether due to the transfer or sale of all or substantially all of
the assets or stock of such Affiliate or otherwise) then such right with respect
to such Affiliate shall terminate

 

11.5                        Third Party Licenses.

 

(a)                                  Certain license rights granted by one Party
to the other Party under this Article 11 may include a sublicense of Patent
Rights and/or Know-How of Third Parties under Third Party Licenses.
Notwithstanding anything to the contrary in this Agreement, the licenses granted
under the provisions of this Article 11 (i) are subject to the applicable terms
and conditions of such Third Party Licenses, and (ii) the Party receiving a
sublicense under such Third Party License shall, in exercising such sublicense
rights, comply with the applicable provisions of such Third Party Licenses. The
Parties agree and acknowledge that the licenses granted to Biogen Idec under
this Article 11 shall be subject to the following Third Party License provisions
(as such Third Party Licenses and specific provisions may be amended from time
to time upon notice to and consent of the JPC) and such provisions shall
supersede anything to the contrary contained in this Agreement:  (i) [****];
(ii) [****]; (iii) [****]; (iv)  [****]; (v) [****];  (vi) [****]; (vii) [****];
(viii) [****]; and (ix) [****]. The Parties agree and acknowledge that the
provisions of [****] are incorporated by reference herein solely for the benefit
of [****]. The Parties agree and acknowledge that a copy of Paragraphs [****] is
attached hereto as Exhibit 11.5 and shall be binding on Biogen Idec as if it
were a party to the [****].

 

(b)                                  PDL represents and warrants to Biogen Idec
that, as of the Effective Date, (i) [****]; (ii) [****]; (iii) [****]. [****].

 

(c)                                  With respect to each Third Party License to
which a Party is a party, such Party (i) shall use Diligent Efforts to maintain
such Third Party License in full force and effect, including without limitation
seeking amendments or modifications of such agreements if necessary or useful as
agreed by the Parties to continue Development or Commercialization of a Product,
(ii) shall not amend, modify or permit to be amended or modified such Third
Party License to reduce or impair the right sublicensed hereunder or to increase
the obligations or burdens on the other Party hereunder without the other
Party’s consent, not to be unreasonably withheld, except as

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

63

--------------------------------------------------------------------------------


 

to the [****] as specifically provided herein, (iii) shall provide the other
Party with a copy of each notice received by such Party under such Third Party
License Agreement material to the rights granted to the other Party under this
Agreement and derivative of rights granted under such Third Party License
Agreement, and (iv) shall use Diligent Efforts to cause such Third Party
License, as to rights licensed hereunder, to convert to a direct license to the
other Party hereunder upon the termination of such Third Party License (provided
that the other Party agrees to be bound by the terms and conditions of such
Third Party License) and subject to the terms of such Third Party Licenses,
including the following provisions (as such Third Party Licenses and specific
provisions may be amended from time to time upon notice to and consent of the
JPC):  (a)  [****]; (b) [****]; (c) [****]; (d) [****]; and (e) [****].

 

ARTICLE 12

INTELLECTUAL PROPERTY OWNERSHIP AND PATENT RIGHTS

 

12.1                        Ownership of Intellectual Property.

 

(a)                                  Generally. [****].

 

(b)                                  Joint Ownership. All Joint Inventions will
be owned jointly by PDL and Biogen Idec.

 

(c)                                  Inventorship Procedure. The JPC shall,
within a reasonable time after the Effective Date, establish and oversee a
mutually agreeable procedure for (i) identifying Collaboration Inventions, and
(ii) determining inventorship of Inventions made by a Party in connection with
the Collaboration, provided that such determination shall be made in accordance
with the applicable patent laws relating to inventorship in the country where
each patent application is to be filed in instances where U.S. law regarding
determinations of inventorship may be at variance with the laws of the said
country. All such determinations shall be documented to ensure that any
divisional or continuation patent application reflect appropriate inventorship
and that inventions and patent rights are assigned to the appropriate assignee.

 

12.2                        Disclosure of Patentable Inventions. Each Party
shall provide to the other Party any invention disclosure submitted in the
normal course of its business which discloses a Collaboration Invention within
[****] after the Party determines that an Invention has been made.

 

12.3                        Patent Due Diligence. Each Party agrees to use good
faith efforts to bring to the attention of the JPC in a timely manner any Third
Party Patent Right it

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

64

--------------------------------------------------------------------------------


 

discovers, or has discovered, and which the disclosing Party reasonably believes
relates to, the Development or Commercialization of a Collaboration Product.

 

12.4                        Prosecution of Patents

 

(a)                                  PDL Patent Rights

 

(i)                                    PDL Target Patent Rights. Decisions
regarding the preparation, filing, prosecution and maintenance of PDL Target
Patent Rights shall be made by the JPC. PDL shall be responsible, using in-house
counsel or outside patent counsel selected by PDL and reasonably acceptable to
Biogen Idec to implement the decisions of the JPC regarding the preparation,
filing, prosecution and maintenance of such PDL Target Patent Rights. PDL shall
provide the JPC with a copy of each patent application within such PDL Target
Patent Rights as filed, together with its filing date and serial number. PDL
shall keep the JPC advised of the status of all communications, actual and
prospective filings or submissions regarding the PDL Target Patent Rights, and
shall give the JPC an opportunity to review and comment on any such
communications, filings and submissions proposed to be sent to any patent
office. PDL shall consult with, and obtain the approval of, the JPC before
deciding that it is no longer interested in maintaining or prosecuting the PDL
Target Patent Rights contemplated by Section 12.10, provided, however, that if
the JPC cannot reach agreement as to whether or not to maintain or prosecute
such PDL Target Patent Rights, then PDL shall continue to maintain and prosecute
such PDL Target Patent Rights. [****].

 

(ii)                                Queen Patents.             Decisions
regarding the preparation, filing, prosecution and maintenance of the Queen
Patents shall be made solely by PDL. Notwithstanding the foregoing, [****]. PDL
shall provide the JPC with a copy of each patent application within the Queen
Patents that contains claims that specifically relate to a Collaboration Target
or Collaboration Product, as filed, together with its filing date and serial
number. PDL shall keep the JPC advised of the status of all communications,
actual and prospective filings or submissions regarding the [****] and shall
give the JPC an opportunity to review and comment on any such communications,
filings and submissions proposed to be sent to any patent office. Subject to
Section 12.12, PDL shall consult with, and obtain the approval of, the JPC
before deciding that [****] or Collaboration Product, provided, however, that if
the JPC cannot reach agreement as to whether or not [****].

 

(iii)                            Other PDL Patent Rights. Decisions regarding
the preparation, filing, prosecution and maintenance of the PDL Patent Rights,
to the extent not addressed in Section 12.4(a)(i) or Section 12.4(a)(ii), shall
be made solely by PDL.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

65

--------------------------------------------------------------------------------


 

(b)                                  Biogen Idec Patent Rights.

 

(i)                                    Biogen Idec Target Patent Rights.
Decisions regarding the preparation, filing, prosecution and maintenance of
Biogen Idec Target Patent Rights shall be made by the JPC. Biogen Idec shall be
responsible, using in-house counsel or outside patent counsel  selected by
Biogen Idec and reasonably acceptable to PDL, to implement the decisions of the
JPC regarding the preparation, filing, prosecution and maintenance of such
Biogen Idec Target Patent Rights. Biogen Idec shall provide the JPC with a copy
of each patent application within such Biogen Idec Target Patent Rights as
filed, together with its filing date and serial number. Biogen Idec shall keep
the JPC advised of the status of all communications, actual and prospective
filings or submissions regarding the Biogen Idec Target Patent Rights, and shall
give the JPC an opportunity to review and comment on any such communications,
filings and submissions proposed to be sent to any patent office. [****].

 

(ii)                                Other Biogen Idec Patent Rights. Decisions
regarding the preparation, filing, prosecution and maintenance of Biogen Idec
Patent Rights that are not Biogen Idec Target Patent Rights shall be made solely
by Biogen Idec.

 

(c)                                  Prosecution of Joint Inventions.

 

(i)                                    Decisions regarding the preparation,
filing and prosecution and maintenance of Joint Patents shall be made by the
JPC. Upon the identification of a Joint Invention, the JPC shall (1) promptly
discuss such Joint Invention, (2) promptly discuss the desirability of filing a
United States patent application covering such Joint Invention, as well as
foreign counterparts, and (3) designate the Party (the “Implementing Party”) to
be responsible for the preparation, filing, prosecution and maintenance of such
Joint Patent Rights. The Implementing Party shall be responsible, using in-house
or outside counsel reasonably selected by the JPC to implement the decisions of
the JPC regarding the preparation, filing, prosecution and maintenance of such
Joint Patent Rights.   The Implementing Party shall provide the JPC an
opportunity to review and comment upon the text of the applications relating to
such Joint Patent Rights before filing. The Implementing Party shall provide the
JPC with a copy of each patent application within such Joint Patent Rights as
filed, together with notice of its filing dates and serial number. The
Implementing Party shall keep the JPC advised of the status of all
communications, actual and prospective filings or submissions regarding such
Joint Patent Rights, shall provide the JPC an opportunity to review and comment
on such communications, filings and submissions proposed to be sent to any
patent office. The Implementing Party shall also notify the JPC of the grant of
any such Joint Patent Rights. The Implementing Party shall not cease the
prosecution and/or

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

66

--------------------------------------------------------------------------------


 

maintenance, or modify the claims, of any such Joint Patent Rights in any
country or elect not to file a patent application within such Joint Patent
Rights, unless approved by the JPC (which approval shall not be unreasonably
withheld).

 

(d)                                  Patent Term Extensions. PDL shall be
responsible to implement the decisions of the JPC regarding patent term
extensions, including supplementary protection certificates and any other
extensions that are now or become available in the future, wherever applicable
to PDL Target Patent Rights or Queen Patents that contain claims that
specifically relate to a Collaboration Target or a Collaboration Product, in
each case to the extent claiming a Collaboration Product. Biogen Idec shall be
responsible to implement the decisions of the JPC regarding patent term
extensions, including supplementary protection certificates and any other
extensions that are now or become available in the future, wherever applicable
to such Biogen Idec Target Patent Rights to the extent claiming a Collaboration
Product. The Implementing Party shall be responsible to implement the decisions
of the JPC regarding patent term extensions, including, without limitation,
supplementary protection certificates and any other extensions that are now or
become available in the future, wherever applicable to Joint Patent Rights to
the extent claiming such Royalty Product. Each Party shall reasonably cooperate,
as requested by the other Party, to implement such decisions of the JPC. In each
instance of patent term extension contemplated by this section, the Parties
agree to take all actions necessary to comply with the then-current laws and
regulations relating to patent term extensions.

 

12.5                        Patent Interferences/Oppositions

 

(a)                                  Interferences/Oppositions Between the
Parties. If an interference is declared by the U.S. Patent and Trademark Office,
or its foreign equivalent, or an opposition exists between one or more PDL
Target Patent Rights, Biogen Idec Target Patent Rights or Joint Patent Rights
and such declared interference or opposition involves any claims specifically
directed to a Collaboration Product, then the Parties shall in good faith
establish a mutually agreeable process to resolve such interference or
oppositions in a reasonable manner in conformance with all applicable legal
standards, but which prejudices neither Party nor diminishes the value of such
PDL Target Patent Rights, Biogen Idec Target Patent Rights, or Joint Patent
Rights at issue.

 

(b)                                  Oppositions/Interferences With Third
Parties.

 

(i)                                    PDL Target Patent Rights. Other than as
set forth in Section 12.5(a), all decisions relating to interferences or
oppositions lodged against PDL Target Patent Rights, including whether to
initiate such interferences, appropriate settlement strategy, along with other
strategic decisions relating to the PDL Target Patent Rights, shall be made by
PDL, subject to the advice and counsel of the JPC. Subject to the provisions of
this subsection (i), PDL shall control the conduct of any such interference or
opposition. Biogen Idec shall reasonably cooperate, as requested by PDL, with
respect to such opposition or interference. PDL shall keep the JPC informed of
the progress of any opposition or interference action or proceeding relating to
the PDL Target Patent Rights. PDL shall keep the JPC advised of all
communications, actual and prospective filings or submissions regarding such PDL

 

67

--------------------------------------------------------------------------------


 

Target Patent Rights, and shall provide the JPC an opportunity to review and
comment on any such communications, filing and submissions. Notwithstanding the
foregoing, [****].

 

(ii)                                Queen Patents.             All decisions
relating to interferences or oppositions lodged against the Queen Patents,
including whether to initiate such interferences, appropriate settlement
strategy, along with other strategic decisions relating to the Queen Patents,
shall be made solely by PDL. Notwithstanding [****]. Subject to the provisions
of this subsection (ii), PDL shall control the conduct of any such interference
or opposition. Biogen Idec shall reasonably cooperate, as requested by PDL, with
respect to such opposition or interference. PDL shall keep the JPC informed of
the progress of any opposition or interference action or proceeding relating to
such Queen Patents that contain claims that specifically relate to a
Collaboration Target or a Collaboration Product. PDL shall keep the JPC advised
of all communications, actual and prospective filings or submissions regarding
such claims in such Queen Patents, and shall provide the JPC an opportunity to
review and comment on any such communications, filing and submissions.
Notwithstanding the foregoing, [****].

 

(iii)                            Other PDL Patent Rights. Decisions relating to
interferences or oppositions lodged against Queen Patents or PDL Patent Rights,
including whether to initiate such interferences, appropriate settlement
strategy, and other strategic decisions relating to the Queen Patents or PDL
Patent Rights, to the extent not addressed in Section 12.5(b)(i) or
Section 12.5(b)(ii), shall be made by PDL.

 

(iv)                               Biogen Idec Target Patent Rights. Other than
as set forth in Section 12.5(a), all decisions relating to interferences or
oppositions lodged against Biogen Idec Target Patent Rights, including whether
to initiate such interferences, appropriate settlement strategy, along with
other strategic decisions relating to the Biogen Idec Target Patent Rights,
shall be made by Biogen Idec, subject to the advice and counsel of the JPC.
Subject to the provisions of this subsection (i), Biogen Idec shall control the
conduct of any such interference or opposition. PDL shall reasonably cooperate,
as requested by Biogen Idec, with respect to such opposition or interference.
Biogen Idec shall keep the JPC informed of the progress of any opposition or
interference action or proceeding relating to the Biogen Idec Target Patent
Rights. Biogen Idec shall keep the JPC advised of all communications, actual and
prospective filings or submissions regarding such Biogen Idec Target Patent
Rights, and shall provide the JPC an opportunity to review and comment on any
such communications, filings and submissions. Notwithstanding the foregoing,
[****].

 

(v)                                   Other Biogen Idec Patent Rights. Other
than as set forth in Section 12.5(a) and Section 12.5(b)(iv), all decisions
relating to interferences or

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

68

--------------------------------------------------------------------------------


 

oppositions lodged against Biogen Idec Patent Rights that are not Biogen Idec
Target Patent Rights, including, without limitation, whether to initiate such
interferences, appropriate settlement strategy, along with other strategic
decisions relating to such Biogen Idec Patent Rights, shall be made by Biogen
Idec.

 

(vi)                               Joint Patent Rights and Third Party Patent
Rights. Other than as set forth in Section 12.5(a), all decisions relating to
interferences or oppositions lodged against Joint Patent Rights, including,
without limitation, whether to initiate such interferences, whether to file
oppositions against Third Party Patent Rights relevant to a Collaboration
Product, appropriate settlement strategy, along with other strategic decisions
relating thereto, with respect to the Joint Patent Rights and Third Party Patent
Rights shall be made by the JPC. Upon the identification of a potential
opposition or interference directly involving the Joint Patent Rights or to the
extent such opposition or interference is specifically directed to a
Collaboration Product or Third Party Patent Rights (each, an “Adversarial
Prosecution Action”), the JPC shall (i) promptly discuss such Adversarial
Prosecution Action, including the strategy for conducting such Adversarial
Prosecution Action, and (ii) designate the a Party (the “Controlling Party”) to
be responsible for controlling such Adversarial Prosecution Action, and
determine a reasonable allocation between the Parties of the cost of such
Adversarial Prosecution Action. The Controlling Party shall be responsible,
using outside counsel reasonably selected by the Controlling Party, to implement
the decisions of the JPC regarding such Adversarial Prosecution Action. The
Party that is not the Controlling Party shall reasonably cooperate, as requested
by the Controlling Party, in such Adversarial Prosecution Action. The
Controlling Party shall keep the JPC informed of the progress of any such
Adversarial Prosecution Action. The Controlling Party shall keep the JPC advised
of all communications, actual and prospective filings or submissions regarding
such Adversarial Prosecution Action, and shall provide the JPC an opportunity to
review and comment on any such communications, filings and submissions. The
Controlling Party shall not settle or consent to an adverse judgment in any such
Adversarial Prosecution Action with respect to the Joint Patent Rights or Third
Party Patent Rights, unless approved by the JPC (which approval shall not be
unreasonably withheld).

 

12.6                        Initial Filings if Made Outside of the United
States.  The Parties agree to use reasonable efforts to ensure that any Patent
Right within the PDL Target Patent Rights, Biogen Idec Target Patent Rights or
Joint Patent Rights that is filed outside of the United States prior to a United
States filing will be in a form sufficient to establish the date of original
filing as a priority date for the purposes of a subsequent United States filing.

 

12.7                        Enforcement of Patent Rights.

 

(a)                                  Notification. If either Party learns of any
substantial and continuing infringement of PDL Target Patent Rights, Biogen Idec
Target Patent Rights or Joint Patent Rights by a Third Party making, using,
offering for sale, selling or importing a product in or outside of the
applicable Field, such Party shall promptly notify the other Party and shall
provide such other Party with available evidence of such infringement.

 

69

--------------------------------------------------------------------------------


 

(b)                                  Enforcement of Patent Rights.

 

(i)                                    PDL Target Patent Rights. Subject to the
further provisions of this subsection (b), decisions regarding the enforcement
of PDL Target Patent Rights in an action against an infringement by a Third
Party of claims licensed to Biogen Idec under Section 11.1, including the
defense of a declaratory judgment action with respect to such potential
infringement (each, an “Enforcement Action”) shall be made by PDL. PDL shall
have the first right to implement at its sole expense any Enforcement Actions
relating to the PDL Target Patent Rights. Biogen Idec shall reasonably
cooperate, as requested by PDL, with respect to such Enforcement Action. PDL
shall keep the JPC informed of the progress of any action or proceeding to
enforce the PDL Target Patent Rights. PDL shall keep the JPC advised of all
communications, actual and prospective filings or submissions regarding such PDL
Target Patent Rights, and shall provide the JPC an opportunity to review and
comment on any such communications, filing and submissions. PDL shall not settle
or consent to an adverse judgment in any action or proceeding to enforce such
PDL Target Patent Rights that admits the invalidity or unenforceability of such
PDL Target Patent Rights unless approved by the Joint Steering Committee (which
approval shall not be unreasonably withheld). If PDL fails to institute such a
suit or take such action within [****] after a request by Biogen Idec to do so,
then Biogen Idec shall have the right at its sole discretion to bring and
control such Enforcement Action in the name of either or both Parties, subject
to Section 12.10. Such prosecution or defense shall be at Biogen Idec’s sole
expense unless PDL opts, at its discretion, to reimburse Biogen Idec for a
portion ([****]) of all costs or expenses incurred by Biogen Idec with respect
to such prosecution or defense.

 

(ii)                                Queen Patents.             Decisions
regarding Enforcement Actions with respect to Queen Patents shall be made solely
by PDL. [****] shall be carried out in accordance with subsection (i) above and
Section 12.10. For clarity, an Enforcement Action that involves [****] and
carried out in accordance subsection (i), Section 12.9, and Section 12.12.

 

(iii)                            Additional PDL Patent Right Enforcement.
Decisions regarding Enforcement Actions as well as actions for infringement
outside the applicable Field and declaratory judgment suits regarding potential
infringement outside the applicable Field, with respect to PDL Patent Rights and
Queen Patents, to the extent and so long as such Enforcement Actions are not
addressed in 12.7(b)(i) or (b)(ii), shall be made by PDL. PDL shall have the
right, using outside counsel selected by PDL, to bring and control such
Enforcement Actions at its sole expense. Biogen Idec shall reasonably cooperate,
as requested by PDL, with respect to such Enforcement Action. PDL shall keep the
Joint Patent Committee informed of the progress of any such Enforcement Action
with respect to the PDL Patent Rights that are not PDL Target

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

70

--------------------------------------------------------------------------------


 

Patent Rights or Queen Patents. Notwithstanding the terms of
Section 12.7(b)(vii), [****].

 

(iv)                               Biogen Idec Target Patent Rights. Subject to
the further provisions of this subsection (b), decisions regarding the
enforcement of Biogen Idec Target Patent Rights in an action against an
infringement by a Third Party, including the defense of a declaratory judgment
action with respect to such potential infringement shall be made by Biogen Idec.
Biogen Idec shall have the first right to implement at its sole expense any
Enforcement Actions relating to the Biogen Idec Target Patent Rights. PDL shall
reasonably cooperate, as requested by Biogen Idec, with respect to such
Enforcement Action. Biogen Idec shall keep the JPC informed of the progress of
any action or proceeding to enforce the Biogen Idec Target Patent Rights. Biogen
Idec shall keep the JPC advised of all communications, actual and prospective
filings or submissions regarding such Biogen Idec Target Patent Rights, and
shall provide the JPC an opportunity to review and comment on any such
communications, filing and submissions. Biogen Idec shall not settle or consent
to an adverse judgment in any action or proceeding to enforce such Biogen Idec
Target Patent Rights that admits the invalidity or unenforceability of such
Biogen Idec Target Patent Rights unless approved by the Joint Steering Committee
(which approval shall not be unreasonably withheld). If Biogen Idec fails to
institute such a suit or take such action within [****] after a request by PDL
to do so, then PDL shall have the right at its sole discretion to bring and
control such Enforcement Action in the name of either or both Parties, except to
the extent that such prosecution or defense would conflict with rights granted
by Biogen Idec to a Third Party. Such prosecution or defense shall be at PDL’s
sole expense unless Biogen Idec opts, at its discretion, to reimburse PDL for a
portion ([****]) of all costs or expenses incurred by Biogen Idec with respect
to such prosecution or defense.

 

(v)                                   Additional Biogen Idec Patent Right
Enforcement. Decisions regarding Enforcement Actions with respect to Biogen Idec
Patent Rights that are not Biogen Idec Target Patent Rights shall be made by
Biogen Idec. Biogen Idec shall have the right, using outside counsel selected by
Biogen Idec, to bring and control such Enforcement Actions at its sole expense.
PDL shall reasonably cooperate, as requested by Biogen Idec, with respect to
such Enforcement Action. Biogen Idec shall keep the Joint Patent Committee
informed of the progress of any such Enforcement Action with respect to the
Biogen Idec Patent Rights that are not Biogen Idec Target Patent Rights.
Notwithstanding the terms of Section 12.7(b)(vii), Biogen Idec shall retain all
Recoveries received from a Third Party in connection with such Enforcement
Action.

 

(vi)                               Joint Patent Rights. Decisions regarding
Enforcement Actions with respect to the Joint Patent Rights shall be made by the
JPC, upon

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

71

--------------------------------------------------------------------------------


 

consultation with the Joint Steering Committee. Upon the identification of an
infringement of Joint Patent Rights with respect to a Collaboration Product, the
JPC shall (i) promptly discuss such infringement, (ii) promptly discuss the
strategy for enforcing such Joint Patent Rights, and (iii) designate the
Controlling Party to be responsible for controlling an Enforcement Action with
respect to such Joint Patent Rights, and determine a reasonable allocation
between the Parties of the costs of such Enforcement Action. The Controlling
Party shall be responsible, using outside counsel mutually acceptable to both
Parties, to implement the decisions of the JPC regarding such Enforcement
Action. The non-Controlling Party shall reasonably cooperate, as requested by
the Controlling Party, in such Enforcement Action. The Controlling Party shall
keep the Joint Steering Committee and the JPC informed of the progress of any
action or proceeding to enforce the Joint Patent Rights. The Controlling Party
shall keep the JPC advised of all communications, actual and prospective filings
or submissions regarding such Joint Patent Rights, and shall provide the JPC an
opportunity to review and comment on any such communications, filing and
submissions. The Controlling Party shall not settle or consent to an adverse
judgment in any such Enforcement Action with respect to the Joint Patent Rights,
unless approved by the Joint Steering Committee (which approval shall not be
unreasonably withheld).

 

(vii)                           Allocation of Recoveries. All cash amounts (plus
the fair market value of all non-cash consideration) received by a Party or its
Affiliates from a Third Party in connection with the final judgment, award or
(to the extent a sublicense to such Third Party would require the consent of the
other Party under this Agreement) settlement of such Enforcement Action
(“Recoveries”) shall first be applied to reimbursement of the unreimbursed legal
fees and expenses of the Parties in connection with such Enforcement Action, and
then the remainder shall be divided equally between the Parties, except that
[****], [****], such remainder shall be shared [****] to the [****], and [****]
to the [****]; provided that the [****] shall receive such share only to the
extent the Recoveries were obtained with respect to Patents of such Party (e.g.,
[****]).

 

(viii)                       Representation by Counsel. Each Party shall always
have the right to be represented by counsel of its own selection and its own
expense in any suit or other action instituted by the other Party pursuant to
this Section 12.7 for infringement in a Field. The amounts borne by such Party
pursuant to this Section 12.7(b)(viii) shall not count towards the determination
of the allocation between the Parties of any remaining recovery pursuant to
Section 12.7(b)(vii).

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

72

--------------------------------------------------------------------------------


 

12.8                        Defense of Infringement Actions.

 

(a)                                  If PDL and/or Biogen Idec are defendant(s)
named in a patent infringement suit filed by a Third Party concerning the
development, manufacture, production, use, importation, offer for sale, or sale
of Collaboration Products in the Field (a “Defensive Action”) decisions
regarding such Defensive Actions shall be made by the JPC, upon consultation
with the Joint Steering Committee. Upon the identification of a Defensive Action
with respect to a Collaboration Product, the JPC shall (i) promptly discuss such
Defensive Action, (ii) promptly discuss the strategy for defending such suit,
and (iii) designate the Controlling Party to be responsible for controlling said
Defensive Action, and determine a reasonable allocation between the Parties of
the costs of such Defensive Action. The Controlling Party shall be responsible,
using outside counsel mutually acceptable to both Parties, to implement the
decisions of the JPC regarding such Defensive Action. The non-Controlling Party
shall reasonably cooperate, as requested by the Controlling Party, in such
Defensive Action. The Controlling Party shall keep the Joint Steering Committee
and the JPC informed of the progress of any action or proceeding in the
Defensive Action. The Controlling Party shall keep the JPC advised of all
communications, actual and prospective filings or submissions regarding such
Defensive Action, and shall provide the JPC an opportunity to review and comment
on any such communications, filing and submissions. The Controlling Party shall
not settle or consent to an adverse judgment in any such Defensive Action,
unless approved by the Joint Steering Committee (which approval shall not be
unreasonably withheld).

 

(b)                                  During the term of this Agreement, each
Party shall bring to the attention of the other Party all information regarding
potential infringement of Third Party intellectual property rights via the
development, manufacture, production, use, importation, offer for sale, or sale
of Collaboration Products in a Field throughout the world. The Parties shall
discuss such information and decide how to handle such matter.

 

12.9                        Third Party Intellectual Property.

 

(a)                                  In the event that PDL or Biogen Idec (the
“Acquiring Party”) proposes to apply to a Collaboration Product Technology that
the Acquiring Party obtained from a Third Party that is not included
automatically within the definition of Biogen Idec Technology or PDL Technology
prior to the Effective Date (and hence included in the licenses granted by the
Acquiring Party pursuant to Article 11) or otherwise acquired by the Acquiring
Party, the Acquiring Party shall disclose the same to the Joint Steering
Committee, including any royalty or other payment obligations determined in
accordance with United States GAAP that would apply to the Collaboration Product
as a result of the Development or Commercialization of such

 

73

--------------------------------------------------------------------------------


 

Collaboration Products hereunder. The Joint Steering Committee shall determine,
[****] whether or not the Joint Steering Committee agrees that the intellectual
property so acquired should be applied to the Collaboration Products, and if the
Joint Steering Committee so determines, the agreement under which the Acquiring
Party acquires such intellectual property shall be a Third Party License for
purposes of this Agreement. To the extent the agreement is not so included
within the Third Party Licenses hereunder, the subject matter of such agreement
shall not be within the definition of PDL Technology or Biogen Idec Technology
hereunder (and therefore the licenses granted by the Acquiring Party pursuant to
Article 11 shall not include such subject matter).

 

(b)                                  Manufacturing Technology.

 

(i)                                    PDL-Lead Manufacturer. Notwithstanding
the foregoing, with respect to Collaboration Products or Royalty Products for
which PDL is the Manufacturing Party under Article 8 above, PDL shall have the
right to decide which Third Party Technology will be used in such Manufacturing,
and any agreement pursuant to which PDL acquired or acquires such technology
shall be deemed a Third Party License.

 

(ii)                                Biogen Idec-Lead Manufacturer.
Notwithstanding the foregoing, with respect to Collaboration Products or Royalty
Products for which Biogen Idec is the Manufacturing Party under Article 8 above,
Biogen Idec shall have the right to decide which Third Party Technology will be
used in such Manufacturing, and any agreement pursuant to which Biogen Idec
acquired or acquires such technology shall be deemed a Third Party License.

 

(c)                                  Third Party Licenses. Notwithstanding the
provisions of this Article 12, the rights and obligations of the Parties under
this Article 12, with respect to Patents licensed pursuant to a Third Party
License, shall be subject to the rights of the applicable Third Party
licensor/licensee pursuant to such Third Party License and the applicable
Parties’ obligations to such Third Party pursuant to such Third Party License.
Without limiting the foregoing, the Parties agree and acknowledge that the
provisions set forth in this Article 12 shall be subject to the following Third
Party License provisions (as such Third Party Licenses and specific provisions
may be amended from time to time upon notice to and consent of the other Party,
if required, pursuant to Section 11.5(c)(ii)) and such provisions shall
supersede anything to the contrary contained in this Agreement:  (i) [****];
(ii) [****]; (iii) Article 5 of the UCSD License Agreement;  (iv) [****];
(v) [****]; (vi) [****]; (vii) [****]; (viii) [****]; and (ix) [****]. The
Parties further agree and acknowledge that PDL does not have any rights to
prosecute or enforce the Patent

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

74

--------------------------------------------------------------------------------


 

Rights licensed to it pursuant to the following Third Party Licenses and
therefore no portion of Article 12 shall be interpreted as granting Biogen Idec
or the JPC or JSC rights to file, prosecute (including interferences and
oppositions), maintain, enforce or defend such Patents or receive information or
provide input with respect to such Patent Rights:  [****]; [****]; [****];
[****]; and [****].

 

12.10                 Rights pursuant to the [****] Agreements.

 

(a)                                  The Parties acknowledge that, pursuant to
the [****] Agreements, [****] has certain rights to file, prosecute (including
interferences and oppositions), maintain, enforce and defend certain PDL Patent
Rights that are licensed by or to PDL pursuant to the [****] Agreements.
Notwithstanding anything to the contrary, Biogen Idec’s, JPC’s and JSC’s rights
pursuant to this Article 12 with respect to such PDL Patent Rights are subject
to such [****] rights to file, prosecute, maintain, enforce and defend the
certain PDL Patent Rights that are licensed by or to PDL pursuant to [****]
Agreement. For clarity, PDL shall not be required pursuant to this Article 12 to
provide Biogen Idec or the JPC or JSC with any patent filing, prosecution
(including interferences and oppositions), maintenance, enforcement or defense
associated-rights that conflict with [****] rights under the [****] Agreements
or that would constitute a breach of PDL’s obligations to [****] under the
[****] Agreements, provided however, no additional rights shall accrue to Biogen
Idec unless and until Biogen Idec obtains a license pursuant to Section 3.8. The
Parties acknowledge that certain of Biogen Idec’s, JPC’s and JSC’s rights under
this Article 12 that relate to PDL Patent Rights that are licensed by or to PDL
pursuant to the [****] Agreements. The Parties further acknowledge that such
rights of Biogen Idec, JPC or JSC derive solely from those rights retained by
PDL under the [****] Agreements.

 

(b)                                  PDL hereby agrees and acknowledges that,
notwithstanding any other provisions of this Agreement, Biogen Idec will not be
obligated to pay any royalties due to [****] pursuant to the [****] Agreements
for sales of Collaboration or Royalty Products, except as expressly stated in
this Agreement.

 

12.11                 Patent Marking. Each Party agrees to comply with the
patent marking statutes in each country in which Collaboration Products or
Royalty Products are sold by such Party, its Affiliates and/or sublicensees.
Notwithstanding the foregoing, prior to the launch of each Product, the JPC will
formulate a marking strategy for such Product in cooperation with qualified
outside counsel and in cooperation with the guidelines of the appropriate
governmental agencies regulating the Manufacture or sale of Products, including
determining the appropriate patent marking, if any, to be used with such
Product.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

75

--------------------------------------------------------------------------------


 

12.12                 Limited Rights to Humanization Technology Claims in Queen
Patents. Nothing in this Article 12 shall be interpreted as granting Biogen
Idec, the JPC or the JSC any rights with respect to the filing, prosecution
(including interferences and oppositions), maintenance, enforcement or defense
of primarily those claims in the Queen Patents that are directed toward the
humanization of antibodies or humanized antibodies in general (as opposed to
particular humanized antibodies or humanized antibodies directed at a particular
target). For example and without limiting the foregoing, PDL shall not have any
obligation to: (a) keep Biogen Idec or the JPC advised of the status of
communications, actual and prospective filings or submissions primarily
regarding such claims; (b) consult with Biogen Idec or the JPC on matters that
primarily relate to such claims; (c) give Biogen Idec or the JPC access to or an
opportunity to review and comment on any portion of patent office or patent
litigation communications, filings or proposed submissions that pertain
primarily to such claims; or (d) obtain JSC approval of a settlement or consent
to an adverse judgment with respect to any admission of invalidity or
unenforceability primarily of such claims.

 

12.13                 Trademark Selection and Ownership.

 

(a)                                  Ownership of Trademarks. The Responsible
Commercialization Party for the North American Territory, as the “Responsible
Trademark Party,” shall own, throughout the world, all trademarks and trade
dress, and all registrations therefor, selected under Section 12.13(b) and used
or intended to be used on or in connection with a Product under this Agreement
(the “Product Trademarks”). Accordingly, with respect to the Existing Products,
[****] shall be the Responsible Trademark Party for [****], and [****] shall be
the Responsible Trademark Party for [****] and [****]. All goodwill attributable
to a Product Trademark generated by the Commercialization of a Product under
this Agreement bearing a Product Trademark shall inure to the benefit of the
Responsible Trademark Party.

 

(b)                                  Selection and Procurement of Trademarks.
The Responsible Trademark Party for a Product to be Commercialized under this
Agreement shall select, subject to approval by the Joint Commercialization
Committee, a minimum of [****] trademarks in each of the North American
Territory and EU Territory and appropriate corresponding trade dress for such
Product (whether as a Collaboration Product or Royalty Product). Any
determination regarding the selection of such trademarks and trade dress shall
take into account the objectives of the Parties, both within and outside the
Collaboration, when making any determinations and exercising any rights it may
have with respect to selecting the trademark and trade dress for a Product. All
uses of trademarks and trade dress to identify and/or in connection with the
Commercialization of a Product under this Agreement shall comply with all
applicable laws (including,

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

76

--------------------------------------------------------------------------------


 

without limitation, those laws and regulations particularly applying to the
proper use and designation of trademarks in the applicable countries).

 

(c)                                  Prosecution and Enforcement; Expenses. The
Responsible Trademark Party shall be responsible for procurement and maintenance
of trademark registrations for the Product Trademarks throughout the Territory,
except that the Responsible Trademark Party may cease trademark registration
procurement activities for any Product Trademark in any country in the Royalty
Territory provided it first offers the other Party the opportunity to assume
such activities at its own expense. All expenses incurred by the Responsible
Trademark Party with respect to the preparation, filing, prosecution,
maintenance and enforcement of the Product Trademarks for the Profit Sharing
Territory shall be included in Other Out-of-Pocket Costs and solely for the
Royalty Territory shall be borne at the Independent Development  Party’s sole
expense.

 

(d)                                  Use of the Product Trademarks. To
effectuate the purposes of this Agreement, the Responsible Trademark Party shall
grant to the other Party, a non-exclusive, non-royalty bearing license (with the
right to grant sublicenses) pursuant to a separate agreement, to use each
Product Trademark solely in connection with the Commercialization of Products
under this Agreement. The Party that is not the Responsible Trademark Party, its
Affiliates and its sublicensees will comply with the Responsible Trademark
Party’s then-current trademark and trade dress guidelines for trademarks and
trade dress and shall have the right to monitor the quality of the Products on
which a Product Trademark appears or which incorporates a Product Trademark in
the form of trade dress in accordance with reasonable procedures to be agreed by
the Parties. The Party that is not the Responsible Trademark Party, its
Affiliates and sublicensees shall use the Product Trademarks only in connection
with the Commercialization of Products under this Agreement in the Territory in
accordance with the licenses to be granted herein. The Responsible Trademark
Party, or the Party commercializing an Independent Product or Royalty Product as
the case may be, shall provide all materials (including without limitation
advertising or promotional materials) that incorporate the Product Trademarks or
a Party’s house marks to the Responsible Trademark Party for prior review and
approval, not to be unreasonably withheld.

 

(e)                                  House Marks. In the event that the Parties
mutually agree to permit a Party to use the house marks of the other Party in
connection with the Commercialization and/or Co-Promotion of Products under this
Agreement, the Parties will establish mutually acceptable terms for the usage of
such house marks.

 

(f)                                    Acknowledgement of Ownership Rights. Each
Party acknowledges the sole ownership by the other Party and validity of all
trademarks, trade dress, logos and slogans owned by the other Party and used or
intended to be used on or in connection with the Commercialization of a Product
under this Agreement. Each Party agrees that it will not at any time during or
after the Term assert or claim any interest in or do anything which may
adversely affect the validity or enforceability of any trademark, trade dress,
logo or slogan owned by the other Party and used or intended to be used on or in
connection with Commercialization of a Product under this Agreement. Neither
Party will register, seek to register or cause to be registered any

 

77

--------------------------------------------------------------------------------


 

trademarks, trade dress, logos or slogans owned by the other Party and used or
intended to be used on or in connection with the Commercialization of a Product
under this Agreement or any variation thereof, under any law providing for
registration of trademarks, service marks, trade names, fictitious names or
similar laws, as an Internet domain name, or in the name of a corporation,
partnership, limited liability company or other entity, without the other
Party’s prior written consent.

 

(g)                                 Use of Trademark Designations. The ™
designation may be used in conjunction with each Product Trademark within the
Territory. Once registrations issue, the ® designation may be used in connection
with the Product Trademarks. An appropriate statutory notice of trademark
ownership shall be affixed to or imprinted on any material wherever a Party’s
house marks or Product Trademarks are used. The Responsible Trademark Party’s
ownership of the Product Trademarks shall be identified on all materials on
which they appear. The exact language for identification of ownership shall be
in accordance with branding and implementation guidelines to be agreed on by the
Parties.

 

(h)                                 Infringement of Product Trademarks.

 

(i)                                    Procedure. In the event that either Party
becomes aware of (i) actual infringement of a Product Trademark in the
Territory; (ii) a mark or name confusingly similar to a Product Trademark in the
Territory; or (iii) any unfair trade practices, trade dress imitation, passing
off, or like offenses, in the Territory that relate to the Product Trademarks,
such Party shall promptly so notify the other Party in writing. The Responsible
Trademark Party shall have the right, but not the obligation, at its sole cost
and expense, to initiate, prosecute, and control an infringement action or file
any other appropriate action or claim related to such infringement of the
Product Trademark against any Third Party. If the Responsible Trademark Party
fails to bring any such infringement action within a period of [****] after
delivery of the notice set forth above, then the other Party shall have the
right, but not the obligation, at its sole cost and expense, to initiate,
prosecute, and control an infringement action or file any other appropriate
action or claim related to such infringement of the Product Trademark against
any Third Party. In either event, the Party not bringing any such action
(i) shall have the right (at its own expense) to participate in such action and
to be represented by counsel of its own choice, and (ii) agrees, at the request
and expense of the Party bringing such action, to be joined as a Party to the
suit and to provide reasonable assistance in any such action. The Party
controlling such action shall take all reasonable and appropriate steps to
protect, defend, and maintain the Product Trademarks for use by the Parties and
shall have the right to control settlement of such action; provided, however,
that no settlement shall be entered into without the written consent of the
other Party, not to be unreasonably withheld.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

78

--------------------------------------------------------------------------------


 

(ii)                                Costs. The costs associated with such
defense for the Profit Sharing Territory shall be included in [****] as set
forth in Exhibit C and the costs associated solely with the Royalty Territory
shall be borne by the Independent Development Party. Any damages or monetary
award recovered shall be allocated as follows:  All cash amounts (plus the fair
market value of all non-cash consideration) received by a Party or its
Affiliates from a Third Party in connection with the final judgment, award or
settlement of such action (“Recoveries”) shall first be applied to reimbursement
of the unreimbursed legal fees and expenses of the Parties in connection with
such action, and then the remainder shall be [****].

 

12.14                 Third Party Trademark Claims Based on Use of the
Trademarks.

 

If a claim is brought by a Third Party that a Party’s use of the Product
Trademarks infringes such Third Party’s trademarks, the Party against which (or
against whose Affiliate, as the case may be) the action is brought will give
prompt written notice to the other Party of such claim. The Responsible
Trademark Party shall defend any such claim and any resulting suit brought in
the Territory with respect to the use of the Product Trademark, provided the
costs associated with such defense for the Profit Share Territory shall be
included in [****] as set forth in Exhibit C and the costs associated solely
with the Royalty Territory shall be borne by the [****]. Any damages or monetary
award recovered shall be allocated as follows:  All cash amounts (plus the fair
market value of all non-cash consideration) received by a Party or its
Affiliates from a Third Party in connection with the final judgment, award or
settlement of such defense (“Recoveries”) shall first be applied to
reimbursement of the unreimbursed legal fees and expenses of the Parties in
connection with such defense, and then the remainder shall be [****], except
that [****]. The Responsible Trademark Party shall not settle any claim or suit
in a manner that would adversely affect the other Party without obtaining the
other Party’s prior written consent, which shall not be unreasonably withheld.

 

ARTICLE 13

REPRESENTATIONS AND WARRANTIES

 

13.1                        Mutual Representations and Warranties. Each Party
hereby represents and warrants to the other Party as of August 2, 2005:

 

(a)                                  Such Party is a corporation or entity duly
organized and validly existing under the laws of the state or other jurisdiction
of its incorporation or formation;

 

(b)                                  The execution, delivery and performance of
this Agreement by such Party has been duly authorized by all requisite corporate
action;

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

79

--------------------------------------------------------------------------------


 

(c)                                  Such Party has the power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
such performance does not conflict with or constitute a breach of any agreement
of such Party with a Third Party;

 

(d)                                  Subject to Section 11.5(b)(iii) such Party
has the right to grant the rights and licenses described in Article 11; and

 

(e)                                  Such Party has and shall maintain the
resources and capability to perform its obligations hereunder either alone or
together with one or more of its Affiliates whose performance it can cause to be
made available to perform obligations hereunder.

 

13.2                        Representations by PDL. PDL hereby represents and
warrants to Biogen Idec as of August 2, 2005:

 

(a)                                  Prior to August 2, 2005, it has provided a
complete copy of the [****] Agreements and of all Third Party Licenses in effect
as of the Effective Date;

 

(b)                                  [****];

 

(c)                                  it has not previously assigned,
transferred, conveyed or otherwise encumbered its right, title and interest in
PDL Technology in the Field;

 

(d)                                  [****];

 

(e)                                  [****];

 

(f)                                    [****];

 

(g)                                 [****];

 

(h)                                 [****]; and

 

(i)                                    [****].

 

As used and except as otherwise set forth herein, “PDL’s knowledge” means the
actual knowledge, after reasonable inquiry, as of the Effective Date, of any
executive officer of PDL with operational responsibility for the subject matter
of the applicable representation or warranty.

 

Without limiting the foregoing, the Parties agree and acknowledge that the
representations made by PDL in this Section 13.2 shall not be deemed to be
representations made by or on behalf of [****].

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

80

--------------------------------------------------------------------------------


 

13.3                        Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN SECTION 13.1 AND 13.2, EACH PARTY MAKES NO OTHER REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL
OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
ARISING FROM A COURSE OR DEALING, USAGE OR TRADE PRACTICES, OR ANY WARRANTY AS
TO THE VALIDITY OR ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTIES, IN ALL CASES WITH RESPECT THERETO.

 

13.4                        Limitation of Liability. NEITHER PARTY SHALL BE
ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT, EACH
PARTY’S PERFORMANCE OR LACK OF PERFORMANCE HEREUNDER, OR ANY LICENSE GRANTED
HEREUNDER, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING
LIMITATION SHALL NOT LIMIT EITHER PARTY’S OBLIGATION TO THE OTHER PARTY UNDER
ARTICLES 14 AND 15.

 

13.5                        Essential Basis. The Parties acknowledge and agree
that the disclaimers, exclusions and limitations of liability set forth in this
Article 13 form an essential basis of this Agreement, and that, absent any of
such disclaimers, exclusions or limitations of liability, the terms of this
Agreement, including the economic terms, would be substantially different.

 

ARTICLE 14

CONFIDENTIALITY

 

14.1                        Generally. During and for five (5) years after the
Term of this Agreement, each Party (i) shall maintain in confidence all
Confidential Information of the other Party; (ii) shall not use such
Confidential Information for any purpose except as permitted by this Agreement;
and (iii) shall not disclose such Confidential Information to anyone other than
those of its Affiliates, sublicensees, prospective sublicensees, employees,
consultants, agents or subcontractors who are bound by written obligations of
nondisclosure and non-use no less stringent than those set forth in this
Article 14 and to whom such disclosure is necessary in connection with such
Party’s activities as contemplated in this Agreement. Each Party shall ensure
that such Party’s Affiliates, sublicensees, prospective sublicensees, employees,
consultants, agents and subcontractors comply with these obligations. Each Party
shall notify the other promptly on discovery of any unauthorized use or
disclosure of the other’s trade secrets or proprietary information.

 

14.2                        Exceptions. The obligations of confidentiality,
non-disclosure, and non-use set forth in Section 14.1 shall not apply to the
extent the receiving Party (the

 

81

--------------------------------------------------------------------------------


 

“Recipient”) can demonstrate that the disclosed information (i) was in the
public domain at the time of disclosure to the Recipient by the other Party, or
thereafter entered the public domain, in each case other than as a result of
actions of the Recipient, its Affiliates, employees, licensees, agents or
subcontractors, in breach of this Agreement; (ii) was rightfully known by the
Recipient or its Affiliates (as shown by its written records) prior to the date
of disclosure to the Recipient by the other Party; or (iii) was received by the
Recipient or its Affiliates on an unrestricted basis from a Third Party
rightfully in possession of such information and not under a duty of
confidentiality to the other Party. Notwithstanding any other provision of this
Agreement, Recipient’s disclosure of Confidential Information shall not be
prohibited if such disclosure:  (a) is in response to a valid order of a court
or other governmental body, provided that Recipient provides the other Party
with prior written notice of such disclosure in order to permit the other Party
to seek a protective order or other confidential treatment of such Confidential
Information; or (b) is otherwise required by applicable law or regulation, or
rules of a nationally recognized securities exchange.

 

14.3                        Publications.

 

(a)                                  Prior to public disclosure or submission
for publication of a proposed academic, scientific or other publication or
presentation that contains or references the results of any scientific or
clinical activity relating to any Development Program or Collaboration Product,
or any Patents or Know-How related thereto, the Party disclosing or submitting
such proposed publication (“Submitting Party”) shall send the other party
(“Responding Party”) by expedited delivery a copy of the proposed publication to
be submitted and shall allow the Responding Party a reasonable time period (but
no less than forty-five (45) days from the date of confirmed receipt) in which
to determine whether the proposed publication contains subject matter for which
patent protection should be sought (prior to publication of such proposed
publication) for the purpose of protecting an invention and/or whether the
proposed publication contains the Confidential Information of the Responding
Party. Following the expiration of the forty-five (45) day review period, the
Submitting Party shall be free to submit such proposed publication for
publication and publish or otherwise disclose to the public such scientific or
clinical results, subject to the procedures set forth in Section 14.3(b).

 

(b)                                  If the Responding Party believes that the
subject matter of the proposed publication contains Confidential Information or
a patentable invention of the Responding Party, then prior to the expiration of
the applicable time period for review, the Responding Party shall notify the
Submitting Party in writing of its determination that such proposed publication
contains such information or subject matter for which patent protection should
be sought. On receipt of such written notice from the Responding Party, the
Submitting Party shall delay public disclosure of such information or submission
of the proposed publication for an additional period of ninety (90) days to
permit preparation and filing of a patent application on the disclosed subject
matter. The Submitting Party shall thereafter be free to publish or disclose
such information, except that the Submitting Party may not disclose any
Confidential Information of the Responding Party in violation of Sections 14.1
and 14.2 hereof.

 

82

--------------------------------------------------------------------------------


 

14.4                        Publicity. The Parties agree that the public
announcement of the execution of this Agreement shall be substantially in the
form of a mutually agreed press release. Any other publication, news release or
other public announcement relating to this Agreement or to the performance
hereunder, shall first be reviewed and approved by both Parties unless such
publication, news release or other public announcement contains information
previously approved by the other Party for release hereunder; provided, however,
that any disclosure which is required by law, or by the rules of a nationally
recognized securities exchange, as advised by the disclosing Party’s counsel may
be made without the prior consent of the other Party, although the other Party
shall be given prompt notice of any such legally required disclosure and to the
extent practicable shall provide the other Party an opportunity to comment on
the proposed disclosure.

 

ARTICLE 15

INDEMNIFICATION

 

15.1                        Indemnification by PDL.

 

(a)                                  PDL agrees to indemnify, hold harmless and
defend Biogen Idec and its Affiliates, directors, officers, employees and agents
(the “Biogen Idec Indemnitees”) from and against any and all Third Party suits,
claims, actions, demands, liabilities, expenses and/or losses (including
attorneys’ fees, court costs, witness fees, damages, judgments, fines and
amounts paid in settlement) (“Losses”) [****], but [****].

 

(b)                                  PDL agrees to indemnify, hold harmless and
defend the Biogen Idec Indemnitees from and against any and all Losses [****]
(i) [****], or (ii) [****], except [****].

 

15.2                        Indemnification by Biogen Idec.

 

(a)                                  Biogen Idec shall indemnify, hold harmless
and defend PDL and its Affiliates directors, officers, employees and agents (the
“PDL Indemnitees”) from and against any and all Losses, [****], but [****], but
not [****]. [****].

 

(b)                                  Biogen Idec agrees to indemnify, hold
harmless and defend the PDL Indemnitees from and against any and all Losses
[****], except [****].

 

15.3                        Procedure. In the event of a claim by a Third Party
against a Party entitled to indemnification under this Agreement (“Indemnified
Party”), the Indemnified

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

83

--------------------------------------------------------------------------------


 

Party shall promptly notify the other Party (“Indemnifying Party”) in writing of
the claim and the Indemnifying Party shall undertake and solely manage and
control, at its sole expense, the defense of the claim and its settlement. The
Indemnified Party shall cooperate with the Indemnifying Party, including, as
requested by the Indemnifying Party entering into a joint defense agreement. The
Indemnified Party may, at its option and expense, be represented in any such
action or proceeding by counsel of its choice. The Indemnifying Party shall not
be liable for any litigation costs or expenses incurred by the Indemnified Party
without the Indemnifying Party’s written consent. The Indemnifying Party shall
not settle any such claim unless such settlement fully and unconditionally
releases the Indemnified Party from all liability relating thereto, unless the
Indemnified Party otherwise agrees in writing.

 

15.4                        Insurance. Each Party, at its own expense, shall
maintain product liability insurance in an amount consistent with industry
standards for a company of similar standing during the Term. Each Party shall
provide [****] prior written notice of any cancellation of its insurance
program. Each Party shall provide the other Party with a certificate of
insurance evidencing product liability coverage.

 

ARTICLE 16

TERM AND TERMINATION; EFFECTS OF TERMINATION

 

16.1                        Term. The term of this Agreement shall begin on the
Effective Date and, unless earlier terminated in accordance with the terms of
this Article 16, will expire on the date on which neither Party has nor will
have any additional payment obligations to the other Party under this Agreement
(the “Term”).

 

16.2                        Termination for Breach.

 

(a)                                  Breach. If a Party materially breaches its
obligations under this Agreement with respect to a Collaboration Product or
Royalty Product, which breach is not cured within [****] after written notice
thereof from the non-breaching Party (or if such breach is not capable of cure
within such period, which breach the breaching Party is not making diligent good
faith efforts to cure), then upon further express written notice from the
non-breaching Party, the breaching Party automatically (and without further
action on its part) shall be deemed to have [****] (a “Breaching Party”);
provided however that the breaching Party shall be entitled to receive no more
than [****] of the royalties due to a Non-Developing Party hereunder. This
preceding sentence shall not, however, limit in any manner the non-breaching
Party’s other remedies for breach. The Parties acknowledge and agree that
failure to exercise any right or option with respect

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

84

--------------------------------------------------------------------------------


 

to any Collaboration Product or to take any action expressly within the
discretion of a Party shall not be deemed to be material breach hereunder.

 

(b)                                  Breaching Party Obligations. A Breaching
Party shall, with respect to the Collaboration Product or Royalty Product as to
which it is the Breaching Party (i) notwithstanding the provisions of this
Agreement to the contrary, the Breaching Party shall be [****], (ii) in addition
to the obligations specified in [****] the Breaching  Party shall [****], and
(iii) the Breaching Party shall [****].

 

16.3                        Bankruptcy. All rights and licenses granted under
this Agreement by one Party to the other Party are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (the “Bankruptcy Code”), licenses of rights to “intellectual property” as
defined under Section 101(35A) of the Bankruptcy Code. The Parties agree that a
Party shall retain and may fully exercise all of its rights and elections under
the Bankruptcy Code in the event of a bankruptcy by the other Party. The Parties
further agree that in the event of the commencement of a bankruptcy proceeding
by or against one Party under the Bankruptcy Code, the other Party shall be
entitled to complete access to any such intellectual property pertaining to the
rights granted in the licenses hereunder of the Party by or against whom a
bankruptcy proceeding has been commenced and all embodiments of such
intellectual property.

 

16.4                        Change of Control.

 

(a)                                  In the event a Party undergoes a Change of
Control (the “Acquired Party”), the other Party (the “Non-Acquired Party”) shall
have the right, at any time within [****] following the closing of such Change
of Control, and at its sole discretion, to elect none, some or all of the
following. This Agreement shall otherwise remain in full force and effect.

 

(i)                                    The provisions of this Agreement
permitting the Acquired Party to vote in any Committee decision [****].

 

(ii)                                The Non-Acquired Party shall have the option
[****].

 

(iii)                            The Non-Acquired Party shall have [****].

 

(iv)                               Upon [****] prior written notice, the
Non-Acquired Party may [****]; and

 

(v)                                   The Non-Acquired Party shall have the
[****] to (A) [****] and (B) [****]. The purposes of such procedures shall be to
strictly limit such disclosures to

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

85

--------------------------------------------------------------------------------


 

only those personnel having a need-to-know Sensitive Information in order for
the Acquired Party to perform its remaining obligations under this Agreement and
to prohibit the use of Sensitive Information for competitive reasons against the
Non-Acquired Party and its Affiliates, including without limitation, the use of
Sensitive Information for the development or commercialization of competing
products.

 

(b)                                  An Acquired Party shall have the one-time
right, at any time within [****] following the election by the Non Acquired
Party to exercise any of the rights specified in Section 16.4(a)  to [****].
Upon written notice of the Acquired Party’s intent to [****], the Acquired Party
shall:

 

(i)                                    Continue to participate in the equal
funding of the Development and Commercialization of each Collaboration Product
in the Profit Sharing Territory until the next applicable opt-out point
specified in Exhibit 4.1(b)(iii) for such Collaboration Product.

 

(ii)                                Promptly comply with the provisions of
Sections 4.3(c), 4.3(e), 4.3(f),  4.3(g) and 4.3 (h) with respect to each
Collaboration Product as if it were a Non-Developing Party thereunder.

 

(iii)                            Following the termination of the Acquired
Party’s funding obligation as set forth in Section 16.4(b)(i) above, the
Acquired Party shall thereafter be eligible to receive from the Non-Acquired
Party, for the term specified below, incremental royalties on Net Sales of the
relevant Collaboration Product at a royalty rate which is equal to the sum of
(A) [****] (B) [****], as applicable. The term of the Non-Acquired Party’s
obligation to pay a royalty under this Section 16.4(b) shall expire on a
country-by-country and Collaboration Product-by-Collaboration Product basis, at
the dates specified in Section 9.5. Each Collaboration Product shall thereafter
be deemed to be an Independent Product and all the applicable provisions of the
Agreement shall remain in full force and effect.

 

16.5                        In any event, expiration or termination of this
Agreement shall not relieve the Parties of any liability which accrued hereunder
prior to the effective date of such expiration or termination nor preclude
either Party from pursuing all rights and remedies it may have hereunder or at
law or in equity with respect to any breach of this Agreement, nor prejudice
either Party’s right to obtain performance of any obligation.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

86

--------------------------------------------------------------------------------


 

ARTICLE 17

DISPUTE RESOLUTION; GOVERNING LAW

 

17.1                        Disputes. Unless otherwise set forth in this
Agreement, in the event of any dispute arising under this Agreement between the
Parties, the Parties shall refer such dispute to the respective Executives, and
such Executives shall attempt in good faith to resolve such dispute.

 

17.2                        Arbitration. Subject to the provisions of
Section 2.8(c), if the Parties are unable resolve a given dispute pursuant to
Section 17.1 within [****] of referring such dispute to the Executives, either
Party may have the given dispute settled by binding arbitration in the manner
described below:

 

(a)                                  Arbitration Request. If a Party intends to
begin an arbitration to resolve a dispute arising under this Agreement, such
Party shall provide written notice (the “Arbitration Request”) to the other
Party of such intention and the issues for resolution. From the date of the
Arbitration Request and until such time as the dispute has become finally
settled, the running of the time periods as to which Party must cure a breach of
this Agreement becomes suspended as to the subject matter of the dispute.

 

(b)                                  Additional Issues. Within [****] after the
receipt of the Arbitration Request, the other Party may, by written notice, add
additional issues for resolution.

 

(c)                                  No Arbitration of Patent Issues. Unless
otherwise agreed by the Parties, disputes relating to patents shall not be
subject to arbitration, and shall be submitted to a court of competent
jurisdiction.

 

(d)                                  Arbitration Procedure. Except as expressly
provided herein, the sole mechanism for resolution of any claim, dispute or
controversy arising out of or in connection with or relating to this Agreement
or the breach or alleged breach thereof shall be arbitration by the American
Arbitration Association (“AAA”) in Los Angeles, California, or in such other
venue as the Parties agree, under the commercial rules then in effect for the
AAA except as provided herein. All proceedings shall be held in English and a
transcribed record prepared in English. The Parties shall choose, by mutual
agreement, one arbitrator within [****] of receipt of notice of the intent to
arbitrate. If no arbitrator is appointed within the times herein provided or any
extension of time that is mutually agreed on, the AAA shall make such
appointment within [****] of such failure. The award rendered by the arbitrator
shall not include costs of arbitration, attorneys’ fees or costs for expert and
other witnesses. Within [****] of initiation of arbitration, the Parties shall
reach agreement upon and thereafter follow procedures assuring that the
arbitration will be concluded and the award rendered within no more than [****]
from

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

87

--------------------------------------------------------------------------------


 

selection of the arbitrator. Failing such agreement, the AAA will design and the
Parties will follow procedures that meet such a time schedule. The arbitrator
(i) shall not have any power or authority to add to, alter, amend or modify the
terms of this Agreement but shall specify rules sufficient to allow reasonable
discovery by the Parties; (ii) shall establish and enforce appropriate rules to
ensure that the proceedings, including the decision, be kept confidential and
that all Confidential Information of the Parties be kept confidential and be
used for no purpose other than the arbitration; (iii) shall have the power to
enforce specifically this Agreement and the terms and conditions hereof in
addition to any other remedies at law or in equity; and (iv) shall issue all
decisions in writing. Nothing in this Agreement shall be deemed as preventing
either Party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
the dispute as necessary to protect either Party’s name, proprietary
information, trade secrets, know-how or any other proprietary right. If the
issues in dispute involve scientific or technical matters, any arbitrator chosen
hereunder shall have educational training and/or experience sufficient to
demonstrate a reasonable level of knowledge in the field of biotechnology.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

 

17.3                        Choice of Law. The validity, performance,
construction, and effect of this Agreement shall be governed by the laws of the
[****], U.S.A., without regard to conflicts of law principles that would provide
for application of the law of a jurisdiction outside California and excluding
the United Nations Convention on Contracts for the International Sales of Goods.

 

ARTICLE 18

MISCELLANEOUS

 

18.1                        Assignment. Each Party, without the consent of the
other Party, may assign this Agreement and its rights and obligations hereunder
(i) [****], or (ii) [****]. Any permitted assignee shall assume all assigned
obligations of its assignor under this Agreement. The assigning Party shall
promptly notify the other Party of any such Change of Control and any such
assignment and shall use all reasonable efforts to provide such notification at
least [****] before the completion of the Change of Control and before the
assignment. Except as specifically provided in this Section 18 or in
Section 3.7, this Agreement may not be assigned or otherwise transferred, nor
may any right or obligation hereunder be assigned or transferred, by either
Party without the consent of the other Party. Any attempted assignment not in
accordance with this Section shall be void.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

88

--------------------------------------------------------------------------------


 

18.2                        Force Majeure. If either Party shall be delayed,
interrupted in or prevented from the performance of any obligation hereunder by
reason of force majeure including an act of God, fire, flood, earthquake, war
(declared or undeclared), public disaster, act of terrorism, strike or labor
differences, governmental enactment, rule or regulation, or any other cause
beyond such Party’s control, such Party shall not be liable to the other
therefor; and the time for performance of such obligation shall be extended for
a period equal to the duration of the force majeure which occasioned the delay,
interruption or prevention. The Party invoking such force majeure rights of this
Section 18.2 must notify the other Party by courier or overnight dispatch (e.g.,
Federal Express) within a period of fifteen (15) days of both the first and last
day of the force majeure unless the force majeure renders such notification
impossible in which case notification will be made as soon as possible. If the
delay resulting from the force majeure exceeds six (6) months, both Parties
shall consult together to find an appropriate solution.

 

18.3                        Entire Agreement; Amendment. This Agreement
constitutes the entire agreement between the Parties with respect to the subject
matter herein and, effective on the Effective Date, supersedes all previous
agreements between the Parties with respect to the subject matter herein,
whether written or oral, including the existing confidentiality agreement
between PDL and Biogen Idec. This Agreement shall not be changed or modified
orally, but only by an instrument in writing signed by both Parties.

 

18.4                        Severability. If any provision of this Agreement is
declared invalid by a court of last resort or by any court or other governmental
body from the decision of which an appeal is not taken within the time provided
by law, then and in such event, this Agreement will be deemed to have been
terminated only as to the portion thereof that relates to the provision
invalidated by that decision and only in the relevant jurisdiction, but this
Agreement, in all other respects and all other jurisdictions, will remain in
force; provided, however, that if the provision so invalidated is essential to
the Agreement as a whole, then the Parties shall negotiate in good faith to
amend the terms hereof as nearly as practical to carry out the original intent
of the Parties, and, failing such amendment, either Party may submit the matter
for resolution pursuant to Article 16.

 

18.5                        Notices. Any notice or report required or permitted
to be given under this Agreement shall be in writing and shall be mailed by
nationally recognized overnight courier, or faxed and confirmed by mailing, as
follows and shall be effective one (1) day after such mailing:

 

If to PDL:

Protein Design Labs, Inc.

 

34801 Campus Drive

 

Fremont, California U.S.A. 94555

 

Attention: Chief Executive Officer

 

Facsimile:

 

 

and

Protein Design Labs, Inc.

 

34801 Campus Drive

 

89

--------------------------------------------------------------------------------


 

 

Fremont, California U.S.A. 94555

 

Attention: General Counsel

 

Facsimile:

 

 

If to Biogen Idec:

Biogen Idec Inc.

 

14 Cambridge Center

 

Cambridge, Massachusetts U.S.A 02142

 

Attention: Chief Executive Officer

 

Facsimile:

 

 

and

Biogen Idec Inc.

 

14 Cambridge Center

 

Cambridge, Massachusetts U.S.A 02142

 

Attention: General Counsel

 

Facsimile:

 

18.6                        Further Assurances. The Parties agree to reasonably
cooperate with each other in connection with any actions required to be taken as
part of their respective obligations under this Agreement, and shall (a) furnish
to each other such further information; (b) execute and deliver to each other
such other documents; and (c) do such other acts and things (including working
collaboratively to correct any clerical, typographical, or other similar errors
in this Agreement), all as the other Party may reasonably request for the
purpose of carrying out the intent of this Agreement.

 

18.7                        Agency. Neither Party is, nor will be deemed to be
an employee, agent or representative of the other Party for any purpose. Each
Party is an independent contractor, not an employee or partner of the other
Party. Neither Party shall have the authority to speak for, represent or
obligate the other Party in any way without prior written authority from the
other Party.

 

18.8                        No Waiver. Any omission or delay by either Party at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof, by the other
Party, shall not constitute a waiver of such Party’s rights to the future
enforcement of its rights under this Agreement. Any waiver by a Party of a
particular breach or default by the other Party shall not operate or be
construed as a waiver of any subsequent breach or default by the other Party.

 

18.9                        No Strict Construction. Each Party has had the
opportunity to consult with counsel in connection with the review, drafting and
negotiation of this Agreement. Accordingly, the rule of construction that any
ambiguity in this Agreement shall be construed against the drafting Party shall
not apply.

 

18.10                 Headings. The captions used herein are inserted for
convenience of reference only and shall not be construed to create obligations,
benefits, or limitations.

 

90

--------------------------------------------------------------------------------


 

18.11                 Cumulative Remedies. No remedy referred to in this
Agreement is intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to in this Agreement or otherwise
available under law.

 

18.12                 Counterparts. This Agreement may be executed in
counterparts, all of which taken together shall be regarded as one and the same
instrument.

 

 

[Signature Page to Follow]

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Collaboration Agreement
through their duly authorized representatives to be effective as of the
Effective Date.

 

 

PROTEIN DESIGN LABS, INC.

BIOGEN IDEC MA INC.

 

 

By:

/s/ Mark McDade

 

By:

/s/ James Mullen

 

 

Title:

 President and CEO

 

Title:

    President

 

 

Date:

September 12, 2005

 

Date

  September 12, 2005

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

PDL PATENT RIGHTS

 


I.                                         QUEEN PATENTS


 

[****]

 

II.                                     [****] Patent Rights

 

[****]

 

III.                                 [****] Patent Rights

 

[****]

 

IV.                                 [****] Patent Rights

 

[****]

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

THIRD PARTY LICENSES

 

[****]

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

94

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FINANCIAL PLANNING, ACCOUNTING AND REPORTING PROCEDURES
FOR COLLABORATION AGREEMENT

 

This Exhibit C to the Collaboration Agreement (the “Agreement”) dated as of the
Effective Date, between Protein Design Labs, Inc. (“PDL”) and Biogen Idec
MA, Inc. (“Biogen Idec”) covers financial planning, accounting policies and
procedures to be followed in determining Development Expenses, Ongoing
Development Expenses, Other Out-of-Pocket Costs and Reimbursable Commercial
Costs pursuant to the Agreement.

 

For such purpose, this Exhibit C sets forth the principles for reporting actual
results and budgeted plans in the Territory, the frequency of reporting, the use
of a single “Functional Currency” (as defined in A.3) and the methods of
determining payments to the Parties, auditing of accounts and other matters.

 

This Exhibit C also provides agreed upon definitions of financial terms
applicable to the Parties for purposes of the Agreement. All capitalized terms
used herein without definition shall have the meanings ascribed thereto in the
Agreement and, where applicable, the further definitions contained herein.
References in this Exhibit C to a “Party” or “Parties” shall be construed to
mean Biogen Idec or PDL, as the case may be, and in every case shall be deemed
to include a Party’s Affiliates or sublicensees under the Agreement.

 

The contents of this Exhibit C are hereby incorporated into the Agreement and
are governed by the terms and conditions of the Agreement, including the
confidentiality provisions set forth therein. Notwithstanding anything in the
Agreement to the contrary, no cost, expense, amount or sum allocable or
chargeable to the Parties’ activities under the Agreement shall be allocated or
charged more than once. Unless otherwise specifically authorized by the Parties
or the Agreement, all costs, expenses, amounts or sums to be charged or
allocated by one Party to the other Party under the Agreement shall not be so
chargeable or allocable unless they are both directly related to the Agreement
and the activities to be performed under the Agreement and are reasonable and
customary with respect to the global biopharmaceutical industry considering the
respective size and activities of the two Parties as collaborators under the
Agreement.

 

A.                                    Definitions, Reporting and Reconciliation

 

A.1.                          Definitions

 


A.1.1                   “COMBINATION PRODUCT” SHALL MEAN A PRODUCT CONTAINING
BOTH THE COLLABORATION PRODUCT AND ONE OR MORE OTHER ACTIVE INGREDIENTS IN
ADDITION TO THE COLLABORATION PRODUCT WHERE THE OTHER ACTIVE INGREDIENTS HAVE
INDEPENDENT PROPHYLACTIC OR THERAPEUTIC EFFECT WHEN USED ALONE TO TREAT THE
DISEASE OR INDICATION FOR WHICH THE COMBINATION PRODUCT IS LABELED, WHETHER THE
COLLABORATION PRODUCT AND THE OTHER ACTIVE


 

--------------------------------------------------------------------------------


 


INGREDIENTS ARE TOGETHER IN A PHYSICAL MIXTURE OR PACKAGED AND PRICED TOGETHER
AS A SINGLE PRODUCT.


 


A.1.2                   “COMBINATION PRODUCT AMOUNT” SHALL MEAN THE FOLLOWING:
IN THE EVENT A COLLABORATION PRODUCT IS SOLD IN THE FORM OF A COMBINATION
PRODUCT, AND PROVIDED THAT THE JSC  HAS APPROVED THE SALE AND MARKETING OF SUCH
A COMBINATION PRODUCT IN A COMMERCIALIZATION PLAN , NET SALES FOR SUCH
COMBINATION PRODUCT FOR PURPOSES OF THIS AGREEMENT WILL BE DETERMINED BY [****].
IF, ON A COUNTRY-BY-COUNTRY BASIS, THE OTHER ACTIVE COMPONENT OR COMPONENTS IN
THE COMBINATION ARE NOT SOLD SEPARATELY IN SUCH COUNTRY, NET SALES SHALL BE
CALCULATED BY [****]. IF, ON A COUNTRY-BY-COUNTRY BASIS, THE COLLABORATION
PRODUCT COMPONENT OF THE COMBINATION PRODUCT IS NOT SOLD SEPARATELY IN SUCH
COUNTRY, BUT THE OTHER ACTIVE COMPONENT OR COMPONENTS ARE SOLD SEPARATELY, NET
SALES SHALL BE CALCULATED BY [****]. IF, ON A COUNTRY-BY-COUNTRY BASIS, NEITHER
THE COLLABORATION PRODUCT NOR THE OTHER ACTIVE COMPONENT OR COMPONENTS OF THE
COMBINATION PRODUCT IS SOLD SEPARATELY IN SUCH COUNTRY, [****].


 

A.1.3  “Cost of Clinical Supplies” shall mean a Party’s costs to produce [****],
to the extent that such costs would ordinarily be included [****] for a similar
product, including without limitation labor and material cost, allocable
depreciation and amortization, product quality assurance/control costs,
allocable facilities costs (e.g., sewer, water, property taxes), Third Party
Royalties, insurance, and other costs borne by the party for transport, customs
and duty clearance and storage of Clinical Supplies of Collaboration Product.
[****].

 

A.1.4                   “Cost of Goods Manufactured for Sale” or “COGM” shall
mean a Party’s costs to produce [****] and/or [****] to the extent that such
costs would ordinarily be included [****] for a similar product, including
without limitation labor and material cost, allocable depreciation and
amortization, product quality assurance/control costs, allocable facilities
costs (e.g., sewer, water, property taxes), Third Party Royalties, insurance,
and other costs borne by the party for transport, customs and duty clearance and
storage of Commercial Supplies of Collaboration Product. [****].

 

A.1.5                   “Cost of Sales” shall mean a Collaboration Product’s
Cost of Goods Manufactured for Sale [****], Third Party Royalties (i.e., any
allocable intellectual property acquisition and licensing costs not included in
COGM) and transport, customs and duty clearance on sales if borne by the seller.

 

A.1.6                   “Development Expenses” shall mean the costs and expenses
associated with Development activities actually for each Collaboration Product
incurred by Biogen Idec or PDL or their Affiliates from August 2, 2005, provided
that the provisions of Section 3.5(a)(ii) are complied with, and otherwise, from
the Effective Date through the later of (a) [****], or (b) [****]. The costs and
expenses associated with

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

96

--------------------------------------------------------------------------------


 

Development activities shall include those costs required to obtain, maintain
and/or expand the authorization and/or ability to manufacture, formulate, fill,
ship and/or sell Collaboration Product in commercial quantities to Third Parties
in the Territory, including the costs of the Parties associated with the
transfer of, and implementation of manufacturing technology necessary to qualify
a manufacturing facility. Development Expenses shall also include, but are not
limited to, costs of research or Development, including costs of studies on the
toxicological, pharmacological, metabolical or clinical aspects of a
Collaboration Product conducted internally or by individual investigators or
consultants and necessary for the purpose of obtaining, maintaining and/or
expanding marketing approval of a Collaboration Product, process development,
process improvement and scale-up costs, validation costs, including
qualification lots, the manufacture of Clinical Supplies of Collaboration
Product, and costs for preparing, submitting, reviewing or developing data or
information for the purpose of submission to a governmental authority to obtain,
maintain and/or expand manufacturing and/or marketing approval of a
Collaboration Product and costs of marketing studies related to Collaboration
Product. Development Expenses shall include the previously incurred cost of any
inventory of Collaboration Products held by PDL at the Effective Date, provided
that the date at which the cost of any such inventory shall be deemed to be
incurred by PDL as a Development Expense shall be the date such product is
shipped for use in Clinical Trials for a Collaboration Product. Development
Expenses shall also include expenses for data management, statistical designs
and studies, document preparation, and other administration expenses associated
with the clinical testing program. In determining Development Expenses
chargeable under this Agreement, each Party will use its respective project
accounting systems, and will review its respective project accounting systems
and methodologies with the other Party. The Parties shall agree upon and
consistently apply methodologies for calculating and allocating Development
Expenses based on their respective internal accounting systems. The Parties
hereby agree that efforts of the employees of a Party or its Affiliates in
performing its activities hereunder shall be charged as Development Expenses at
the applicable FTE Rate. Notwithstanding anything in this Section to the
contrary, only those Development Expenses that are contemplated by the
Development Plan and an Annual Workplan/Budget or were otherwise approved by the
JSC shall be chargeable by a Party as Development Expenses with any cost
overruns treated in the manner set forth in Section A.2.2 of this Exhibit C. All
payments made by a Party to a Third Party in connection with the performance of
its activities under the Development Plan and an Annual Workplan/Budget shall be
charged as Development Expenses at such Party’s actual out-of-pocket cost. The
Cost of Clinical Supplies of Collaboration Product shall be charged as a
Development Expense. Except to the extent included in Cost of Clinical Supplies
of Collaboration Product, expenses incurred by each Party for equipment,
materials and supplies utilized in performing its activities under the
Development Plan and an Annual Workplan/Budget shall not be separately charged
as Development Expenses, except for those expenses incurred by a Party, with the
prior written consent of the JSC as set forth in the Development Plan and Annual
Workplan/Budget, in the purchase or making of equipment, materials or supplies
(other than common laboratory supplies, e.g., pipettes, test tubes, petri
dishes, reagents, and the like) that are to be used exclusively in connection
with the performance of such

 

97

--------------------------------------------------------------------------------


 

Party’s activities under a Development Plan and an Annual Workplan/Budget (e.g.,
laboratory animals, placebo supplies, etc.), which expenses shall be charged as
Development Expenses at such Party’s actual out-of-pocket expense incurred in
purchasing or making such equipment, materials or supplies. Special purchases of
capital equipment not related to Manufacturing that are used solely for purposes
of the Collaboration shall be approved in advance by the JSC.

 

A.1.7                   “Distribution Costs” shall mean the FTE costs and other
costs specifically identifiable or allocable to the distribution of
Collaboration Product by a Party and described in an Annual Commercialization
Plan/Budget including warehousing, transportation, order entry, billing,
shipping, credit and collection and other such activities as approved by the
JSC. For purposes of this definition, FTE costs shall be charged at the
applicable FTE Rate.

 

A.1.8                   “FTE Rate” shall mean as defined in Section A.6 of this
Exhibit C.

 

A.1.9                   “Gross Sales” shall mean the gross amount invoiced by a
Party or its Affiliates or sublicensees for sales of a Collaboration Product to
Third Parties in the Territory, including sales to distributors. For clarity,
Gross Sales will include a Party’s revenue from distributors, and not revenue of
the distributors themselves. A sale or transfer of a Collaboration Product by a
Party to one of its Affiliates shall not be considered a sale to a Third Party
for the purpose of this provision but the resale of such Collaboration Product
by such Affiliate to a Third Party shall be a sale for such purposes. In the
event the Collaboration Product is sold in the form of a Combination Product,
Gross Sales will be the Combination Product Amount. Each Party shall communicate
to the other Party any mandatory discounts to Gross Sales levied by any Third
Party.

 

A.1.10            “Marketing Costs” shall mean the FTE costs and other direct
costs of marketing, promotion and advertising, including, without limitation,
costs for preparing and reproducing detailing aids, Collaboration Product
promotional Materials and other promotional materials, costs of professional
education, product related public relations, relationships with opinion leaders
and professional societies, market research (before and after product approval),
healthcare economics studies, Post-Approval Clinical Trials, and other similar
activities directly related to the Collaboration Products, in each case as
approved by the JSC as part of the Commercialization Plan and an Annual
Commercialization Plan/Budget. Such costs may also include actual out-of-pocket
costs for outside services and expenses (e.g., consultants, agency fees, meeting
costs, etc.). “Marketing Costs” shall also include activities related to
obtaining reimbursement from payers, costs of sales and marketing data, and
costs not previously included as Sales Costs. For purposes of this definition,
FTE costs shall be charged at the applicable FTE Rate, as set forth in
Section A.1.16 of this Exhibit C.

 

A.1.11  “Net Sales” shall mean Gross Sales of a Collaboration Product less
applicable Sales Returns and Allowances.

 

A.1.12  “Ongoing Development Expense” shall mean FTE costs and

 

98

--------------------------------------------------------------------------------


 

other costs and expenses borne by either Party or its Affiliates with respect to
Phase IV Clinical Trials approved by the JSC and other expenses approved by the
JSC associated with market positioning of a Collaboration Product to the extent
not otherwise included within Development Expenses or Marketing Costs or Sales
Costs under any other written agreement between the Parties or their Affiliates
relating to Collaboration Product. For purposes of this definition, FTE costs
shall be charged at the applicable FTE Rate.

 

A.1.13  “Operating Expenses” shall mean Cost of Sales,  Marketing Costs,  Sales
Costs, Ongoing Development Expenses,  Other Out-of-Pocket Costs and Distribution
Costs

 

A.1.14  “Other Out-of-Pocket Costs” shall mean other operating expenses paid by
the Parties or their Affiliates to Third Parties which are not part of
Development Expenses, but are considered and approved by the JSC as expenses for
purposes of the cost sharing arrangements under the Agreement. Other
Out-of-Pocket Costs shall be limited to the following:

 

•                       Third Party License Fees (other than those related to
the manufacture of Collaboration Product to the extent covered under any other
written agreement between the Parties or their Affiliates related to
Collaboration Product)

 

•                       Patent Costs and trademark costs (as limited by
Article 12 of the Agreement)

 

•                       product liability insurance to the extent the Parties
obtain a joint policy

 

•                       costs pursuant to joint ownership of intellectual
property as outlined in Article 12 of this Agreement

 

•                       costs incurred in the defense of infringement suits
pursuant to Section 12.8 of the Agreement

 

•                       other expenses approved by the JSC

 

A.1.15  “Post-Approval Clinical Trial” shall mean any clinical trial in an
indication, other than a Phase 3 Clinical Trial or Phase 4 Clinical Trial, to be
conducted after a Regulatory Approval for such indication.

 

A.1.16            “Sales Costs” shall mean FTE costs and other direct costs
approved by the JCC as part of the Commercialization Plan and an Annual
Commercialization Plan/Budget and specifically identifiable to sales of
Collaboration Products in the Territory. Sales Costs shall include costs
associated with Sales Representatives and training of the Sales Representatives,
sales meetings, details, sales call reporting, work on managed care accounts,
costs related to customer service and other sales and customer service-related
expenses. Sales Costs will not include start-up costs associated with either
Party’s sales force, including recruiting, relocation

 

99

--------------------------------------------------------------------------------


 

and other similar costs. The annual FTE cost shall be determined based on the
actual FTE cost from the prior budget year for the respective Sales, Marketing,
Customer Service, Managed Markets, Decision Support and Medical Affairs
functions of each Party, with one collaboration FTE rate established each year
for all sales and marketing functions.

 

A.1.17  “Sales Returns & Allowances” shall mean the sum of (a) and (b), where:
(a) [****]; and (b) [****].

 

It is the intention of the Parties that the interpretation of these definitions
in this Exhibit C will be in accordance with U.S. GAAP consistently applied in
accordance with Biogen Idec then current practices. A Party will promptly make
the appropriate adjustments to the financial information it supplies under the
Agreement to reflect changes to the provisions, including reasonable detail
underlying the adjustment, in reporting results of operation.

 

A.2.1. Reporting. Each Party shall report to the other Party forecasts, budgets
and actual results of operations related to the following:

 

•                       [****]

•                       [****]

•                       [****]

•                       [****]

•                       [****]

•                       [****]

•                       [****]

•                       [****]

•                       [****]

•                       [****]

•                       [****]

•                       [****]

•                       [****]

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

100

--------------------------------------------------------------------------------


 

Reporting by each Party will be performed as follows:

 

Reporting Event

 

Frequency

 

Timing of Submission

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

 

The financial representatives from the Parties will review financial information
[****] and meet as appropriate but shall in any event meet in person at least
quarterly to review and approve the following:

 

•                       [****]

•                       [****]

•                       [****]

•                       [****]

•                       [****]

 

Costs included in Cost of Clinical Supplies are not subject to JSC approval as
long as they are consistent with the definitions and within the JSC approved
budget.

 

A.2.2  Reconciliation Statements. Within [****] following the end of a Calendar
Quarter, each Party shall submit to the other Party its report of actual results
as outlined above (including a summary of charges and credits allocated to its
Development Expense Project Account). Expenses charged by either Party as
Ongoing Development Expenses, Other Out-of-Pocket Costs and Development Expenses
shall not exceed [****] of the amount included for the total expenditure in the
then current Development Plan or Annual Workplan/Budget, as the case may be,
unless the JFC recommends, and the JSC approves such excess expense. If actual
costs of any expense line item in implementing an Annual Work Plan/Budget or the
Development Plan is expected to vary by more than [****], then the Party
incurring the variance(s) has

 

101

--------------------------------------------------------------------------------


 

the obligation to inform the other Party of such variance(s) in a timely manner
and to discuss with such Party the causes of the variance(s). Any such
discussion as to the cause of the variances shall occur at the JFC. If the
actual costs of implementing an Annual Work Plan/Budget or the Development Plan
are expected to vary by more than [****] from the amounts budgeted for
expenditure during the calendar year, the Responsible Development Party will
promptly revise, as applicable, the Annual Workplan/Budget or Development Plan
and submit it in writing, with an explanation of the variance and the reasons
therefore, for approval to the JSC. If the JSC does not approve the variance,
the amount by which the actual costs exceed [****] of the budgeted costs shall
be borne by the Party that incurred the costs.

 

The financial representatives from each Party on the JFC shall be responsible
for, within [****] days following the end of a Calendar Quarter, preparing a
statement (“Reconciliation Statement”) in a format agreed to by the Parties
showing each Party’s results, the calculations of Ongoing Development Expenses,
Other Out-of-Pocket Costs, Cost of Clinical Supplies, COGM and Development
Expenses sharing under Section 3.6 of the Agreement and any cash settlement
required. The Reconciliation Statement and reports of actual results compared to
budget will be sent to the JFC, within [****] following the end of a Calendar
Quarter for approval. After approval by the JFC, the JFC will forward the
Reconciliation Statement to the JSC for its information or approval in the case
of a dispute. The Reconciliation Statement shall be provided to the JSC [****]
prior to the date upon which the JSC shall meet to approve the Reconciliation
Statement, if approval is being sought. Reconciliation Statements shall be made
by PDL or Biogen Idec in the manner set forth in Section A.5 of this Exhibit C.

 

A.3  Foreign Exchange. The “Functional Currency” for accounting for Ongoing
Development Expenses, Other Out-of-Pocket Costs and Development Expenses will be
U.S. dollars. Except as the Parties otherwise mutually agree, for billing and
reporting, the statement of operations will be translated into U.S. dollars
using the [****] listed in The Wall Street Journal for the [****]. If, due to
restrictions or prohibitions imposed by national or international authority,
payments cannot be made as provided in this Section, the Parties shall consult
with each other with a view towards finding a prompt and acceptable solution,
and the paying Party will transfer funds as the other Party may lawfully direct
at no additional out-of-pocket expense to the paying Party.

 

A.4  Audits and Interim Reviews. Either Party shall have the right to request
that a nationally recognized, independent accounting firm to be mutually agreed
upon by the Parties and that is not either Party’s independent accounting firm
perform an audit or interim review of the other Party’s books and records as
they relate to

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

102

--------------------------------------------------------------------------------


 

activities under this Agreement in order to express an opinion regarding such
Party’s accounting for revenues, costs and expenses under this Agreement. Such
audits or review will be conducted at the expense of the requesting Party.
Either Party shall have the right to request that a nationally recognized,
independent accounting firm to be mutually agreed upon by the Parties and that
is not either Party’s independent accounting firm perform an audit of the other
Party’s books of accounts for the sole purpose of verifying compliance with the
Agreement and the Transaction Agreements. Upon [****] prior written notice from
a Party (the “Auditing Party”), the other Party (the “Audited Party”) shall
permit the mutually agreed upon independent accounting firm to examine the
relevant books and records of the Audited Party and its Affiliates as may be
reasonably necessary to verify the reports and information submitted by the
Audited Party and the accuracy of any Reconciliation Statement. An examination
by a Party under this Section shall occur not more than [****] and shall be
limited to the pertinent books and records for any calendar year ending not more
than [****] before the date of the request. The accounting firm shall be
provided access to such books and records at the Audited Party’s facility(ies)
and/or the facilities of its Affiliates or sublicensees where such books and
records are normally kept and such examination shall be conducted during the
Audited Party’s normal business hours. The Audited Party may require the
accounting firm to sign a standard non-disclosure agreement with terms that are
not inconsistent with the terms of the Agreement before providing the accounting
firm access to the Audited Party’s facilities or records. Upon completion of the
audit, the accounting firm shall provide both Biogen Idec and PDL a written
report disclosing whether the reports submitted by the Audited Party are correct
or incorrect and the specific details and supporting analysis for any
discrepancies. No other information shall be provided to the Auditing Party. If
the accounting firm determines that, based on errors in the reports so
submitted, any report prepared in accordance with the Agreement is incorrect,
the Parties shall promptly revise the report and the associated Reconciliation
Statement and any additional amount owed by one Party to the other shall be paid
within [****] after receipt of the accountant’s report, along with interest at
the lesser of (i) the [****] or (ii) the highest rate permitted by applicable
law from the date that such additional amount should have first been paid;
provided, however, that no such interest shall be payable if the errors leading
to the Reconciliation Statement being incorrect were in the reports provided by
the Party to receive such additional amount. Additionally, if the accountant
determines that the reports submitted by the Audited Party overstate the Audited
Party’s share by more than [****], the Audited Party shall reimburse the
Auditing Party for the expenses incurred by the Auditing Party in conducting the
audit. Notwithstanding anything to the contrary herein, the Parties shall
coordinate with their Affiliates such that not more than [****] audit of a Party
and its Affiliates as a whole, shall be performed in any given calendar year
with respect to the

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

103

--------------------------------------------------------------------------------


 

development, manufacturing, commercialization or other use of the Collaboration
Product under any written agreement between the Parties and/or their Affiliates
relating to the Collaboration Product. In the event of any sublicense or
transfer of rights with respect to Collaboration Products by a Party under this
Agreement, the sublicensor or transferor shall provide for audit rights by the
other Party to this Agreement in accordance with this Section A.4 of this
Exhibit C.

 

A.5  Payments Between the Parties. Based upon the Reconciliation Statement, as
approved by the JFC or the JSC, as applicable, there shall be a cash settlement
between the Parties no later than [****] after the end of each Calendar Quarter.
In the event any payment is made after the date specified in the preceding
sentence and provided that such payment is not otherwise subject to good faith
dispute, the paying Party shall increase the amount otherwise due and payable by
adding interest at the lesser of (i) [****] or (ii) the highest rate permitted
by applicable law from the date that such additional amount should have first
been paid. Except where the actual expenses for the Daclizumab development
exceeds the annualized budget/plan by more than [****], and such variances were
approved by the JSC, then the Parties shall get a payment deferral of [****] for
cash settlement of the amount in excess of [****] of the annualized budget/plan.
If a Party elects to defer payments during this time, interest will accrue
[****] and through settlement.

 

Any other amount owed by one Party to the other Party under this Agreement,
except for amounts pursuant to Reconciliation Statements, that is not paid
within the applicable time period set forth herein shall bear simple interest
[****], as reported in the Wall Street Journal, Eastern Edition, on the due date
(or, if the due date is not a business day, on the last business day prior to
such due date).

 

A.6                             FTE Methodology

 

A.6.1                   Accounting for Development Expenses. All Development
Expenses, Ongoing Development Expenses and Other Out-of-Pocket Costs will be
based on the appropriate costs definition stated in the Agreement or Section A.1
of this Exhibit C.

 

Each Party shall report Development Expenses and Ongoing Development Expenses
based on its project cost system (which shall in any event track FTEs by
functional area and by month) or using such other system as such Party applies
with respect to its internal programs and which system has been reviewed with
the JFC. In general, these project cost systems shall report actual and/or
allocable time spent on specific projects, apply the FTE Rates, determined in
the manner specified below, capture actual and/or allocable costs of specific
projects and allocate other expenses to

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

104

--------------------------------------------------------------------------------


 

projects. For Other Out-of-Pocket Costs the Parties will allocate costs based on
spending in the relevant departments or applying such other allocation
methodology as such Party uses with respect to all other products taken as a
whole, and which shall be approved by the JSC.

 

A.6.2                   Research and Development FTE Rate. For the [****], the
FTE rate will be set at [****] per year. FTE Rates will increase annually to
reflect the change over the preceding [****] for which data is then available in
the [****], All Items (as published by the [****]). FTE Rates shall be set in a
manner, which fairly reflects the direct costs of each Party for the direct
functional groups specified below:

 

Direct Functional Groups.       Research & Development shall include the
following: Research, Project Management, Preclinical, Product Development/QA,
Medical Research/Medical Operations/Clinical, Biometry (biostatistics and data
management), Medical Writing,  Regulatory Affairs/Drug Safety, Manufacturing
(not including production of Clinical Supplies and commercial supplies, which
will be stated in the Clinical Supply Plan for Clinical Supplies and in the
Commercial Supply Agreement for Commercial Supplies).

 

Total budgeted expenses incorporated in the FTE Rate shall include and be
limited to: [****].

 


A.7                             PRINCIPLES OF REPORTING


 

The results of operations of the Collaboration will be presented in the
following format (on a per Collaboration Product basis), with the categories as
defined in Section A.1 below:

 


A.7.1                   INCOME STATEMENT


 

Gross Sales

Less: Sales Returns and Allowances

= Net Sales

Less: Cost of Sales

= Gross Profits

Less: Marketing Costs

Less: Sales Costs

Less: Ongoing Development Expenses

Less: Other Out-of-Pocket Costs

= Contribution

Less: Distribution Costs

= Collaboration Product Profit (Loss)

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

105

--------------------------------------------------------------------------------


 

Separately reported will also be:

 

Other Development Costs

 

Development Expenses

 

Cost of Clinical Supplies

 

Ongoing Development Expense

 

It is the intention of the Parties that the interpretation of these definitions
will be in accordance with U.S. GAAP consistently applied consistent with a
Party’s report in its financial statements filed in accordance with the
Securities Exchange Act of 1934, as amended.

 


A.7.2                   SUBCOMPONENT REPORTING


 

For reporting purposes only, expenses will be identified for the budget,
forecast, and quarterly actual amounts within this Section A.7. by the following
detail sub-components within the aggregate Income Statement expense components
specified under Section A.7.1.

 

•                  Cost of Sales – cost of goods manufactured for sale, third
party royalties, freight & other

•                  Marketing – marketing promotion, market research, marketing
headcount

•                  Sales – sales headcount, sales promotion & sales operations

•                  Development – by indication label-enabling activities &
trials, by indication post marketing activities & trials, cost of goods
manufactured for clinical supply, medical education.

 


A.8                             BUDGET AND LONG RANGE PLAN


 

Responsibility for the Budget and Long Range Plan with regard to Collaboration
Products, prior to the First New Product FDA Approval, will be as specified in
Articles 2 and 3 of the Agreement

 

Budgets will be prepared annually for the following full calendar year
containing monthly details/numbers.

 

Budgets will be supplemented with high level business plans and costs for
clinical trials, registration applications, and plans for product introduction,
sales efforts and promotion.

 

106

--------------------------------------------------------------------------------


 

EXHIBIT D :  OPT OUT ROYALTIES AND ROW ROYALTIES

 


I. OPT-OUT ROYALTIES FOR COLLABORATION PRODUCTS

 

 

 

Existing Products

 

Existing Products

 

Future Products

 

 

 

Payable to Biogen
Idec

 

Payable to PDL

 

Payable to Biogen
Idec/ PDL

 

Preclinical

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

Phase I

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

Phase II

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

Phase III

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

After Approval

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

--------------------------------------------------------------------------------

*Royalties in %

 


II. ROW ROYALTIES OWED FOR ROYALTY PRODUCTS

 

 

 

ROW Royalty
payable to PDL

 

Royalty on
Termination**
payable to
Biogen Idec

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

--------------------------------------------------------------------------------

*Royalties in %

 

--------------------------------------------------------------------------------

**Note:  The royalty in table applies provided that diligent efforts were
underway in the territory, and that such termination was Phase III or later in
the US and EU territories. In the event that this is not the case, Phase II
royalties should apply for Biogen Idec in the ROW territory:

 

[****]

[****]

[****]

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

Exhibit 1.41

 

Daclizumab PRODUCT

 

[****]

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.54

 

Fontolizumab PRODUCT

 

[****]

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.135

 

Volociximab PRODUCT

 

[****]

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.1

 

Joint Operating Principles

 

The following Principles are intended as guidelines for the operation of the
Committees and Collaboration, but the specific terms of the Agreement shall be
controlling in the case of any conflict between a provision of the Agreement and
these guidelines.

 

 Guiding Principles

 

•                  Engage in development activities with the goal of obtaining
regulatory approval for each collaborative product as soon as reasonably
practicable in major market countries where it makes commercial sense to do so
given the economic profile and the safety and efficacy profile of such
collaborative product

•                  Utilize the then-prevailing infrastructure, expertise and
experience of each party with respect to specific development activities for
collaborative products in specific indications

•                  Create reasonable flexibility to allow each party to build
infrastructure for development and commercialization activities if it reasonably
elects, provided that the cost associated with building such infrastructure are
not charged to the reimbursable activities under this agreement

•                  Avoid unnecessary duplication of resources

•                  Maximize information flow between parties

•                  Allow each party to have input into the content and scope of
Registrations for collaborative products and, through their Joint Steering
Committee representatives, the right to approve substantive portions of any
registrations

•                  Allow each party to participate in substantive interactions
with Regulatory Authorities related to collaborative products

 


1.                                      DEVELOPMENT:  JOINT DEVELOPMENT PLAN


 

Each joint development plan shall be in the form agreed upon by the Joint
Strategy Committee, but shall address, at a minimum, the following:

•                  Goals for the development of the collaborative products

•                  Critical decision points criterion

•                  Scope of research and clinical work, including regulatory
strategy

•                  Timeline for performing research and clinical work

•                  Anticipated indications, including the desired product
profile and formulation

•                  Competitive market issues

•                  High level cost and other financial estimates

•                  Manufacturing, product supply and cell-line development
activities

•                  General commercialization framework

 

 

--------------------------------------------------------------------------------


 

•                  Operational responsibilities for each party

•                  Key technical and commercial assumptions

 


2.                                      DEVELOPMENT:  ANNUAL WORK PLAN


 

•                  A reasonable detailed description of the development
activities to be performed during the next full calendar year or to the next key
decision point

•                  The estimated budget for such activities for at least the
next full calendar year

•                  A designation of which party is responsible for each task

•                  Estimated staffing levels

•                  Any expected use of Third Party contractors required to carry
out the applicable development activities and the party that shall manage such
third party contractor

•                  Estimated timelines for completion of such activities

•                  Estimated product requirements for each activity

 

 

--------------------------------------------------------------------------------


 


EXHIBIT 3.3


 


INITIAL DEVELOPMENT PLANS AND INITIAL DEVELOPMENT PROGRAM BUDGET FOR EXISTING
PRODUCTS


 

Neither Party shall be obligated to incur costs for any activities, except for
those set forth herein, unless and until (a) such study/activity is approved by
the JSC, or (b) is included in a Development Plan approved by the JSC pursuant
to Section 3.3(b) of the Agreement.

 

All costs submitted for reimbursement by the Parties must be demonstrably
related to the activities specified in this draft Development Plan.

 

I. Development Plan for Daclizumab in [****]

 


2.1                               A. DACLIZUMAB IN [****]:  CLINICAL PROGRAM
RATIONALE AND STRATEGY


 

[****].

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

--------------------------------------------------------------------------------


 

B. Daclizumab in [****]:  Clinical Development Studies

 

Study

 

N
[Active;
Placebo]
(Inv.
Centers)

 

Purpose

 

First
Patient
Dosed

 

Last
Patient
Visit

 

Status

 

Projected
Cost ****

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

 

 

 

 

[****]

 

 

--------------------------------------------------------------------------------

Notes:* – Pivotal studies; ** TBD – to be determined; *** dac – Daclizumab; ****
[****].

 

C. Daclizumab in [****]:  Timetable of Development Milestones

 

Milestone

 

Date

 

Comments

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

--------------------------------------------------------------------------------


 

II. Development Plan for Volociximab in [****]

 

A. Volociximab in [****]:  Clinical Program Rationale and Strategy

 

[****]

 

B. Volociximab in [****]:  Clinical Development Studies

 

Study

 

Est. # Pts
(# of
Centers)

 

Purpose of
study

 

Est. Start
Date

 

Est. Last
Patient visit

 

Status

 

Projected
Cost*

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

--------------------------------------------------------------------------------

* [****].

 

C. Volociximab in [****]:  Major Project Milestones

 

Milestone

 

Date

 

Comments

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

 

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

III. Development Plan for Volociximab in [****]

 

A. Volociximab in [****]:  Clinical Development Rationale and Strategy

 

[****]

 

B. Volociximab in [****]:  Clinical Development Studies

 

Study

 

Est. # Pts (#
of Centers)

 

Purpose of
study

 

Est. Start
Date

 

Est. Last
Patient
visit
(safety)

 

Status

 

Projected
Cost*

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

--------------------------------------------------------------------------------

* [****].

 

C. Volociximab in [****]:  Major Project Milestones

 

Milestone

 

Date

 

Comments

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

 

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

IV. Development Plan for Fontolizumab in [****]

 

A. Fontolizumab in [****]:  Clinical Development Rationale and Strategy

 

[****]

 

B. Fontolizumab in [****]:  Clinical Development Studies

 

Study

 

Est. # Pts
(# of
Centers)

 

Purpose of
study

 

Est. Start
Date

 

Est. Last
Patient
visit

 

Status

 

Projected
Cost*

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

--------------------------------------------------------------------------------

* [****].

 

C. Fontolizumab in [****]:  Major Project Milestones

 

Milestone

 

Date

 

Comments

 

 

 

 

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

 

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

--------------------------------------------------------------------------------


 

V. Initial Program Budget for Existing Products

 

2005 FTE and External Cost  ($ in thousands)

 

Function

 

Type

 

[****]

 

[****]

 

[****]

 

[****]

 

Program
Totals

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

 

 

 

 

 

 

 

 

 

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

 

[****]

 

[****]

 

[****]

 

[****]

 

[****]

 

 

--------------------------------------------------------------------------------

* An additional [****] in [****] expense will be incurred if the [****] trial
enrolls on plan.

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.1(b)(ii)

OPT OUT POINTS FOR EXISTING COLLABORATION PRODUCTS

 


2.1                               DACLIZUMAB

 

•                  [****]

•                  [****]

•                  [****]

•                  [****]

•                  [****]

•                  [****]

•                  [****]

•                  [****]

 


2.2                               FONTOLIZUMAB

 

•                  [****]

•                  [****]

•                  [****]

•                  [****]

•                  [****]

•                  [****]

•                  [****]

•                  [****]

•                  [****]

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

 


2.3                               VOLOCIXIMAB

 

•                  [****]

•                  [****]

•                  [****]

•                  [****]

•                  [****]

•                  [****]

•                  [****]

 

 


OPT OUT POINTS FOR NEW COLLABORATION PRODUCTS OR INDICATIONS SHALL BE DECIDED BY
THE JSC.

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 


EXHIBIT 8.3


 


A COMMERCIAL SUPPLY AGREEMENT BETWEEN THE PARTIES FOR COLLABORATION PRODUCTS OR
ROYALTY PRODUCTS SHALL CONTAIN, IN ADDITION TO CUSTOMARY MANUFACTURING TERMS AND
CONDITIONS, THE FOLLOWING OBLIGATIONS:


 

a.               The Responsible Commercialization Party shall purchase [****]
of its, its Affiliates and its sublicensees’ commercial requirements of
Collaboration Product from the Manufacturing Party.

 

b.              The Parties will agree to reasonable forecasting mechanisms in
the Commercial Supply Agreement. The Manufacturing Party will provide the other
Party with notice not less than [****] in advance of any anticipated change in
annual production that would impact such party’s ability to meet forecasted
demand.

 

c.               Collaboration Product shall be Manufactured in accordance with
all requirements of applicable laws and regulations and all GMP, as prescribed
from time to time by the FDA and other applicable worldwide regulatory
authorities, using the product specifications, manufacturing methods and
formulae as agreed upon by the Parties.

 

d.              If either Party believes that any Regulatory Approval, GMP, or
other applicable law, or any other notice from a regulatory authority, shall
require a change to the particular product specifications, the Parties shall
consult prior to the implementation of such change in order to mutually
determine whether such change is, in fact, required by such Regulatory Approval,
GMP, other applicable law or notice. Any such change in product specifications
will be effected upon mutual agreement of the Parties.

 

e.               In the event either Party is unable to obtain Regulatory
Approval for a Collaboration Product and such lack of approval is related to the
CMC Section, then the other Party shall have the right to become, and assume all
of the responsibilities of, the Manufacturing Party for such product.

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

f.                 The non-Manufacturing Party shall have the right to conduct
(upon reasonable notice during reasonable business hours) reasonable quality
assurance audits with respect to all facilities, operations and laboratories
(and any records related thereto) of the Manufacturing Party or, if applicable,
the Third Party contract manufacturer used by such Party, where applicable
Manufacturing activities are conducted, as is reasonably necessary to verify the
compliance with GMP and other regulatory requirements. The results of any such
audit shall be provided to the other Party.

 

g.              The Manufacturing Party may not utilize a Third Party contract
manufacturer without the consent of the non-Manufacturing Party.

 

h.              The Manufacturing Party shall be responsible for release of
product from its and its Third Party CMO’s facilities. The non Manufacturing
Party shall have access to, and the right to review, all release documentation
for any evidence of product nonconformance.

 

i.                  If the Manufacturing Party desires to use a Third Party to
perform any part of the Manufacture and supply or if the Manufacturing Party
plans to undertake capacity expansion, significant facility improvements, or the
purchase of capital equipment for the Manufacture of Collaboration Product, the
JSC shall first consider whether the other Party has the ability, capability,
and desire to perform such Manufacture and supply and, if so, the Parties shall
amend the Commercial Manufacturing Agreement to cover the part of the
Manufacture and supply to be performed by such other Party.

 

j.                  In the event that the non Manufacturing Party consents to
use of a Third Party contract manufacturer, the Manufacturing Party shall enter
into a supply agreement and quality agreement and shall ensure that the non
Manufacturing Party shall either be a party to such agreements (in addition to
the Responsible Manufacturing Party), or a third party beneficiary of such
agreements. To the extent the non Manufacturing Party is not a party to such
agreements, it shall be a permitted assignee or sublicensee under such
agreement.

 

k.               The non Manufacturing Party shall have the right to review and
comment upon the Third Party supply agreement and quality agreement.

 

l.                  If the Manufacturing Party utilizes a Third Party contract
manufacturer, such supply agreement shall require the Third Party supplier to
transfer sufficient information (including information contained in the CMC
section of any applicable Regulatory Filings, the results of any stability
studies performed on Product and copies of any direct communications between the
Third Party supplier and regulatory authorities in relation to Product) to

 

--------------------------------------------------------------------------------


 

Biogen Idec or PDL (as appropriate), in each case as is required to implement
the then-most current versions of such Manufacturing process, upon termination
of such agreement or otherwise upon request.

 

m.            If the Manufacturing Party is unwilling or unable to meet [****]
of the Responsible Commercialization Party’s requirements for Collaboration
Product on the timelines set forth in the Commercialization Plan for such
Collaboration Product or if the Collaboration Product Manufactured consistently
does not meet the requisite Product specifications and other quality
requirements set forth herein, then the Manufacturing Party shall, at the
election of the other party, conduct a transfer of the necessary Manufacturing
Technology to the non Manufacturing Party so as to enable it to Manufacture or
have Manufactured such Product by a Third Party contract manufacturer of its
choice. The non Manufacturing Party, upon such transfer, shall become the
Manufacturing Party for purposes of the Collaboration Product.

 

n.              The Parties shall enter into a Technology Transfer Agreement
containing the FTE Plans and costs related to CMC/filing activities for the
Collaboration Products. In addition, the Parties shall enter into a Quality
Agreement related to the Manufacture of the Collaboration Products. Such Quality
Agreement shall specify the designated Qualified Person for release of finished
Collaboration Products.

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

--------------------------------------------------------------------------------


 

Exhibit 11.5

 

Required Attachment of Certain Provisions of the [****]

 

[****]

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

--------------------------------------------------------------------------------